 

EXHIBIT 10.1

Rev. eff. 12/01/05

TABLE OF CONTENTS

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

 

ARTICLE

  

TITLE

   PAGE   I    NAME, PURPOSE AND EFFECTIVE DATE OF PLAN AND RESTATED PLAN      1
   II    DEFINITIONS      1    III    ELIGIBILITY AND PARTICIPATION      18   
IV    EMPLOYER CONTRIBUTIONS AND FORFEITURES      20    V    EMPLOYEE
CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS      23    VI    PROVISIONS APPLICABLE
TO TOP HEAVY PLANS      24    VII    LIMITATIONS ON ALLOCATIONS      27    VIII
   PARTICIPANT ACCOUNTS AND VALUATION OF ASSETS      31    IX    401(k)
ALLOCATION LIMITATIONS      32    X    401(m) ALLOCATION LIMITATIONS      36   
XI    IN-SERVICE WITHDRAWALS      39    XII    PLAN LOANS      41    XIII   
RETIREMENT, TERMINATION AND DEATH BENEFITS      43    XIV    PLAN FIDUCIARY
RESPONSIBILITIES      54    XV    RETIREMENT PLAN COMMITTEE      57    XVI   
INVESTMENT OF THE TRUST FUND      58    XVII    INDIVIDUAL LIFE INSURANCE AND
ANNUITY POLICIES      59    XVIII    CLAIMS PROCEDURE      61    XIX   
AMENDMENT AND TERMINATION      62    XX    MISCELLANEOUS      64   



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN AND RESTATED PLAN

 

1.01 Name of Plan. This Plan is an amendment and restatement of The Allmerica
Financial Employees’ 401(k) Matched Savings Plan. Effective January 1, 2005,
this Plan was known as The Allmerica Financial Retirement Savings Plan.
Effective December 1, 2005, this Plan shall be known as The Hanover Insurance
Group Retirement Savings Plan.

 

1.02 Purpose. This Plan has been established for the exclusive benefit of the
Plan Participants and their Beneficiaries, and as far as possible shall be
administered in a manner consistent with this intent and consistent with the
requirements of Section 401 of the Code.

Subject to Section 19.05, under no circumstances shall any contributions made to
the Plan be used for, or be diverted to, purposes other than for the exclusive
benefit of Plan Participants or their Beneficiaries.

 

1.03 Plan and Plan Restatement Effective Date. The effective date of this Plan
was November 22, 1961. The effective date of this amended and restated Plan is
January 1, 2005 (except for these provisions of the Plan which have an
alternative effective date). Except to the extent otherwise specifically
provided herein, (i) the terms and conditions of this amended and restated Plan
shall apply only to those employed by the Employer on or after January 1, 2005
and (ii) the rights and benefits accruing under the Plan to those who separated
from service prior to January 1, 2005 shall be determined in accordance with the
terms of the Plan in effect on the date of their separation from service.

ARTICLE II

DEFINITIONS

The terms defined in this Article shall have the meanings stated herein unless
the context clearly indicates otherwise.

 

2.01 “Accrued Benefit” shall mean the sum of the balances in a Participant’s
401(k) Account, Match Contribution Account, Non-Elective Employer Contribution
Account, Regular Account, Rollover Account, Tax Deductible Contribution Account
and Voluntary Contribution Account.

 

-1-



--------------------------------------------------------------------------------

 

2.02 (a)     “Affiliate” shall mean any corporation affiliated with the Employer
through the action of such corporation’s board

              of directors and the Employer’s Board of Directors.

 

  (b) Affiliate shall also mean:

 

  (i) Any corporation or corporations which together with the Employer
constitute a controlled group of corporations or an “affiliated service group”,
as described in Sections 414 (b) and 414 (m) of the Internal Revenue Code as now
enacted or as later amended and in regulations promulgated thereunder; and

 

  (ii) Any partnerships or proprietorships under the common control of the
Employer.

 

2.03 “Age” shall mean the age of a person at his or her last birthday.

 

2.04 “Beneficiary” shall mean the person, trust, organization or estate
designated to receive Plan benefits payable on or after the death of a
Participant.

 

2.05 “Catch-up Contributions” shall mean Salary Reduction Contributions made to
the Plan that are in excess of an otherwise applicable Plan limit and that are
made by Participants who are Age 50 or over by the end of their taxable years.
An “otherwise applicable Plan limit” is a limit in the Plan that applies to
Salary Reduction Contributions without regard to Catch-up Contributions, such as
the limits on Annual Additions, the dollar limitation on Salary Reduction
Contributions under Code Section 402(g) (not counting Catch-up Contributions)
and the limit imposed by the Actual Deferral Percentage (ADP) test under Code
Section 401(k)(3). Catch-up Contributions for a Participant for a taxable year
may not exceed the dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) for the taxable year. The dollar limit on Catch-up
Contributions under Code Section 414(v)(2)(B)(i) is $1,000 for taxable years
beginning in 2002, increasing by $1,000 for each year thereafter up to $5,000
for taxable years beginning in 2006 and later years. After 2006, the $5,000
limit will be adjusted by the Secretary of the Treasury for cost-of-living
increases under Code Section 414(v)(2)(C). Any such adjustments will be in
multiples of $500.

Catch-up Contributions are not subject to the limits on Annual Additions, are
not counted in the ADP test and are not counted in determining the minimum
top-heavy allocation under Code Section 416 (but Catch-up Contributions made in
prior years are counted in determining whether the Plan is top-heavy).

 

2.06 “Compensation” shall mean:

 

  (a)

For purposes of Articles IX and X, for purposes of determining a Participant’s
401(k) Salary Reduction Contributions pursuant to Section 3.01(b) and for

 

-2-



--------------------------------------------------------------------------------

 

purposes of determining an eligible Employee’s Non-Elective Employer
Contribution pursuant to Section 4.03, Compensation shall mean the total wages
or salary, overtime, bonuses, and any other taxable remuneration paid to an
Employee by the Employer during the Plan Year, while the Employee is a Plan
Participant, as reported on the Participant’s W-2 for the Plan Year. Provided,
however, that Compensation for this purpose shall be determined without
reduction for (i) any Code Section 401(k) Salary Reduction Contributions
contributed to the Plan on the Participant’s behalf for the Plan Year and
(ii) the amount of any salary reduction contributions contributed on the
Participant’s behalf for the Plan Year to any Code Section 125 plan sponsored by
the Employer.

Notwithstanding the above, for purposes of determining a Participant’s Salary
Reduction Contributions pursuant to Section 3.01(b) and for purposes of
determining an eligible Employee’s Non-Elective Employer Contribution pursuant
to Section 4.03, Compensation shall not include:

 

  (i) incentive compensation paid to Participants pursuant to the Employer’s
Executive Long Term Performance Unit Plan or pursuant to any similar or
successor executive incentive compensation plan;

 

  (ii) Employer contributions to a deferred compensation plan or arrangement
(other than Salary Reduction Contributions to a Section 401(k) or 125 plan, as
described above) either for the year of deferral or for the year included in the
Participant’s gross income;

 

  (iii) any income which is received by or on behalf of a Participant in
connection with the grant, receipt, settlement, exercise, lapse of risk of
forfeiture or restriction on transferability, or disposition of any stock
option, stock award, stock grant, stock appreciation right or similar right or
award granted under any plan, now or hereafter in effect, of the Employer or any
successor to the Employer, the Employer’s parent, any such successor’s parent,
any subsidiaries or affiliates of the Employer, or any stock or securities
underlying any such option, award, grant or right;

 

  (iv) severance payments paid in a lump sum;

 

  (v) Code Section 79 imputed income; long term disability and workers’
compensation benefit payments;

 

  (vi) taxable moving expense allowances or taxable tuition or other educational
reimbursements;

 

-3-



--------------------------------------------------------------------------------

 

  (vii) for Plan Years commencing after December 31, 1998, compensation paid in
the form of commissions;

 

  (viii) non-cash taxable benefits provided to executives, including the taxable
value of Employer-paid club memberships, chauffeur services and
Employer-provided automobiles; and

 

  (ix) other taxable amounts received other than cash compensation for services
rendered, as determined by the Retirement Plan Committee.

 

  (b) For purposes of Section 4.04 (Minimum Employer Contributions for Top Heavy
Plans) and for purposes of Article VII (Limitations on Allocations) the term
“Compensation” means a Participant’s wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in Section 1.62-2(c) of the Regulations)), and excluding the
following:

 

  (i) Employer contributions to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;

 

  (ii) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by an Employee becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (iii) Amounts realized for the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (iv) Other amounts which received special tax benefits.

Notwithstanding the foregoing, Compensation for purposes of the Plan shall also
include Employee elective deferrals under Code Section 402(g)(3), and amounts
contributed or deferred by the Employer at the election of the Employee and not
includible in the gross income of the Employee, by reason of Code Sections 125,
132(f)(4), 402(e)(3) and 402(h)(1)(B).

 

-4-



--------------------------------------------------------------------------------

 

Additionally, amounts under Code Section 125 include any amounts not available
to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that he has other health coverage (deemed Code
Section 125 compensation). Such an amount will be treated as an amount under
Code Section 125 only if the Employer does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.

For purposes of applying the limitations of Article VII, Compensation for a
Limitation Year is the Compensation actually paid or includible in gross income
during such Year.

 

  (c) Notwithstanding (a) and (b) above, for any Plan Year beginning after
December 31, 2001, the annual Compensation of each Participant taken into
account for determining all benefits provided under the Plan for any Plan Year
shall not exceed $200,000, as adjusted for increases in the cost of living in
accordance with Section 401(a)(17)(B) of the Code.

Notwithstanding (a) and (b) above, for the Plan Years beginning on or after
January 1, 1994 and before January 1, 2002, the annual Compensation of each
Participant taken into account for determining all benefits provided under the
Plan for any Plan Year shall not exceed $150,000. This limitation shall be
adjusted for inflation by the Secretary under Code Section 401(a)(17)(B) in
multiples of $10,000 by applying an inflation adjustment factor and rounding the
result down to the next multiple of $10,000 (increases of less than $10,000 are
disregarded).

The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined beginning
in such calendar year.

If Compensation is being determined for a Plan Year that contains fewer than 12
calendar months, then the annual Compensation limit is an amount equal to the
annual Compensation limit for the calendar year in which the Compensation period
begins multiplied by the ratio obtained by dividing the number of full months in
the period by 12.

 

2.07 “Eligibility Computation Period” shall mean, for Plan Years commencing
prior to January 1, 2005, a period of twelve consecutive months commencing on an
Employee’s Employment Commencement Date or, if an Employee does not complete at
least 1,000 Hours of Service during such initial period, such Employee’s
Eligibility Computation Period shall mean the Plan Year commencing with the
first Plan Year following the Employee’s Employment Commencement Date and, if
necessary, each succeeding Plan Year.

 

-5-



--------------------------------------------------------------------------------

 

2.08 “Employee” shall mean any employee who is employed by the Employer.

 

2.09 “Employer” shall mean First Allmerica Financial Life Insurance Company
(herein sometimes referred to as “First Allmerica”).

 

2.10 “Employment Commencement Date” shall mean the date on which an Employee
first performs an Hour of Service or, in the case of an Employee who has a One
Year Break in Service, the date on which he or she first performs an Hour of
Service after such Break.

 

2.11 “Fiduciary” shall mean any person who (i) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets; (ii) renders investment advice for a fee or other compensation, direct
or indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so; or (iii) has any discretionary authority
or discretionary responsibility in the administration of the Plan, including,
but not limited to, the Trustee and the Plan Administrator.

 

2.12 “Five Percent Owner” shall mean, in the case of a corporation, any person
who owns (or is considered as owning within the meaning of Code Section 416(i))
more than five percent of the outstanding stock of the Employer or stock
possessing more than five percent of the total combined voting power of all
stock of the Employer. In the case of an Employer that is not a corporation,
“Five Percent Owner” shall mean any person who owns or under applicable
regulations is considered as owning more than five percent of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
and (m) shall be treated as separate employers.

 

2.13 “Former Participant” shall mean a person who has been an active
Participant, but who has ceased to actively participate in the Plan for any
reason.

 

2.14 “401(k) Account” shall mean the account established and maintained for each
Participant who has directed the Employer to make Salary Reduction Contributions
to the Trust on his or her behalf or for whom the Employer has made 401(k)
Employer Contributions to the Trust on his or her behalf, and all earnings and
appreciation thereon, less any withdrawals therefrom and any losses and expenses
charged thereto.

 

2.15 “401(k) Employer Contribution” shall mean a 401(k) contribution made by the
Employer to the Trust for Plan Years prior to 1995 pursuant to Section 4.01 of
the Plan as in effect prior to 1995.

 

2.16 “Highly Compensated Employee” shall mean any Employee who:

 

  (a) was a Five Percent Owner at any time during the Plan Year or the preceding
Plan Year; or

 

-6-



--------------------------------------------------------------------------------

 

  (b) for the preceding Plan Year:

 

  (i) had Compensation from the Employer in excess of $80,000 (as adjusted
pursuant to Code Section 414(q)(1)); and

 

  (ii) for such preceding Year was in the top-paid group of Employees for such
preceding Year.

For purposes of this Section the “top-paid group” for a Plan Year are the top
20% of Employees ranked on the basis of Compensation paid during such Year.

In addition to the foregoing, the term “Highly Compensated Employee” shall also
mean any former Employee who separated from service prior to the Plan Year,
performs no service for the Employer during the Plan Year, and was an actively
employed Highly Compensated Employee in the separation year or any Plan Year
ending on or after the date the Employee attained Age 55.

For purposes of this Section Compensation means Compensation determined for
purposes of Article VII (Limitations on Allocations), but, for Plan Years
beginning before January 1, 1998, without regard to Code Sections 125,
402(e)(3), and 402(h)(1)(B).

The determination of who is a Highly Compensated Employee, including the
determinations of the numbers and identity of employees in the top-paid group
and the Compensation that is considered will be made in accordance with
Section 414(q) of the Code and regulations thereunder.

 

2.17 “Hour of Service” shall mean:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. For purposes of the Plan an Employee who
is exempt from the requirements of the Fair Labor Standards Act of 1938, as
amended, shall be credited with 45 Hours of Service for each complete or partial
week he or she would be credited with at least one Hour of Service under this
Section 2.17.

 

  (b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding sentence:

 

  (i) No more than 1000 hours shall be credited to an Employee under this
Subsection (b) on account of any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single
computation period);

 

-7-



--------------------------------------------------------------------------------

 

  (ii) No hours shall be credited under this Subsection (b) for any payments
made or due under a plan maintained solely for the purpose of complying with any
applicable worker’s compensation, unemployment compensation or disability
insurance laws; and

 

  (iii) No hours shall be credited under this Subsection (b) for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee.

For purposes of this Subsection (b) a payment shall be deemed to be made by or
due from an Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly, through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be both credited under Subsections (a) or (b), as the case may be, and under
this Subsection. No more than 501 Hours shall be credited under this Subsection
for a period of time during which an Employee did not or would not have
performed duties.

 

  (d) Special rules for determining Hours of Service under Subsection (b) or
(c) for reasons other than the performance of duties.

In the case of a payment which is made or due which results in the crediting of
Hours of Service under Subsection (b) or in the case of an award or agreement
for back pay, to the extent that such an award or agreement is made with respect
to a period during which an Employee performs no duties, the number of Hours of
Service to be credited shall be determined as follows:

 

  (i) In the case of a payment made or due which is calculated on the basis of
units of time (such as hours, days, weeks or months), the number of Hours of
Service to be credited for “exempt” Employees described in Subsection (a) shall
be determined as provided in such Subsection. For all other Employees, the Hours
of Service to be credited shall be those regularly scheduled hours in such unit
of time; provided, however, that when a non-exempt Employee does not have
regularly scheduled hours, such Employee shall be credited with 8 Hours of
Service for each workday for which he or she is entitled to be credited with
Hours of Service under paragraph (b).

 

  (ii) Except as provided in Paragraph (d)(iii), in the case of a payment made
or due which is not calculated on the basis of units of time, the number of
Hours of Service to be credited shall be equal to the amount of the payment
divided by the Employee’s most recent hourly rate of compensation (as determined
below) before the period during which no duties are performed.

 

-8-



--------------------------------------------------------------------------------

 

  A. The hourly rate of compensation of Employees paid on an hourly basis shall
be the most recent hourly rate of such Employees.

 

  B. In the case of Employees whose compensation is determined on the basis of a
fixed rate for specified periods of time (other than hours) such as days, weeks
or months, the hourly rate of compensation shall be the Employee’s most recent
rate of compensation for a specified period of time (other than an hour),
divided by the number of hours regularly scheduled for the performance of duties
during such period of time. The rule described in Paragraph (d)(i) shall also be
applied under this subparagraph to Employees without a regular work schedule.

 

  C. In the case of Employees whose compensation is not determined on the basis
of a fixed rate for specified periods of time, the Employee’s hourly rate of
compensation shall be the lowest hourly rate of compensation paid to Employees
in the same job classification as that of the Employee or, if no Employees in
the same job classification have an hourly rate, the minimum wage as established
from time to time under Section 6(a)(1) of the Fair Labor Standards Act of 1938,
as amended.

 

  (iii) Rule against double credit. An Employee shall not be credited on account
of a period during which no duties are performed with more hours than such
Employee would have been credited but for such absence.

 

  (e) Crediting of Hours of Service to computation periods.

 

  (i) Hours of Service described in Subsection (a) shall be credited to the
Employee for the computation period or periods in which the duties are
performed.

 

  (ii) Hours of Service described in Subsection (b) shall be credited as
follows:

 

  A.

Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time (such as hours, days, weeks or months)
shall be credited to the

 

-9-



--------------------------------------------------------------------------------

 

computation period or periods in which the period during which no duties are
performed occurs, beginning with the first unit of time to which the payment
relates.

 

  B. Hours of Service credited to an Employee by reason of a payment which is
not calculated on the basis of units of time shall be credited to the
computation period in which the period during which no duties are performed
occurs, or if the period during which no duties are performed extends beyond one
computation period, such Hours of Service shall be allocated between not more
than the first two computation periods in accordance with reasonable rules
established by the Employer, which rules shall be consistently applied with
respect to all Employees within the same job classification, reasonably defined.

 

  (iii) Hours of Service described in Subsection (c) shall be credited to the
computation period or periods to which the award or agreement for back pay
pertains, rather than to the computation period in which the award, agreement or
payment is made.

 

  (f) For purposes of the Plan, Hours of Service shall also include Hours of
Service determined in accordance with the rules set forth in this Section 2.17:

 

  (i) with the Employer in a position in which he or she was not eligible to
participate in this Plan; or

 

  (ii) as a Career Agent or General Agent of First Allmerica; or

 

  (iii) for periods prior to January 1, 1998, with Citizens, Hanover, or as an
employee of a General Agent of First Allmerica; or

 

  (iv) with Financial Profiles, Inc., or Advantage Insurance Network, Affiliates
of First Allmerica, including periods of service completed prior to the date
each became an Affiliate; or

 

  (v) with an Affiliate.

 

  (g)

Rules for Non-Paid Leaves of Absence. For purposes of the Plan, a Participant
will also be credited with Hours of Service during any non-paid leave of absence
granted by the Employer. Except as provided in Subsection (a) for exempt
Employees, the number of Hours of Service to be credited under this Subsection
(g) shall be the number of regularly scheduled working hours in each workday
during the leave of absence; provided, however, that no more than the number of
Hours in one regularly scheduled work year of

 

-10-



--------------------------------------------------------------------------------

 

the Employer will be credited for each non-paid leave of absence. In the case of
a non-exempt Employee without a regular work schedule, the number of Hours to be
credited shall be based on a 40 hour work week and an 8 hour workday. Hours of
Service described in this Subsection (g) shall be credited to the Employee for
the computation period or periods during which the leave of absence occurs.

Notwithstanding the foregoing, for Plan Years beginning after December 31, 1998,
all Employees (exempt and non-exempt) shall be credited with 8 Hours of Service
for each workday for which they are entitled to be credited with Hours of
Service for a non-paid leave of absence pursuant to this Subsection (g).

 

  (h) Rules for Maternity or Paternity Leaves of Absence. In addition to the
foregoing rules, solely for purposes of determining whether a One Year Break in
Service has occurred in a computation period, an individual who is absent from
work for maternity or paternity reasons shall receive credit for the Hours of
Service which would otherwise have been credited to such individual but for such
absence, or in any case in which such Hours cannot be determined, 8 Hours of
Service per day of such absence. Provided, however, that:

 

  (i) Hours shall not be credited under both this Paragraph (h) and one of the
other Paragraphs of this Section 2.17;

 

  (ii) no more than 501 Hours shall be credited for each maternity or paternity
absence; and

 

  (iii) if a maternity or paternity leave extends beyond one Plan Year, the
Hours shall be credited to the Plan Year in which the absence begins to the
extent necessary to prevent a One Year Break in service, otherwise such Hours
shall be credited to the following Plan Year.

For purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the individual,
(ii) by reason of a birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement.

 

  (i) Other Federal Law. Nothing in this Section 2.17 shall be construed to
alter, amend, modify, invalidate, impair or supersede any law of the United
States or any rule or regulation issued under any such law.

 

2.18 “Insurer” shall mean First Allmerica or any of its life insurance company
affiliates.

 

-11-



--------------------------------------------------------------------------------

 

2.19 “Internal Revenue Code” or “Code” shall mean the Internal Revenue Code of
1986, as amended and any future Internal Revenue Code or similar Internal
Revenue laws.

 

2.20 “Key Employee”. In determining whether the Plan is top-heavy for Plans
Years beginning after December 31, 2001, “Key Employee” shall mean any Employee
or former Employee (including any deceased Employee) who at any time during the
Plan Year that includes the determination date is an officer of the Employer
having an annual Compensation greater than $130,000 (as adjusted under
Section 416(i)(l) of the Code for Plan Years beginning after December 31, 2002),
a Five Percent Owner, or a 1-percent owner of the Employer having an annual
Compensation of more than $150,000. In determining whether a Plan is top heavy
for Plan Years beginning before January 1, 2002, “Key Employee” shall mean any
Employee or former Employee (including any deceased Employee) who at any time
during the 5-year period ending on the determination date, is an officer of the
employer having an annual Compensation that exceeds 50 percent of the dollar
limitation under Code Section 415(b)(l)(A), an owner (or considered an owner
under Code Section 318) of one of the ten largest interests in the Employer if
such individual’s Compensation exceeds 100 percent of the dollar limitation
under Code Section 415(c)(l)(A), a Five Percent Owner or a 1-percent owner of
the Employer who has an annual Compensation of more than $150,000.

The determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Internal Revenue Code and the regulations thereunder.
For purposes of determining whether a Participant is a Key Employee, the
Participant’s Compensation means Compensation as defined for purposes of Article
VII, but for Plan Years beginning before January 1, 1998, without regard to Code
Sections 125, 402(e)(3), and 402(h)(1)(B).

 

2.21 “Limitation Year” shall mean a calendar year.

 

2.22 “Match Contribution” shall mean a Salary Reduction Match Contribution made
by the Employer to the Trust pursuant to Section 4.02 of the Plan. Match
Contributions and earnings thereon shall be 50% vested and nonforfeitable after
one Year of Service and 100% vested and nonforfeitable after two Years of
Service. Notwithstanding the foregoing, Match Contributions and earnings thereon
shall be 100% vested and nonforfeitable at all times for those Participants who
have completed at least one Hour of Service on or before December 31, 2004.

 

2.23 “Match Contribution Account” shall mean the account established for each
Participant for whom the Employer has allocated Match Contributions to the Trust
and all earnings and appreciation thereon, less any withdrawals therefrom and
any losses and expenses charged thereto.

 

2.24

“Non-Elective Employer Contributions” shall mean Employer contributions that are
made by the Employer pursuant to Section 4.03 of the Plan, whether or not the

 

-12-



--------------------------------------------------------------------------------

 

Employee has directed the Employer to make Salary Reduction Contributions to the
Trust on his or her behalf. Eligibility to receive a Non-Elective Employer
Contribution for a Plan Year is dependent upon the Employee remaining employed
by First Allmerica on the last day of the Plan Year except where the Employee
has terminated employment on account of death or retirement. Non-Elective
Employer Contributions and earnings thereon shall be 50% vested and
nonforfeitable after one Year of Service and 100% vested after two Years of
Service. Notwithstanding the foregoing, Non-Elective Employer Contributions and
earnings thereon shall be 100% vested and nonforfeitable at all times for those
Employees who have completed at least one Hour of Service on or before
December 31, 2004.

 

2.25 “Non-Elective Employer Contribution Account” shall mean the account
established for each Employee for whom the Employer has made a Non-Elective
Employer Contribution to the Trust and all earnings and appreciation thereon,
less any withdrawals therefrom and any losses and expenses charged thereto.

 

2.26 “Non-Highly Compensated Employee” shall mean any Employee who is not a
Highly Compensated Employee.

 

2.27 “Non-Key Employee” shall mean any Employee who is not a Key Employee.

 

2.28 “Normal Retirement Age” shall mean the date on which the Participant
attains Age 65. An actively employed Participant shall become fully vested in
his or her Accrued Benefit upon attaining Normal Retirement Age.

 

2.29 “One Year Break in Service” shall mean any vesting computation period
during which an Employee does not complete more than 500 Hours of Service.

Provided, however, for Plan Years commencing prior to January 1, 2005, for
purposes of Article III, “One Year Break in Service” shall mean an Eligibility
Computation Period during which an Employee does not complete more than 500
Hours of Service.

 

2.30 “Participant” shall mean any Employee who has met all of the requirements
for participation under this Plan and has not for any reason become ineligible
to participate further in the Plan.

 

2.31 “Plan Year” shall mean a calendar year.

 

2.32 “Profits” shall mean the net income or profits of the Employer for each
calendar year before dividends to policyholders and federal income taxes and
excluding capital gains and losses, as determined by the Employer in accordance
with the accounting method used in computing the same or similar item for Annual
Statement purposes, except that, in determining such figure, contributions under
this Plan and Trust for the Plan Year shall not be taken into account.

 

-13-



--------------------------------------------------------------------------------

 

“Accumulated Profits” shall mean the accumulated net earnings or profits of the
Employer.

The determination by First Allmerica of Profits and Accumulated Profits shall be
final and conclusively binding on all parties.

 

2.33 “Policy” shall mean any form of individual life insurance or annuity
contract, including any supplementary agreements or riders issued in connection
therewith, issued by the Insurer on the life of a Participant. Any life
insurance death benefits referred to in the following paragraphs of this
Section 2.33 pertain to amounts purchased with other than Voluntary After-Tax
Contributions.

 

  (a) If ordinary life insurance contracts are purchased for a Participant, the
aggregate life insurance premium for a Participant shall be less than 50% of the
aggregate Employer contributions made on behalf of such Participant plus
allocations of any forfeitures credited to the Accounts of such Participant. For
purposes of these incidental insurance provisions, ordinary life insurance
contracts are contracts with both non-decreasing death benefits and
non-increasing premiums.

 

  (b) If term insurance and universal life policies are used, the aggregate life
insurance premium for a Participant shall not exceed 25% of the aggregate
Employer contributions made on behalf of such Participant plus allocation of any
forfeitures credited to the Accounts of such Participant.

 

  (c) If a combination of ordinary life insurance and other life insurance
policies is used, the aggregate premium for the ordinary life insurance plus
twice the aggregate premium for the other life insurance shall be less than 50%
of the aggregate Employer contributions made by the Employer on behalf of the
Participant plus allocations of any forfeitures credited to the Accounts of such
Participant.

The limitation on aggregate life insurance premium payments stated in this
Section 2.33 shall not apply to any funds, from whatever source, which have
accumulated in the Participant’s Account for a period of two (2) or more years,
and are applied toward the purchase of such life insurance. Provided, however,
that in no event may Tax Deductible Voluntary Contributions be invested in
Policies of life insurance.

 

2.34 “Qualified Domestic Relations Order” shall mean any judgment, decree or
order (including approval of a property settlement agreement) which:

 

  (i) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant;

 

  (ii) is made pursuant to a state domestic relations law (including a community
property law);

 

-14-



--------------------------------------------------------------------------------

 

  (iii) constitutes a “qualified domestic relations order” within the meaning of
Section 414(p) of the Code; and

 

  (iv) is entered on or after January 1, 1985.

 

2.35 “Qualified Early Retirement Age” shall mean the later of:

 

  (i) Age 55; or

 

  (ii) the date on which the Participant begins participation.

 

2.36 “Qualified Joint and Survivor Annuity” shall mean an annuity for the life
of the Participant, with a survivor annuity for the life of his or her spouse in
an amount equal to 50% of the amount of the annuity payable during the joint
lives of the Participant and his or her spouse, and which is the amount of
benefit which can be purchased by the Participant’s Accrued Benefit.

 

2.37 “Regular Account” shall mean the account established and maintained for
each Participant for whom the Employer has allocated Regular Employer
Contributions to the Trust, and all earnings and appreciation thereon, less any
withdrawals therefrom and any losses and expenses charged thereto.

 

2.38 “Regular Employer Contribution” shall mean a Regular Contribution made by
the Employer to the Trust for years prior to 1995 pursuant to Section 4.01 of
the Plan as in effect prior to 1995.

 

2.39 “Retirement Plan Committee” shall mean the persons charged by the Employer
with the interpretation and administration of the Plan, as provided in
Section 14.06 hereof.

 

2.40 “Rollover Account” shall mean the account established and maintained for
each Participant who has made a Rollover Contribution to the Trust or whose
accrued benefit from another qualified plan has been transferred to this Trust
in accordance with Section 5.03 of the Plan, and all earnings and appreciation
thereon, less any withdrawals therefrom and any losses and expenses charged
thereto.

 

2.41 “Rollover Contribution” shall mean a contribution made to the Trust
pursuant to Section 5.03 of the Plan.

 

2.42 “Suspense Account” shall mean the account established by the Trustee for
maintaining contributions and forfeitures which have not yet been allocated to
Participants.

 

2.43 “Tax Deductible Contribution Account” shall mean the account established
and maintained for each Participant who has made a Tax Deductible Voluntary
Contribution to the Trust, and all earnings and appreciation thereon, less any
withdrawals therefrom and any losses and expenses charged thereto.

 

-15-



--------------------------------------------------------------------------------

 

2.44 “Tax Deductible Voluntary Contribution” shall mean a contribution made to
the Trust for years before 1987 and pursuant to Section 5.02 of the Plan as in
effect prior to 1995.

 

2.45 “Top Heavy Plan” shall mean for any Plan Year beginning after December 31,
1983 that any of the following conditions exists:

 

  (i) If the top heavy ratio (as defined in Article VI) for this Plan exceeds 60
percent and this Plan is not part of any required aggregation group or
permissive aggregation group of plans.

 

  (ii) If this Plan is a part of a required aggregation group of plans (but not
part of a permissive aggregation group) and the top heavy ratio for the group of
plans exceeds 60 percent.

 

  (iii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top heavy ratio for the permissive
aggregation group exceeds 60 percent.

See Article VI for requirements and additional definitions applicable to Top
Heavy Plans.

 

2.46 “Top Heavy Plan Year” shall mean that, for a particular Plan Year, the Plan
is a Top Heavy Plan.

 

2.47 “Totally and Permanently Disabled” shall mean the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

In determining the nature, extent and duration of any Participant’s disability,
the Plan Administrator may select a physician to examine the Participant. The
final determination of the nature, extent and duration of such disability shall
be made solely by the Plan Administrator upon the basis of such evidence as he
or she deems necessary and acting in accordance with uniform principles
consistently applied.

 

2.48 “Trustee” shall mean the bank or trust company or person or persons who
shall be constituted the original trustee or trustees for the Plan and Trust
created therefor, and also any and each successor trustee or trustees.

 

-16-



--------------------------------------------------------------------------------

 

2.49 “Trust Fund” shall mean, include and consist of any payments made to the
Trustee by the Employer under the Plan and Trust Indenture, or the investments
thereof, together with all income and gains of every nature thereon which shall
be added to the principal thereof by the Trustee, less all losses thereon and
all payments therefrom. The Trust Fund assets shall include any Policy issued to
the Plan Trustee to fund benefits of the Plan.

 

2.50 “Trust Indenture” or “Trust” shall mean the Trust Indenture between the
Employer and the Trustee in the form annexed hereto, and any and all amendments
thereof or thereto.

 

2.51 “Valuation Date” shall mean each day as of which the value of the Trust
Fund shall be calculated. The Plan Administrator reserves the right to change
the frequency of Valuation Dates; provided, however, that in no event shall
Valuation Dates occur less frequently than once each calendar quarter.

 

2.52 “Voluntary After-Tax Contributions” shall mean a contribution made to the
Trust for years prior to 1995 pursuant to Section 5.01 of the Plan as in effect
prior to 1995.

 

2.53 “Voluntary Contribution Account” shall mean the account established and
maintained for each Participant who has made a Voluntary After-Tax Contribution
to the Trust, and all earnings and appreciation thereon, less any withdrawals
therefrom and any losses and expenses charged thereto.

 

2.54 “Year of Service” shall mean, for purposes of determining vesting under
Article XIII, the twelve consecutive month period, commencing on the first day
an Employee completes an Hour of Service and in which the Employee completes at
least 1,000 Hours of Service. Thereafter, for purposes of determining vesting
under Article XIII, the determination of a Year of Service will commence on the
anniversary of the first day the Employee completed an Hour of Service and the
twelve consecutive month period that follows, provided the Employee completes at
least 1,000 Hours of Service during such period.

Provided, however, for purposes of determining Plan entry under Article III for
Plan Years commencing prior to January 1, 2005, “Year of Service” means an
Eligibility Computation Period during which an Employee completes at least 1,000
Hours of Service.

In computing a “Year of Service” for purposes of the Plan, each twelve month
period shall be considered as completed as of the close of business on the last
working day which occurs within such period, provided that the Employee had
completed at least 1,000 Hours of Service during the period ending on such date.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Section 414(u) of the Internal Revenue Code.

 

-17-



--------------------------------------------------------------------------------

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.01    (a)  

In General. Eligible Employees who were actively employed by the Employer, and
who were Participants in the prior version of the Plan became Participants in
this Plan on January 1, 2005.

For Plan Years beginning prior to January 1, 2005, every Employee shall be
eligible to become a Plan Participant on the first day of the calendar month
coincident with or following completion of one Year of Service, provided he or
she is then employed in an eligible class of Employees.

Notwithstanding the foregoing, an Employee shall be eligible to become a Plan
Participant upon completion of one Hour of Service by entering into a salary
reduction agreement with the Employer in accordance with section 3.01(b). For
Plan Years beginning prior to January 1, 2005, Employees shall be eligible to
receive Match Contributions effective on the first day of the calendar month
coincident with or following completion of one Year of Service, provided they
are then employed in an eligible class of Employees. For Plan Years beginning on
or after January 1, 2005, Employees shall be eligible to receive Match
Contributions upon completion of one Hour of Service, provided they are then
employed in an eligible class of Employees.

Notwithstanding the foregoing, the following Employees shall not be eligible to
become or remain active Participants hereunder:

 

  (i) All Employees holding a General Agent’s Contract with the Employer or with
an Affiliate;

 

  (ii) All Employees holding a Career Agent’s or Annuity Specialist’s Contract
with the Employer or with an Affiliate;

 

  (iii) Leased Employees within the meaning of Code Sections 414(n) and (o);

 

  (iv) A contractor’s employee, i.e., a person working for a company providing
goods or services (including temporary employee services) to the Employer or to
an Affiliate whom the Employer does not regard to be its common law employee, as
evidenced by its failure to withhold taxes from his or her compensation, even if
the individual is actually the Employer’s common law Employee; or

 

-18-



--------------------------------------------------------------------------------

 

  (v) An independent contractor, i.e., a person who is classified by the
Employer as an independent contractor, as evidenced by its failure to withhold
taxes from his or her compensation, even if the individual is actually the
Employer’s common law Employee.

 

  (b) Employee Participation. Effective on or after the date an Employee first
becomes eligible to participate in the Plan, the Employee may direct the
Employer to reduce his or her Compensation in order that the Employer may make
Salary Reduction Contributions to the Plan, including Catch-up Contributions, on
the Employee’s behalf. Any such Employee shall become a Participant on the date
his or her salary reduction agreement becomes effective. Such direction shall be
made in a form approved by the Plan Administrator (including, if applicable, by
means of telephone, computer, or other paperless media). The Compensation of any
eligible Employee electing salary reduction shall be reduced by the whole
percentage requested by the Employee; provided, however, that the Plan
Administrator will identify a maximum whole percentage on an annual basis and
the Plan Administrator may reduce the Employee’s Compensation by a smaller
percentage or refuse to enter into a salary reduction agreement with the
Employee if the requirements of the Internal Revenue Code for salary reduction
plans qualified under Section 401(k) and 414(v) of the Internal Revenue Code
would otherwise be violated. Any salary reduction agreement shall become
effective as soon as administratively feasible after the Employee elects to have
his or her salary reduced.

A Participant may elect at any time to change or discontinue his or her salary
reduction agreement with the Employer. Unless otherwise agreed to by the Plan
Administrator, the election shall become effective as soon as administratively
feasible after the Employee elects such change or discontinuance.

 

3.02 Classification Changes. In the event of a change in job classification,
such that an Employee, although still in the employment of the Employer, no
longer is an eligible Employee, all contributions to be allocated on his or her
behalf shall cease and any amount credited to the Employee’s Accounts on the
date the Employee shall become ineligible shall continue to vest, become payable
or be forfeited, as the case may be, in the same manner and to the same extent
as if the Employee had remained a Participant.

If a Participant’s salary reduction agreement is terminated because he or she is
no longer a member of an eligible class of Employees, but the Participant has
not terminated his or her employment, such Employee shall again be eligible to
enter into a new salary reduction agreement immediately upon his or her return
to an eligible class of Employees. If such Participant terminates his or her
employment with the Employer, he or she shall again be eligible to enter into a
salary reduction agreement immediately upon his or her recommencement of service
as an eligible Employee.

 

-19-



--------------------------------------------------------------------------------

 

In the event an Employee who is not a member of the eligible class of Employees
becomes a member of the eligible class, such Employee shall be eligible to
participate immediately.

 

3.03 Participant Cooperation. Each eligible Employee who becomes a Participant
hereunder thereby agrees to be bound by all of the terms and conditions of this
Plan and Trust. Each eligible Employee, by becoming a Participant hereunder,
agrees to cooperate fully with the Insurer to which application may be made for
a Policy or Policies providing benefits under the terms of this Plan, including
completion and signing of such forms as are required by the Insurer.

ARTICLE IV

EMPLOYER CONTRIBUTIONS AND FORFEITURES

 

4.01 Salary Reduction Contributions. The Employer shall make Salary Reduction
Contributions to the Plan and Trust, including Catch-up Contributions described
in Code Section 414(v), out of current or Accumulated Profits for each Plan Year
to the extent and in the manner specified in Subsection 3.01(b).

Salary Reduction Contributions, including Catch-up Contributions described in
Code Section 414(v), shall be allocated to a Participant’s 401(k) Account as
soon as administratively feasible after the earliest date on which such
contributions can reasonably be segregated from the Employer’s general assets
but in no event later than the 15th business day of the month following the
month in which the Salary Reduction Contributions would have otherwise been
payable to the Participant.

 

4.02 Employer Matching Contributions. For Plan Years beginning on or after
January 1, 2005, unless otherwise voted by the Board of Directors of the
Employer, for each pay period that an eligible Salary Reduction Contribution is
made by a Participant to the Trust, not to exceed the Code Section 402(g)
limitation and not including Catch-up Contributions, the Employer shall make a
Match Contribution to the Trust on the Participant’s behalf equal to 100% of the
first 5% of the Participant’s Salary Reduction Contributions, not including
Catch-up Contributions, made during the pay period. Such Match Contribution
shall be made to the Match Contribution Account established for the Participant.

Note that Catch-up Contributions made by an eligible Participant shall not be
matched in any event.

The Employer shall contribute Employer Matching Contributions to the Trust Fund
as soon as practicable following the end of each pay period. Such contributions
shall be made in cash (or in Employer Stock if so directed by the Board) and
shall be allocated in accordance with the Plan current match formula to the
Match Contribution Account of each eligible Participant. Such Match
Contributions shall be invested per the directions of Participants in accordance
with Section 16.02.

 

-20-



--------------------------------------------------------------------------------

 

For Plan Years beginning on or after January 1, 2005, within 30 days following
the end of each Plan Year, if required, the Employer shall make a “true-up”
Match Contribution to the Match Contribution Account of each Participant
employed by the Employer on the last day of the Plan Year, such that the
Employer match for such eligible Participants for the Plan Year shall be 100% of
the eligible Employer Matching Contribution percentage of each such
Participant’s Salary Reduction Contributions made during the entire Plan Year,
not including Catch-up Contributions, not merely 100% of the eligible Employer
Matching Contribution percentage of the Participant’s Salary Reduction
Contributions, not including Catch-up Contributions, made each pay period.

 

4.03 Non-Elective Employer Contributions. For Plan Years beginning on or after
January 1, 2005, unless otherwise voted by the Board of Directors of the
Employer, eligible Employees who are employed by the Employer on the last day of
the Plan Year will receive an Employer paid contribution, whether or not the
Employee has elected to participate in the Plan, equal to 3% of eligible Plan
Compensation. The contribution shall be made in cash or Employer Stock (if
Employer Stock is so directed by the Board to be contributed). Such contribution
shall be made to the Non-Elective Employer Contribution Account to be
established for each such Employee and shall be invested per the direction of
the Participant in accordance with Section 16.02 of the Plan.

 

4.04 Minimum Employer Contribution for Top Heavy Plan Years.

 

  (a)

Minimum Allocation for Non-Key Employees. Notwithstanding anything in the Plan
to the contrary except (b) through (e) below, for any Top Heavy Plan Year
Employer Contributions allocated to the Accounts of each Non-Key Employee
Participant shall be equal to at least three percent of such Non-Key Employee’s
Compensation (as defined for purposes of Article VII as limited by
Section 401(a)(17) of the Code) for the Plan Year. However, should the Employer
Contributions allocated to the Accounts of each Key Employee for such Top Heavy
Plan Year be less than three percent of each Key Employee’s Compensation, the
Employer Contribution allocated to the Accounts of each Non-Key Employee shall
be equal to the largest percentage allocated to Accounts of a Key Employee. The
preceding sentence shall not apply if this Plan is required to be included in an
aggregation group (as described in Section 416 of the Internal Revenue Code) if
such plan enables a defined benefit plan required to be included in such group
to meet the requirements of Code Section 401(a)(4) or 410. For purposes of
determining the percentage of Employer Contributions allocated to the Accounts
of Key Employees, Salary Reduction Contributions made on their behalf shall be
counted and be

 

-21-



--------------------------------------------------------------------------------

 

considered to be Employer Contributions. However, in determining whether a
minimum Employer Contribution has been made to a Non-Key Employee’s Accounts,
Salary Reduction Contributions made on his or her behalf shall be excluded and
not considered.

 

  (b) For purposes of the minimum allocations set forth above, the percentage
allocated to the Accounts of any Key Employee shall be equal to the ratio of the
sum of the Employer Contributions allocated on behalf of such Key Employee
divided by the Employee’s Compensation for the Plan Year (as defined for
purposes of Article VII), not in excess of the applicable Compensation dollar
limitation imposed by Code Section 401(a)(17).

 

  (c) For any Top Heavy Plan Year, the minimum allocations set forth above shall
be allocated to the Accounts of all Non-Key Employees who are Participants and
who are employed by the Employer on the last day of the Plan Year, including
Non-Key Employee Participants who have failed to complete a Year of Service.

 

  (d) Notwithstanding anything herein to the contrary, in any Plan Year in which
a Non-Key Employee is a Participant in both this Plan and a defined benefit
pension plan included in a Required or Permissive Group of Top Heavy Plans, the
Employer shall not be required to provide a Non-Key Employee with both the full
separate minimum defined benefit plan benefit and the full separate minimum
defined Contribution plan allocation described in this Section. Therefore, if
the Employer maintains such a defined benefit and defined contribution plan, the
top-heavy minimum benefits shall be provided as follows:

 

  (i) If a Non-Key Employee is a participant in such defined benefit plan but is
not a Participant in this defined contribution plan, the minimum benefits
provided for Non-Key Employees in the defined benefit plan shall be provided to
the employee if the defined benefit plan is a Top Heavy Plan and the minimum
contributions described in this Section 4.04 shall not be provided.

 

  (ii) If a Non-Key Employee is a participant in such defined benefit plan and
is also a Participant in this defined contribution plan, the minimum benefits
for Non-Key Employee participants in Top Heavy Plans provided in the defined
benefit plan shall not be applicable to any such Non-Key Employee who receives
the full maximum contribution described in the preceding sentence.

Notwithstanding anything herein to the contrary, no minimum contribution will be
required under this Plan (or the minimum contribution under this Plan will be
reduced, as the case may be) for any Plan Year if the Employer

 

-22-



--------------------------------------------------------------------------------

maintains another qualified defined contribution plan under which a minimum
contribution is being made for such year for the Participant in accordance with
Section 416 of the Internal Revenue Code.

 

  (e) The minimum allocation required under this Section 4.04 (to the extent
required to be nonforfeitable under Section 416(b) of the Code) may not be
forfeited under Code Sections 411(a)(3)(B) or 411(a)(3)(D).

 

4.05 Application of Forfeitures. Amounts forfeited during a Plan Year shall be
used to reduce Match Contributions for that Plan Year and each succeeding Plan
Year, if necessary.

 

4.06 Limitations upon Employer Contributions. In no event shall the Employer
contribution for any Plan Year exceed the maximum allowable under Sections 404
and 415 of the Internal Revenue Code or any similar or subsequent provision.

 

4.07 Payment of Contributions to Trustee. The Employer shall make payment of all
contributions, including Participant contributions which shall be remitted to
the Employer by payroll deduction or otherwise, directly to the Trustee in
accordance with this Article IV but subject to Section 4.08.

 

4.08 Receipt of Contributions by Trustee. The Trustee shall accept and hold
under the Trust such contributions of money, or other property approved by the
Employer for acceptance by the Trustee, on behalf of the Employer and
Participants as it may receive from time to time from the Employer, other than
cash it is instructed to remit to the Insurer for deposit with the Insurer.
However, the Employer may pay contributions directly to the Insurer and such
payment shall be deemed a contribution to the Trust to the same extent as if
payment had been made to the Trustee. All such contributions shall be
accompanied by written instructions from the Employer accounting for the manner
in which they are to be credited and specifying the appropriate Participant
Account to which they are to be allocated.

ARTICLE V

EMPLOYEE CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS

 

5.01 Voluntary After-Tax Contributions. For Plan Years beginning prior to
January 1, 1995, a Participant could contribute Voluntary After-Tax
Contributions to the Plan and Trust in each Plan Year during which he or she was
a Plan Participant in amounts as determined under the Plan in effect prior to
1995.

The Plan shall separately account for: (i) pre-1987 Voluntary After-Tax
Contributions; (ii) investment income attributable to pre-1987 Voluntary
After-Tax Contributions; and (iii) post-1986 Voluntary After-Tax Contributions
and income attributable to such contributions.

 

-23-



--------------------------------------------------------------------------------

 

5.02 Tax Deductible Voluntary Contributions. The Plan Administrator will not
accept Tax Deductible Voluntary Contributions made for years after 1986. Such
contributions made for years prior to that date will be maintained in a separate
account which will be nonforfeitable at all times, and which shall include gains
and losses in accordance with Section 8.02. No part of the Tax Deductible
Voluntary Contributions Account shall be used to purchase life insurance.

 

5.03 Rollover Contributions. With the consent of the Plan Administrator, the
Trustee may accept funds transferred from other pension, profit sharing or stock
bonus plans qualified under Section 401(a) of the Internal Revenue Code or
Rollover Contributions, provided that the plan from which such funds are
transferred permits the transfer to be made.

In the event of a transfer or Rollover Contribution to this Plan, the Plan
Administrator shall maintain a 100% vested and nonforfeitable account for the
amount transferred and its share of the Trust Fund’s accretions or losses, to be
known as the Participant’s Rollover Account. Transferred and Rollover
Contributions shall be separately accounted for.

“Rollover Contribution” means any rollover contribution described in Code
Sections 402(c)(4), 403(a)(4), 403(b)(8), 408(d)(3) or 457(e)(16).

An Employee who makes a contribution to the Plan described in this Section shall
become a Plan Participant on the date the Trustee accepts the contribution.
However, no Employer Contributions will be made on behalf of such Employee, nor
will the Employee be eligible to direct the Employer to make Salary Reduction
Contributions on his or her behalf, until the Employee satisfies the Plan
eligibility requirements for such contributions set forth in Article III.

Notwithstanding the above, for Plan Years beginning January 1, 1999 and
thereafter, the Trustee shall no longer accept funds transferred from plans
qualified under 401(a) of the Internal Revenue Code unless the transferor plan
is maintained by the Employer or by an Affiliate. Rollover Contributions to the
Plan shall continue to be allowed in accordance with this Section 5.03.

ARTICLE VI

PROVISIONS APPLICABLE TO TOP HEAVY PLANS

 

6.01 In general. For any Top Heavy Plan Year, the Plan shall provide the minimum
contribution for Non-Key Employees described in Section 4.04.

If the Plan is or becomes a Top Heavy Plan, the provisions of this Article will
supersede any conflicting provisions in the Plan.

 

- 24 -



--------------------------------------------------------------------------------

 

6.02 Determination of Top Heavy Status.

 

  (a) This Plan shall be a Top Heavy Plan for any Plan Year commencing after
December 31, 1983 if any of the following conditions exists:

 

  (i) If the top heavy ratio for this Plan exceeds 60 percent and this Plan is
not part of any required aggregation group or permissive aggregation group of
plans.

 

  (ii) If this Plan is a part of a required aggregation group of plans but not
part of a permissive aggregation group and the top heavy ratio for the group of
plans exceeds 60 percent.

 

  (iii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top heavy ratio for the permissive
aggregation group exceeds 60 percent.

 

  (b) The Plan top heavy ratio shall be determined as follows:

 

  (i)

Defined Contribution Plans Only: If the Employer maintains one or more defined
contribution plans (including any Simplified Employee Pension Plan, as defined
in Section 408(k) of the Code) and the Employer has not maintained any defined
benefit plan which during the 1-year period (5-year period in determining
whether the Plan is Top Heavy for Plan Years beginning before January 1, 2002)
ending on the determination date(s) has or has had accrued benefits, the
top-heavy ratio for this Plan alone or for the required or permissive
aggregation group, as appropriate, is a fraction, the numerator of which is the
sum of the account balances of all Key Employees as of the determination date(s)
(including any part of any account balance distributed in the 1-year period
ending on the determination date(s) (5-year period ending on the determination
date in the case of a distribution made for a reason other than severance from
employment, death or disability and in determining whether the Plan is Top Heavy
for Plan Years beginning before January 1, 2002), and the denominator of which
is the sum of all account balances (including any part of any account balance
distributed in the 1-year period ending on the determination date(s)) (5-year
period ending on the determination date in the case of a distribution made for a
reason other than severance from employment, death or disability and in
determining whether the Plan is Top Heavy for Plan Years beginning before
January 1, 2002), both computed in accordance with Section 416 of the Code and
the Regulations thereunder. Both the numerator and denominator of the

 

-25-



--------------------------------------------------------------------------------

 

top-heavy ratio are increased to reflect any contribution not actually made as
of the determination date, but which is required to be taken into account on
that date under Section 416 of the Code and the Regulations thereunder.

 

  (ii) Defined Contribution and Defined Benefit Plans: If the Employer maintains
one or more defined contribution plans (including any Simplified Employee
Pension Plan) and the Employer maintains or has maintained one or more defined
benefit plans which during the 1-year period (5-year period in determining
whether the Plan is Top Heavy for Plan Years beginning before January 1, 2002)
ending on the determination date(s) has or has had any accrued benefits, the
top-heavy ratio for any required or permissive aggregation group, as
appropriate, is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with (i) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the determination date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with (i) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all Participants as of the determination date(s), all determined in accordance
with Section 416 of the Code and the Regulations thereunder. The accrued
benefits under a defined benefit plan in both the numerator and denominator of
the top-heavy ratio are increased for any distribution of an accrued benefit
made in the 1-year period ending on the determination date (5-year period ending
on the determination date in the case of a distribution made for a reason other
than severance from employment, death or disability and in determining whether
the Plan is Top Heavy for Plan Years beginning before January 1, 2002).

 

  (iii)

Determination of Values of Account Balances and Accrued Benefits: For purposes
of (i) and (ii) above the value of Account balances and the present value of
Accrued Benefits will be determined as of the most recent valuation date that
falls within or ends with the 12-month period ending on the determination date,
except as provided in Section 416 of the Code and the Regulations thereunder for
the first and second plan years of a defined benefit plan. The account balances
and accrued benefits of a Participant (1) who is not a Key Employee but who was
Key Employee in a prior year, or (2) who has not had at least one Hour of
Service with the Employer at any time during the 1-year period (five-year period
in determining whether the Plan is Top Heavy for Plan Years

 

-26-



--------------------------------------------------------------------------------

 

beginning before January 1, 2002) ending on the determination date will be
disregarded. The calculation of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Section 416 of the Code and the Regulations thereunder. Tax
Deductible Voluntary Employee contributions will not be taken into account for
purposes of computing the top-heavy ratio. When aggregating plans the value of
account balances and accrued benefits will be calculated with reference to the
determination dates that fall within the same calendar year.

The Accrued Benefit of a Participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer; or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(l)(C)
of the Code.

 

  (c) Permissive aggregation group: The required aggregation group of plans plus
any other plan or plans of the Employer which, when considered as a group with
the required aggregation group, would continue to satisfy the requirements of
Section 401(a)(4) and 410 of the Internal Revenue Code.

 

  (d) Required aggregation group: (i) Each qualified plan of the Employer in
which at least one Key Employee participates or participated at any time during
the determination period (regardless of whether the Plan has terminated), and
(ii) any other qualified plan of the Employer which enables a plan described in
(i) to meet the requirements of Section 401(a)(4) or 410 of the Internal Revenue
Code.

 

  (e) Determination date: The last day of the preceding Plan Year.

 

  (f) Present Value: Present value shall be based on the 1971 Group Annuity
Table, unprojected for post-retirement mortality, with no assumption for
pre-retirement withdrawal and interest at the rate of 5% per annum.

ARTICLE VII

LIMITATIONS ON ALLOCATIONS

(See Sections 7.11-7.15 for definitions applicable to this Article VII).

 

7.01

If the Participant does not participate in, and has never participated in
another qualified plan, a welfare benefit fund (as defined in Section 419(e) of
the Code), an individual

 

-27-



--------------------------------------------------------------------------------

 

medical account (as defined in Section 415(l)(2) of the Code) or a simplified
employee pension (as defined in Section 408(k) of the Code), maintained by the
Employer, the amount of Annual Additions which may be credited to the
Participant’s Accounts for any Limitation Year will not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan. If
the Employer contribution that would otherwise be contributed or allocated to
the Participant’s Account would cause the Annual Additions for the Limitation
Year to exceed the Maximum Permissible Amount, the amount contributed or
allocated will be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount.

 

7.02 Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Permissible Amount for a
Participant on the basis of a reasonable estimation of the Participant’s annual
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated.

 

7.03 As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for the Limitation Year will be determined
on the basis of the Participant’s actual Compensation for the Limitation Year.

 

7.04 If, pursuant to Section 7.03, or as a result of the allocation of
forfeitures, any Excess Amount and earnings attributable thereto will be
disposed of as follows:

 

  (i) Any Voluntary After-Tax Contributions (plus attributable earnings), to the
extent they would reduce the Excess Amount, will be distributed to the
Participant;

 

  (ii) Any Salary Reduction Contributions to the extent they would reduce the
Excess Amount, will be distributed to the Participant; and

 

  (iii) If after the application of paragraphs (i) and (ii) an Excess Amount
still exists, the Excess Amount will be held unallocated in a Suspense Account.
The Suspense Account will be applied to reduce future Employer Match
Contributions for all remaining Participants in the next Limitation Year, and
each succeeding Limitation Year if necessary.

For Plan Years beginning January 1, 1998 and thereafter, if any Match
Contributions are attributable to returned Salary Reduction Contributions in
(ii) above, such Match Contributions shall be forfeited and applied in
accordance with Section 4.05.

If a Suspense Account is in existence at any time during the Limitation Year
pursuant to this Section, it will not participate in the allocation of the
Trust’s investment gains and losses.

If a Suspense Account is in existence at any time during a particular Limitation
Year, all amounts in the Suspense Account must be allocated and reallocated to
Participants’

 

-28-



--------------------------------------------------------------------------------

Accounts before any Employer contributions may be made to the Plan for that
Limitation Year. Excess amounts may not be distributed to Participants or Former
Participants.

Sections 7.05 through 7.10 (These Sections apply if, in addition to this Plan,
the Participant is covered under another qualified defined contribution plan, a
welfare benefit fund, an individual medical account or a simplified employee
pension maintained by the Employer during any Limitation Year.)

 

7.05 The Annual Additions which may be credited to a Participant’s Accounts
under this Plan for any such Limitation Year will not exceed the Maximum
Permissible Amount reduced by the Annual Additions credited to a Participant’s
account under the other plans, welfare benefit funds, individual medical
accounts and simplified employee pensions for the same Limitation Year. If the
Annual Additions with respect to the Participant under other defined
contribution plans, welfare benefit funds, individual medical accounts and
simplified employee pensions maintained by the Employer are less than the
Maximum Permissible Amount and the Employer contribution that would otherwise be
contributed or allocated to the Participant’s Accounts under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Permissible Amount. If the Annual Additions with respect to the Participant
under such other defined contribution plans, welfare benefit funds, individual
medical accounts and simplified employee pensions in the aggregate are equal to
or greater than the Maximum Permissible Amount, no amount will be contributed or
allocated to the Participant’s Accounts under this Plan for the Limitation Year.

 

7.06 Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Permissible Amount in
the manner described in Section 7.02.

 

7.07 As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for the Limitation Year will be determined
on the basis of the Participant’s actual Compensation for the Limitation Year.

 

7.08 If, pursuant to Section 7.07, or as a result of the allocation of
forfeitures, a Participant’s Annual Additions under this Plan and such other
plans would result in an Excess Amount for a Limitation Year, the Excess Amount
will be deemed to consist of the Annual Additions last allocated, except that
Annual Additions attributable to a simplified employee pension will be deemed to
have been allocated first, followed by Annual Additions to a welfare benefit
fund or individual medical account, regardless of the actual allocation date.

 

-29-



--------------------------------------------------------------------------------

 

7.09 If an Excess Amount was allocated to a Participant on an allocation date of
this Plan which coincides with an allocation date of another plan, the Excess
Amount attributed to this Plan will be the product of:

 

  (i) the total Excess Amount allocated as of such date, times

 

  (ii) the ratio of (A) the Annual Additions allocated to the Participant for
the Limitation Year as of such date under this Plan to (B) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified defined contribution plans.

 

7.10 Any Excess Amount attributed to this Plan will be disposed of in the manner
described in Section 7.04.

(Sections 7.11—7.15 are definitions used in this Article VII).

 

7.11 Annual Additions—The sum of the following amounts credited to a
Participant’s Accounts for the Limitation Year:

 

  (i) Employer contributions (including Salary Reduction Contributions);

 

  (ii) Employee contributions;

 

  (iii) forfeitures; and

 

  (iv) allocations under a simplified employee pension.

For this purpose, any Excess Amount applied under Sections 7.04 or 7.10 in the
Limitation Year to reduce Employer contributions will be considered Annual
Additions for such Limitation Year.

Amounts allocated after March 31, 1984, to an individual medical account, as
defined in Section 415(l)(1) of the Internal Revenue Code, which is part of a
defined benefit plan maintained by the Employer, are treated as annual additions
to a defined contribution plan. Also, amounts derived from contributions paid or
accrued after December 31, 1985, in taxable years ending after such date, which
are attributable to post-retirement medical benefits allocated to the separate
account of a Key Employee, as defined in Section 419(A)(d)(3) of the Code, under
a welfare benefit fund, as defined in Code Section 419(e), maintained by the
Employer, are treated as annual additions to a defined contribution plan.

 

7.12 Defined Contribution Dollar Limitation—$40,000 as adjusted under Code
Section 415(d).

 

-30-



--------------------------------------------------------------------------------

 

7.13 Employer—For purposes of this Article, Employer shall mean the Employer
that adopts this plan and all members of a controlled group of corporations (as
defined in Section 414(b) of the Code as modified by Section 415(h)), all trades
or business under common control (as defined in Code Section 414(c) as modified
by Section 415(h) of the Code), or all members of an affiliated service group
(as defined in Code Section 414(m) of the Code) of which the Employer is a part,
and any other entity required to be aggregated with the Employer pursuant to
regulations promulgated under Code Section 414(o).

 

7.14 Excess Amount—The excess of the Participant’s Annual Additions for the
Limitation Year over the Maximum Permissible Amount.

 

7.15 Maximum Permissible Amount—The maximum Annual Addition that may be
contributed or allocated to a Participant’s Accounts under the Plan for any
Limitation Year shall not exceed the lesser of:

 

  (i) the Defined Contribution Dollar Limitation; or

 

  (ii) 25 percent of the Participant’s Compensation for the Limitation Year.

The Compensation limitation referred to in (ii) shall not apply to any
contribution for medical benefits (within the meaning of Section 401(h) or
Section 419A(f)(2) of the Code) which is otherwise treated as an Annual Addition
under Section 415(c)(1) or 419A(d)(2) of the Code.

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12-consecutive month period, the maximum
permissible amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:

Number of months in the short Limitation Year

12

ARTICLE VIII

PARTICIPANT ACCOUNTS AND VALUATION OF ASSETS

 

8.01 Participant Accounts. The Trustee shall establish and maintain a 401(k)
Account, Match Contribution Account, Non-Elective Employer Contribution Account,
Regular Account, Rollover Account, Tax Deductible Contribution Account and
Voluntary Contribution Account for each Participant, when appropriate, to
account for the Participant’s Accrued Benefit. All contributions by or on behalf
of a Participant shall be deposited to the appropriate Account.

 

-31-



--------------------------------------------------------------------------------

 

The Plan Administrator shall instruct the Trustee to credit all appropriate
amounts to each Participant’s Accounts, including contributions made by or on
behalf of the Participant and any Policies issued on the life of the
Participant. The Plan Administrator shall keep records which shall include the
Account balances of each Participant.

 

8.02 Valuation of Trust Fund. As of each Valuation Date the Trustee shall
determine (or cause to be determined) the net worth of the assets of the Trust
Fund and report such value to the Plan Administrator in writing. In determining
such net worth, the Trustee shall evaluate the assets of the Trust Fund at their
fair market value as of such Valuation Date. In making any such valuation of the
Trust Fund, the Trustee shall not include any contributions made by the Employer
which have not been allocated to Participant Accounts prior to such Valuation
Date or any Policies purchased as investments for Participant Accounts.

ARTICLE IX

401(k) ALLOCATION LIMITATIONS

 

9.01 Definitions. For purposes of this Article, the following definitions shall
be used:

 

  (a) “Actual Deferral Percentage” or “ADP” means the ratio (expressed as a
percentage) of Salary Reduction Contributions, other than Catch-up
Contributions, made on behalf of an Eligible Participant to that Participant’s
Compensation for the Plan Year. Two Actual Deferral Percentages shall be
calculated and used, one including and the second excluding any Salary Reduction
Contributions that are included in the Contribution Percentage of the
Participant as defined in Plan Section 10.01(b). The Plan Administrator may
include 100% vested and non-forfeitable Match Contributions made for the
Participant for the Plan Year in the above described numerator, if such
inclusion is made on a uniform nondiscriminatory basis for all Participants;
however, Match Contributions that are included in the Actual Deferral Percentage
of the Participant may not be included in the numerator of the Contribution
Percentage of the Participant as defined in Section 10.01(b). To be considered
as contributed for a given Plan Year for purposes of inclusion in a given Actual
Deferral Percentage, Contributions must be made by the end of the 12 month
period immediately following the Plan Year to which the contribution relates.

Additionally, if one or more other plans allowing contributions under Code
Section 401(k) are considered with this Plan as one for purposes of Code
Section 401(a)(4) or 410(b), the Actual Deferral Percentages for all Eligible
Participants under all such plans shall be determined as if this Plan and all
such other plans were one; for Plan Years beginning after 1989, such Plans must
have the same Plan Year. If any Highly Compensated Employee is also

 

-32-



--------------------------------------------------------------------------------

an Eligible Participant in one or more other plans allowing contributions under
Code Section 401(k), the Actual Deferral Percentage for that Employee shall be
determined as if this Plan and all such other plans were one; if such plans have
different Plan Years, the Plan Years ending with or within the same calendar
year shall be used.

 

  (b) “Average Actual Deferral Percentage” means the average (expressed as a
percentage) of the Actual Deferral Percentages of a group.

 

  (c) “Eligible Participant” means a Participant eligible to have Salary
Reduction Contributions made on his or her behalf.

 

  (d) “Excess 401(k) Contributions” means with respect to any Plan Year, the
excess of: (i) the aggregate amount of Employer contributions actually taken
into account in computing the Actual Deferral Percentages of Highly Compensated
Employees for such Plan Year, over (ii) the maximum amount of such contributions
permitted by the Actual Deferral Percentage Test (determined by hypothetically
reducing the numerators of Highly Compensated Employees in order of their Actual
Deferral Percentages beginning with the highest of such percentages).

 

  (e) “Excess Elective Deferrals” means those Salary Reduction Contributions of
a Participant that either (1) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) (including, if
applicable, the dollar limitation on Catch-up Contributions defined in Code
Section 414(v)) for such year; or (2) are made during a calendar year and exceed
the dollar limitation under Code Section 402(g) (including, if applicable, the
dollar limitation on Catch-up Contributions defined in Code Section 414(v)) for
the Participant’s taxable year beginning in such calendar year, counting only
Salary Reduction Contributions made under this Plan and any other 401(k)
qualified retirement plan, contract or arrangement maintained by the Employer.

 

9.02 Average Actual Deferral Percentage Tests. The Average Actual Deferral
Percentage for Highly Compensated Employees for each Plan Year compared to the
Average Actual Deferral Percentage for Non-Highly Compensated Employees for the
Plan Year must satisfy one of the following tests:

 

  (i) The Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for Non-Highly Compensated Employees for the Plan
Year multiplied by 1.25; or

 

  (ii)

The Average Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Non-Highly Compensated Employees for the Plan Year
multiplied by 2, provided that the Average Actual Deferral Percentage for
Eligible Participants who are Highly Compensated Employees does not exceed the
Average Actual Deferral Percentage for Non-Highly

 

-33-



--------------------------------------------------------------------------------

 

Compensated Employees for the Plan Year by more than two (2) percentage points.

A Participant is a Highly Compensated Employee for a particular Plan Year if he
or she meets the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a Non-Highly Compensated Employee for a
particular Plan Year if he or she does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

For Plan Years beginning on or after January 1, 1999, all eligible Non-Highly
Compensated Employees who have not met the age and service requirements of Code
Section 410(a)(1)(A), may be disregarded in performing the Average Actual
Deferral Percentage Tests as provided in Code Section 401(k)(3)(F) and the
Regulations thereunder.

 

9.03

Refund of Excess 401(k) Contributions. Notwithstanding any other provision of
this Plan except Section 9.05, Excess 401(k) Contributions, plus any income and
minus any loss allocable thereto, shall be distributed no later than the last
day of each Plan Year to Participants to whose Accounts such Excess 401(k)
Contributions were allocated for the preceding Plan Year. Excess 401(k)
Contributions are allocated to the Highly Compensated Employees with the largest
dollar amounts of Employer contributions taken into account in calculating the
Actual Deferral Percentage test for the year in which the excess arose,
beginning with the Highly Compensated Employee with the largest dollar amount of
such Employer contributions and continuing in descending order until all the
Excess Contributions have been allocated. For purposes of the preceding
sentence, the “largest amount” is determined after distribution of any Excess
401(k) Contributions. The income or loss allocable to Excess 401(k)
Contributions allocated to each Participant shall be the income or loss
allocable to the 401(k) Contributions for the Plan Year multiplied by a
fraction, the numerator of which is the Participant’s Excess 401(k)
Contributions for the Plan Year and the denominator of which is the sum of all
Accounts of the contribution types to which Excess 401(k) Contributions have
been attributed as of the Plan Year and the sum of such contribution types made
during the Plan Year, determined without regard to any income or loss occurring
during such Plan Year. The Plan Administrator shall make every effort to make
all required distributions and forfeitures within 2 1/2 months of the end of the
affected Plan Year; however, in no event shall such distributions be made later
than the end of the following Plan Year. Distributions and forfeitures made
later than 2 1/2 months after the end of the affected Plan Year will be subject
to tax under Code Section 4979.

All forfeitures arising under this Section shall be applied as specified in
Section 4.05 of the Plan and treated as arising in the Plan Year after that in
which the Excess 401(k) Contributions were made; however, no forfeitures arising
under this Section shall be allocated to the Account of any affected Highly
Compensated Employee.

 

-34-



--------------------------------------------------------------------------------

 

Excess 401(k) Contributions shall be treated as Annual Additions under the Plan.

For a period of four 12 month periods beginning from the given Plan Year, or
such other period as the Secretary of the Treasury may designate, the Employer
shall maintain records showing what contributions and Compensation were used to
satisfy this Section and Section 9.02.

 

9.04 Accounting for Excess 401(k) Contributions. Excess 401(k) Contributions
allocated to a Participant shall be distributed from the Participant’s 401(k)
Account and Match Contribution Account (if applicable) in proportion to the
Participant’s Salary Reduction Contributions and Employer Match Contributions
(to the extent used in the Actual Deferral Percentage Test) for the Plan Year.

 

9.05 Special Contributions. Notwithstanding any other provisions of this Plan
except Section 9.09, in lieu of distributing Excess 401(k) Contributions as
provided in Section 9.03, the Employer may make 401(k) Employer Contributions on
behalf of Non-Highly Compensated Employees that are sufficient to satisfy either
of the actual deferral percentage tests.

 

9.06 Maximum Salary Reduction Contributions. No Employee shall be permitted to
have Salary Reduction Contributions made under this Plan, other than Catch-up
Contributions, during any calendar year in excess of $7,000 (or such other
amount as is designated by the Secretary of the Treasury as the limit under Code
Section 402(g)).

 

9.07 Participant Claims. Participants under other plans described in Code
Sections 401(k), 408(k) or 403(b) may submit a claim to the Plan Administrator
specifying the amount of their Excess Elective Deferral. Such claim shall:
(i) be in writing; (ii) be submitted no later than March 1 of the year after the
Excess Elective Deferral was made; and (iii) state that such amount, when added
to amounts deferred under other plans described in Code Sections 401(k), 408(k)
or 403(b), exceeds $7,000 (or such other amount as the Secretary of the Treasury
may designate).

 

9.08 Distribution of Excess Elective Deferrals. Notwithstanding any other
provision of this Plan, Excess Elective Deferrals and income allocable thereto
shall be distributed to the affected Participant no later than the April 15
following the calendar year in which such Excess Elective Deferrals were made.
For Plan Years beginning after 1990, allocable income or loss shall be income or
loss allocable to Salary Reduction Contributions for the Plan Year multiplied by
a fraction, the numerator of which is the Participant’s Excess Elective
Deferrals for the Plan Year and the denominator is the Participant’s Salary
Reduction Contribution Account as of the beginning of the Plan Year and the sum
of such contribution types made during the Plan Year, determined without regard
to any income or loss occurring during such Plan Year.

Notwithstanding any provision of this Plan to the contrary, any Match
Contributions plus earnings that are attributable to any Excess Elective
Deferrals that have been

 

-35-



--------------------------------------------------------------------------------

refunded shall be forfeited. All such forfeitures shall be treated as arising in
the Plan Year after that in which the refunded Excess Deferrals were made and
shall be used to reduce future Employer Match Contributions.

 

9.09 Operation in Accordance With Regulations. The determination and treatment
of Actual Deferral Percentages and Excess 401(k) Contributions, and the
operation of the Average Actual Deferral Percentage Test shall be in accordance
with such additional requirements as may be prescribed by the Secretary of the
Treasury.

ARTICLE X

401(m) ALLOCATION LIMITATIONS

 

10.01 Definitions. For purposes of this Article, the following Definitions shall
be used:

 

  (a) “Average Contribution Percentage” means the average (expressed as a
percentage) of the Contribution Percentages of a group.

 

  (b) “Contribution Percentage” means the ratio (expressed as a percentage) of:
the Employer Match and Voluntary After Tax Contributions made on behalf of the
Participant to the Participant’s Compensation for the Plan Year. The Plan
Administrator may include Salary Reduction Contributions (other than Catch-up
Contributions) for the Participant for the Plan Year in the above described
numerator, if such inclusion is made on a uniform nondiscriminatory basis for
all Participants. To be considered as contributed for a given Plan Year for
purposes of inclusion in a given Average Contribution Percentage, Contributions
must be made by the end of the 12 month period immediately following the Plan
Year to which the contribution relates. The Plan Administrator may not include
Employer Match Contributions in the numerator to the extent such contributions
are included in the Actual Deferral Percentage of the Participant, as defined in
Section 9.01(a), and may not include Salary Reduction Contributions unless
Section 9.02 can be satisfied by both including and excluding such Salary
Reduction Contributions.

Additionally, if one or more other Plans allowing contributions under Code
Section 401(k), voluntary after tax contributions or employer match
Contributions are considered with this Plan as one for purposes of Code
Section 401(a)(4) or 410(b), the Contribution Percentages for all eligible
participants under all such plans shall be determined as if this Plan and all
such others were one; for Plan Years beginning after 1989, such Plans must have
the same Plan Year.

If any Highly Compensated Employee is also an eligible participant in one or
more other plans allowing contributions under Code Section 401(k), voluntary
after tax contributions or employer match Contributions, the

 

-36-



--------------------------------------------------------------------------------

Contribution Percentage for that Employee shall be determined as if this Plan
and all such other plans were one; if such plans have different Plan Years, the
Plan Years ending with or within the same calendar year shall be used.

For Plan Years beginning January 1, 1999 and thereafter, all eligible Non-Highly
Compensated Employees who have not met the age and service requirements of
section 410(a)(1)(A), may be disregarded in performing the Average Contribution
Percentage Tests as provided in Code Section 401(m)(5)(C).

Notwithstanding the foregoing, in determining a Participant’s Contribution
Percentage Employer Match Contributions shall not include Match Contributions
forfeited because they were attributable to Excess 401(k) Contributions or to
Excess Elective Deferrals.

 

  (c) “Eligible Participant” means a Participant eligible to have Employer
Match, Salary Reduction or Voluntary After Tax Contributions made on his or her
behalf.

 

  (d) “Excess 401(m) Contributions” means with respect to any Plan Year, the
excess of: (1) the aggregate Contribution Percentage amounts taken into account
in computing the numerator of the Contribution Percentage actually made on
behalf of Highly Compensated Employees for such Plan Year; over (2) the maximum
Contribution Percentage amounts permitted by the Average Contribution Percentage
test (determined by hypothetically reducing the numerators of Highly Compensated
Employees in order of their Contribution Percentages beginning with the highest
of such Percentages).

 

10.02 Average Contribution Percentage Tests. The Average Contribution Percentage
for Highly Compensated Employees for each Plan Year compared to the Average
Contribution Percentage for Non-Highly Compensated Employees for the Plan Year
must satisfy one of the following tests:

 

  (i) The Average Contribution Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Non-Highly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

  (ii) The Average Contribution Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Non-Highly Compensated Employees for the Plan Year
multiplied by 2, provided that the Average Contribution Percentage for Eligible
Participants who are Highly Compensated Employees does not exceed the Average
Contribution Percentage for Non-Highly Compensated Employees for the Plan Year
by more than two (2) percentage points.

 

-37-



--------------------------------------------------------------------------------

 

10.03

Refund and Forfeiture of Excess 401(m) Contributions. Notwithstanding any other
provision of this Plan except Sections 10.05 and 10.06, Excess 401(m)
Contributions and the income or loss allocable thereto treated as Employer
Match, Salary Reduction, Voluntary After Tax or 401(k) Employer Contributions
shall be distributed to affected Highly Compensated Employees. The income or
loss shall be income or loss allocable to the affected accounts for the Plan
Year multiplied by a fraction, the numerator of which is the Participant’s
Excess 401(m) Contributions for the Plan Year and the denominator of which is
the sum of all Accounts of the Contribution types to which Excess 401(m)
Contributions have been attributed as of the beginning of the Plan Year and the
sum of such contribution types made during the Plan Year, determined without
regard to any income or loss occurring during such Plan Year. The Plan
Administrator shall make every effort to refund all Excess 401(m) Contributions
within 2 1/2 months of the end of the affected Plan Year; however, in no event
shall Excess 401(m) Contributions be refunded later than the end of the
following Plan Year. Distributions made later than 2 1/2 months after the end of
the affected Plan Year will be subject to tax under Code Section 4979.

Notwithstanding any provision of this Plan to the contrary, any Match
Contributions plus earnings that are attributable to any Excess 401(m)
Contributions that have been refunded shall be forfeited. All such forfeitures
shall be treated as arising in the Plan Year after that in which the refunded
Excess 401(m) Contributions were made and shall be used to reduce future
Employer Match Contributions.

For a period of four 12 month periods beginning from the given Plan Year, or
such other period as the Secretary of the Treasury may designate, the Employer
shall maintain records showing what contributions and compensation were used to
satisfy this Section and Section 10.02.

 

10.04 Accounting for Excess 401(m) Contributions. Excess 401(m) Contributions
allocated to a Participant shall be forfeited, if forfeitable or distributed on
a pro-rata basis from the Participant’s Voluntary After Tax Contribution
Account, 401(k) Account and Match Contribution Account.

 

10.05 Special 401(k) Employer Contributions. Notwithstanding any other
provisions of this Plan except Section 10.07, in lieu of refunding Excess 401(m)
Contributions as provided in Section 10.03, the Employer may make 401(k)
Employer Contributions on behalf of Non-Highly Compensated Employees that are
sufficient to satisfy the Average Contribution Percentage test.

 

10.06 Order of Determinations. The determination of Excess 401(m) Contributions
shall be made after first determining Excess Elective Deferrals, and then
determining Excess 401(k) Contributions.

 

10.07

Operation in Accordance With Regulations. The determination and treatment of
Contribution Percentages and Excess 401(m) Contributions, and the operation of
the

 

-38-



--------------------------------------------------------------------------------

 

Average Contribution Percentage Test shall be in accordance with such additional
requirements as may be prescribed by the Secretary of the Treasury.

ARTICLE XI

IN-SERVICE WITHDRAWALS

 

11.01 Withdrawals from Tax Deductible Contribution or Voluntary Contribution
Accounts. A Participant shall have the right at any time to request the Plan
Administrator for a withdrawal in cash of amounts in his or her Tax Deductible
Contribution Account or Voluntary Contribution Account.

 

11.02

Withdrawals from Match Contribution or 401(k) Accounts. At any time after a
Participant attains Age 59 1/2 or is Totally and Permanently Disabled, a
Participant shall have the right to request the Plan Administrator for a
withdrawal in cash of amounts in his or her Match Contribution or 401(k)
Account. For Plan Years beginning after 1988, a Participant shall have the right
at any time to request the Plan Administrator for a withdrawal in cash of Salary
Reduction Contributions, with earnings accrued thereon as of December 31, 1988
for “financial hardship”. For Plan Years beginning after 1991, financial
hardship distributions may be increased by 401(k) Employer Contributions plus
earnings thereon, as of December 31, 1988. The Plan Administrator shall
determine whether an event constitutes a financial hardship. Such determination
shall be based upon non-discriminatory rules and procedures, which shall be
conclusive and binding upon all persons.

The processing of applications and any distributions of amounts under this
Section shall be made as soon as administratively feasible. The amount of a
distribution based upon “financial hardship,” less any income and penalty taxes,
cannot exceed the amount required to meet the immediate financial need created
by the hardship and not reasonably available from other resources of the
Participant.

In determining whether a hardship distribution is permissible the following
special rules shall apply:

 

  (i) The following are the only financial needs considered immediate and heavy:
deductible medical expenses (whether incurred or necessary to obtain medical
care)(within the meaning of Section 213(d) of the Code) of the Employee, the
Employee’s spouse, children, or dependents (within the meaning of Code
Section 152); the purchase (excluding mortgage payments) of a principal
residence for the Employee; payment of tuition, related educational fees, and
room and board expenses for the next twelve months of post-secondary education
for the Employee, the Employee’s spouse, children or dependents; or the need to
prevent the eviction of the Employee from, or a foreclosure on the mortgage of,
the Employee’s principal residence.

 

-39-



--------------------------------------------------------------------------------

 

  (ii) A distribution will be considered as necessary to satisfy an immediate
and heavy financial need of the Employee only if:

 

  (A) The Employee has obtained all distributions, other than hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer;

 

  (B) All plans maintained by the Employer provide that the Employee’s Elective
Deferrals (and Employee Contributions) will be suspended for six months (twelve
months for hardship distributions made prior to January 1, 2002) after the
receipt of the hardship distribution;

 

  (C) The distribution, less any income and penalty taxes, is not in excess of
the amount of an immediate and heavy financial need; and

 

  (D) In addition for hardship distributions made before 2002, all plans
maintained by the Employer provide that the Employee may not make Elective
Deferrals for the Employee’s taxable year immediately following the taxable year
of the hardship distribution in excess of the applicable limit under
Section 402(g) of the Code for such taxable year less the amount of such
Employee’s Elective Deferrals for the taxable year of the hardship distribution.

 

11.03

Withdrawals from Regular or Rollover Accounts. Once a Participant has
participated in the Plan for two years, at any time thereafter the Participant
shall have the right at any time to request the Plan Administrator for a
withdrawal in cash of amounts allocated to his or her Rollover Account. For Plan
Years beginning January 1, 1999, and thereafter, the Participant may request a
withdrawal of cash amounts allocated to his or her Rollover Account immediately
upon the Trustee’s receipt of such Rollover Contribution. Once a Participant’s
Regular Account is 100% vested the Participant shall have the right at any time
to request the Plan Administrator for a withdrawal in cash of amounts allocated
to such Account; provided, however, that unless the Participant is over Age
59 1/2 or is Permanently and Totally Disabled, the amount subject to withdrawal
shall not include amounts attributable to contributions made to the Regular
Account during the two-year period preceding the date of payment.

 

11.04 Rules for In-Service Withdrawals. The Plan Administrator may impose a
dollar minimum for partial withdrawals. If the amount in the Participant’s
appropriate Account is less than the minimum, the Plan Administrator shall pay
the Participant the entire amount then in the Participant’s Account from which
the withdrawal is to be made if a withdrawal of the entire amount is otherwise
permissible under the rules set forth in this Article. If the entire amount
cannot be paid under such rules, whatever amount is permissible shall be paid.

 

-40-



--------------------------------------------------------------------------------

 

In the case of a withdrawal from a Rollover Account described in Section 13.03,
if necessary to comply with the joint and survivor rules of Code Sections
401(a)(11) and 417, the Plan Administrator shall require the consent of any
Participant’s spouse before making any in-service withdrawal. Any such consent
shall satisfy the requirements of Section 13.07.

Any amount to be withdrawn shall be payable as of the Valuation Date coincident
with or next following the date which is 15 days following receipt of the
written request by the Plan Administrator.

ARTICLE XII

PLAN LOANS

 

12.01 General Rules. Upon the application of any Participant, Beneficiary or,
for Plan Years beginning prior to January 1, 1999 an alternate payee entitled to
Plan benefits pursuant to a Qualified Domestic Relations Order, the Plan
Administrator may enter into a loan agreement with such person and authorize the
Trustee to make a loan pursuant thereto. The amount of any such loan and the
provisions for its repayment shall be in accordance with such non-discriminatory
rules and procedures as are adopted by the Retirement Plan Committee and
uniformly applied to all borrowers. Such written procedures shall be part of
this Plan document.

Applications for loans will be made to the Plan Administrator using forms
provided by the Plan Administrator. Loan applications meeting the requirements
of this Article will be granted and all borrowers must execute a promissory note
meeting the requirements of this Article.

Plan loans shall be granted on a uniform nondiscriminatory basis, so that they
are available to all borrowers on a reasonably equivalent basis and are not made
available to highly compensated Employees or officers of the Employer in an
amount greater than the amount made available to other Employees. Loans will be
made available to Former Participants to the extent required by regulations
issued by the Department of Labor under Section 408(b) of ERISA and to other
Former Participants as is needed to satisfy Code Section 401(a)(4) and the
Regulations promulgated thereunder. Such loans shall be adequately secured,
shall bear a reasonable rate of interest and shall provide for periodic
repayment over a reasonable period of time, all in accordance with the
Committee’s rules and procedures for Plan loans.

To the extent required under Sections 401(a)(11) and 417 of the Internal Revenue
Code and the Regulations promulgated thereunder, a Participant must obtain the
consent of his or her spouse, if any, within the 90 day period before the time
the Participant’s Accrued Benefit is used as security for a Plan loan. A new
consent is required if the Accrued Benefit is used for any increase in the
amount of security. The consent shall comply with the requirements of
Section 417 of the Internal Revenue

 

-41-



--------------------------------------------------------------------------------

Code, but shall be deemed to meet any requirements contained in such section
relating to the consent of any subsequent spouse.

Tax Deductible Voluntary Contributions, plus earnings thereon, may not be used
as security for Plan loans.

The Plan Administrator may not require a minimum loan amount greater than
$1,000.

No loan shall be made to the extent such loan when added to the outstanding
balance of all other loans to the borrower would exceed one-half ( 1/2) of the
present value of the nonforfeitable Accrued Benefit of the borrower under the
Plan (but not more than $50,000 reduced by the difference between the highest
outstanding balance during the previous 365 days and the current outstanding
balance).

For purposes of calculating the above limitations, all loans and accrued
benefits from all plans of the Employer and other members of a group of
employers described in Code Sections 414(b), (c) and (m) are aggregated.

The Plan Administrator shall determine a reasonable rate of interest for each
loan by identifying the rate(s) charged for similar and equivalent commercial
loans by institutions in the business of making loans. No loan shall be granted
to any borrower or other person who already has a total of two loans or more
outstanding under this Plan or any other plan maintained by the Employer (or
five loans outstanding for Plan Years beginning before January 1, 1996) or who
is in default on any loan.

The Retirement Plan Committee may direct the Trustee to deduct from a
Participant’s Accounts under the Plan a reasonable fee (as determined by the
Committee) to offset the cost of processing and administering the loan.

 

12.02 Loan Repayments. Any such loans shall be repaid by the borrower in
accordance with the loan agreement. Loans shall provide for periodic repayment,
with payment to be no less frequent than quarterly over a period not to exceed
five (5) years; provided, however, that loans used to acquire any dwelling unit
which, within a reasonable time, is to be used (determined at the time the loan
is made) as a principal residence of a Participant, may provide for periodic
repayment, with payment to be no less frequent than quarterly over a reasonable
period of time that exceeds five (5) years.

In the event the loan is not repaid within the time period prescribed, the Plan
Administrator shall direct the Trustee to deduct the total amount due and
payable, plus interest thereon, from distributable amounts in the borrower’s
Accounts. If distributable amounts in the borrower’s Accounts are not sufficient
to repay such amount, the Plan Administrator shall enforce the terms of any
agreement providing additional security for the loan and shall pursue such other
remedies available at law to collect the indebtedness.

 

-42-



--------------------------------------------------------------------------------

 

In the event of a loan default, attachment of the borrower’s Accrued Benefit
will not occur until a distributable event occurs in the Plan. Default shall
occur upon the earlier of any uncured failure to make payments in accordance
with the promissory note or the death of the borrower.

Loan repayments will be suspended under this Plan as permitted under 414(u)(4)
of the Internal Revenue Code.

ARTICLE XIII

RETIREMENT, TERMINATION AND DEATH BENEFITS

 

13.01 Retirement or Termination from Service. The Accrued Benefit of each
Employee who was hired prior to December 2, 1986 and who became a Participant in
the Plan on or prior to January 1, 1989, shall be 100% vested and nonforfeitable
at all times. The Regular Account of Employees who are hired on or after
December 2, 1986 and who become Participants after December 31, 1988 shall vest
according to the following schedule:

 

Completed Years of Service

   Vested Percentage Less than 2                    0 2    25 3    50 4    75 5
   100

The Match Contribution and Non-Elective Employer Contribution Accounts of each
Employee who was hired after December 1,1986 shall be 50% vested and
nonforfeitable after the completion of one Year of Service and 100% vested and
nonforfeitable after the completion of two Years of Service. Provided, however,
that the Match Contribution and Non-Elective Employer Contribution Accounts of
such Employees shall be 100% vested and nonforfeitable at all times for such
Employees who completed at least one Hour of Service on or before December 31,
2004.

Any amendment to the above schedule shall comply with the requirements of
Section 20.02 of the Plan.

Notwithstanding the foregoing, each actively employed Participant’s Accrued
Benefit shall become 100% vested and nonforfeitable when the Participant attains
his or her Normal Retirement Age or becomes Totally and Permanently Disabled.

The Salary Reduction Contributions, Employer Match Contributions contributed to
the Plan for Plan Years commencing prior to January 1, 2005, 401(k) Employer
Contributions, Tax Deductible Contributions and Voluntary After-Tax
Contributions

 

-43-



--------------------------------------------------------------------------------

of all Participants, plus earnings thereon, shall be 100% vested and
nonforfeitable at all times.

Upon a Participant’s attainment of his or her Normal Retirement Age or
termination of employment, the Participant shall be entitled to a benefit that
can be provided by the value of his or her vested Accrued Benefit in accordance
with the further provisions of this Article.

The Plan Administrator shall notify the Trustee when the Normal Retirement Age
or termination of employment of each Participant shall occur and shall also
advise the Trustee as to the manner in which retirement or termination benefits
are to be distributed to a Participant, subject to the provisions of this
Article. Upon receipt of such notification and subject to the other provisions
of this Article, the Trustee shall take such action as may be necessary in order
to distribute the Participant’s vested Accrued Benefit.

 

13.02 Late Retirement Benefits. If a Participant shall continue in active
employment following his or her Normal Retirement Age, he or she shall continue
to participate under the Plan and Trust. Except as provided in Section 13.05,
upon actual retirement such Participant shall be entitled to a benefit that can
be provided by the value of his or her Accrued Benefit. Late Retirement benefits
shall be distributed in accordance with the further provisions of this Article.

 

13.03 Death Benefits. If a Participant or Former Participant shall die prior to
the commencement of any benefits otherwise provided under this Article XIII,
except as provided below his or her Beneficiary shall be entitled to a lump sum
death benefit equal to the amount credited to the Participant’s Accounts as of
the date the Plan Administrator (or Insurer, in the case of amounts allocated to
any Policy) receives due proof of the Participant’s death. A Participant’s death
benefit shall also include the death proceeds of any Policy allocated to one of
the Participant’s Accounts. In lieu of receiving benefits in a lump sum, a
Beneficiary may elect to receive benefits under any option described in
Section 13.05.

Notwithstanding anything in the Plan to the contrary, if a Participant or Former
Participant is married on the date of his or her death, Plan pre-retirement
death benefits will be paid to the Participant’s or Former Participant’s then
spouse unless such spouse has consented to payment to another Beneficiary, as
provided in Section 13.07.

Notwithstanding the first paragraph, if a Rollover Account is being maintained
for a married Participant who dies prior to the commencement of Plan benefits
and if any portion of the amount in the Rollover Account is attributable to
amounts transferred directly (or indirectly from another transferee Plan) to
this Plan from a defined benefit pension plan, from a money purchase pension
plan or from a stock bonus or profit sharing plan which would otherwise provide
for a life annuity form of payment to the Participant, the amount in the
Rollover Account will be used to purchase a life annuity

 

-44-



--------------------------------------------------------------------------------

for the Participant’s spouse unless the Participant has requested that the
Rollover Account be distributed in a different form or be paid to another
Beneficiary. Any such request must be made during the election period which
shall begin on the first day of the Plan Year in which the Participant attains
Age 35 and shall end on the date of the Participant’s death. If a Participant
separates from service prior to the first day of the Plan Year in which Age 35
is attained, with respect to the value of the Rollover Account as of the date of
separation, the election period shall begin on the date of separation. Any such
request must be consented to by the Participant’s spouse. To be effective, the
spousal consent must meet the requirements of Section 13.07. Any annuity
provided with a portion of Participant’s Rollover Account in accordance with
this paragraph shall be payable for the life of the Participant’s spouse and
shall commence on the date the Participant would have attained Age 55 or, if the
Participant was over Age 55 on the date of his or her death, such life annuity
shall commence immediately. For Plan Years beginning January 1, 1998 and
thereafter, at the request of the spouse, such Rollover Account may be used to
purchase a life annuity or may be taken in another form allowed under the Plan
at an earlier or later commencement date.

If a Participant shall die subsequent to the commencement of any benefit
otherwise provided under this Article XIII, the death benefit, if any, shall be
determined in accordance with the benefit option in effect for the Participant.

The Plan Administrator may require such proper proof of death and such evidence
of the right of any person to receive payment of the value of the Accounts of a
deceased Participant or a deceased Former Participant as the Administrator deems
necessary. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive and binding on all persons.

 

13.04 Designation of Beneficiary. Each Participant shall designate his or her
Beneficiary on a form provided by the Plan Administrator, and such designation
may include primary and contingent beneficiaries; provided, however, that if a
Participant or Former Participant is married on the date of his or her death,
the Participant’s then spouse shall be the Participant’s Beneficiary unless such
spouse consented to the designation of another Beneficiary in accordance with
Section 13.07. If a Participant does not designate a Beneficiary and is not
married at the date of his or her death, the estate of the Participant shall be
deemed to be the designated Beneficiary.

Notwithstanding the foregoing, Policy proceeds shall be payable to the Trustee
as beneficiary and the Trustee shall pay the Policy proceeds to the appropriate
Plan Beneficiary.

 

13.05 Distribution of Benefits. The Plan Administrator shall direct the Trustee
to make, or cause the Insurer to make, payment of any benefits provided under
this Article XIII upon the event giving rise to distribution of such benefit, or
within 60 days thereafter.

 

-45-



--------------------------------------------------------------------------------

 

All distributions required under the Plan shall be determined and made in
accordance with Code Section 401(a)(9) and Regulations issued thereunder.

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the latest of the close of the Plan Year in which:

 

  (i) the Participant attains Age 65 ;

 

  (ii) occurs the 10th anniversary of the year in which the Participant
commenced participation in the Plan; or,

 

  (iii) the Participant terminates service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and spouse to
consent to a distribution when a benefit is immediately distributable, within
the meaning of Section 13.11 of the Plan, shall be deemed to be an election to
defer commencement of payment of any benefit sufficient to satisfy this Section.
Except as provided in this Article, in no event will benefits begin to be
distributed prior to the later of Age 62 or Normal Retirement Age without the
consent of the Participant.

Except as provided below and in Sections 13.03, 13.06, 13.10 and 13.11, if
benefits become payable to a Participant as a result of termination of
employment or retirement, the Participant’s vested Accrued Benefit shall be
distributed by the Trustee in such manner as the Participant shall direct, in
accordance with one or more of the options listed below. Provided, however, that
a married Participant may not choose an option involving a life contingency
without the consent of his or her spouse. To be effective, the spousal consent
must meet the requirements of Section 13.07.

Notwithstanding the foregoing, if on the date of separation from service of a
married Participant prior to the attainment of his or her Qualified Early
Retirement Age a Rollover Account as described in Section 13.03 is being
maintained for the Participant, such Account will remain in force until the
Former Participant attains Age 55 when, if the Former Participant is then
married, the value of such Rollover Account will be used to purchase a Qualified
Joint and Survivor Annuity for the benefit of the Former Participant and his or
her then spouse. At any time prior to the date of purchase, the Former
Participant may request that his or her Rollover Account be distributed under
one or more of the options listed below; provided, however, that if the Former
Participant is married on the date of the request, the Former Participant’s then
spouse must consent thereto. To be effective, the spousal consent must meet the
requirements of Section 13.07. If a Former Participant who was married on the
date of his or her separation from service is not married at Age 55, at Age 55
the Former Participant’s Rollover Account shall be distributed by the Trustee in
such manner as the Former Participant shall direct, in accordance with one or
more of the options listed below. If a Former Participant entitled to a deferred
benefit pursuant to this paragraph dies prior to Age 55 and prior to
commencement of Plan benefits, his or her

 

-46-



--------------------------------------------------------------------------------

Beneficiary shall be entitled to a death benefit pursuant to Section 13.03.

If a Qualified Joint and Survivor Annuity is not required under the above rules
or under the requirements of Section 13.06, a Participant’s Accrued Benefit
shall be distributed by the Trustee in such manner as the Participant shall
direct, in accordance with one or more of the following ways, and which may be
paid in cash or in kind, or a combination of them:

 

  (i) One sum.

 

  (ii) An annuity for the life of the Participant.

 

  (iii)

An annuity for the joint lives of the Participant and his or her spouse with
50%, 66  2/3% or 100% (whichever is specified when this option is elected) of
such amount payable as an annuity for life to the survivor. No further benefits
are payable after the death of both the Participant and his or her spouse.

 

  (iv) An annuity for the life of the Participant with installment payments for
a period certain not longer than the life expectancy of the Participant.

 

  (v) Installment payments for a period certain not longer than the life
expectancy of the Participant and his or her spouse.

All optional forms of benefits shall be actuarially equivalent.

Notwithstanding anything in the Plan to the contrary, any annuity Policy which
is distributed by the Trustee shall provide by its terms that the same shall not
be sold, transferred, assigned, discounted, pledged or encumbered in any way
except to or through the insurer, and then only in accordance with a right
conferred under the terms of the Policy.

Notwithstanding anything in the Plan to the contrary, the entire interest of a
Participant must be distributed or begin to be distributed no later than the
Participant’s Required Beginning Date.

The Required Beginning Date of a Participant is the first day of April of the
calendar year following the calendar year in which the Participant attains age
70 1/2; provided, however, that a Participant, who is not a Five Percent Owner
and who does not retire by the end of the calendar year in which such
Participant reaches age 70 1/2, may elect to defer their Required Beginning Date
to the first day of April of the calendar year following the calendar year in
which the Participant retires. If, after the date of such election, a
Participant becomes a Five Percent Owner, the Required Beginning Date is the
first day of April following the later of: (i) the calendar year in which the
Participant attains age 70 1/2; or (ii) the earlier of the calendar year with or
within which ends the Plan Year in which the Participant becomes a Five Percent
Owner, or the calendar year in which the Participant retires.

 

-47-



--------------------------------------------------------------------------------

 

13.06 Automatic Joint and Survivor Annuity. Notwithstanding anything in
Section 13.05 to the contrary, if a Rollover Account as described in
Section 13.03 is being maintained for a married Participant and if Plan benefits
become payable to such Participant on or after the Participant’s Qualified Early
Retirement Age, such Rollover Account will be used to purchase a Qualified Joint
and Survivor Annuity unless the Participant has elected otherwise. To be
effective, any election out of a Qualified Joint and Survivor Annuity must be
consented to by the Participant’s spouse at the time Plan benefits become
payable. Any Participant election and spousal consent shall be in accordance
with the rules of Section 13.07.

 

13.07 Participant Elections and Spousal Consents. Married Participants may
choose a Beneficiary other than their spouse or, in the case of a Rollover
Account described in Section 13.03, may choose a form of retirement benefit
other than a Qualified Joint and Survivor Annuity. Any Beneficiary designation
shall be in accordance with the requirements of Section 13.04. Any election out
of a Qualified Joint and Survivor Annuity must be in writing and may be made
during the election period which shall be the 90-day period ending on the
annuity starting date. To be effective, any designation of a Beneficiary who is
not the spouse of the Participant on the date of the Participant’s death or any
election out of the Qualified Joint and Survivor Annuity must be consented to by
Participant’s spouse. For purposes of this Section the term “spouse” means the
lawful spouse of the Participant on the date of the Participant’s death or on
the date Plan benefits commence, whichever is applicable.

To be effective, spousal consent must be in writing on a form furnished by or
satisfactory to the Plan Administrator and witnessed by a Plan representative or
notary public. Provided, however, spousal consent shall not be required under
such circumstances as may be prescribed by the Plan Administrator in accordance
with Rules and Regulations promulgated by the Secretary and the Treasury. Any
spousal consent will be valid only with respect to the spouse who signs the
consent. Additionally, a revocation of an election out of a Qualified Joint and
Survivor Annuity may be made by a Participant without the consent of the spouse
at any time before the commencement of plan benefits. The number of revocations
shall not be limited.

 

13.08 Distribution to a Minor Participant or Beneficiary. In the event a
distribution is to be made to a minor, then the Plan Administrator may, in the
Administrator’s sole discretion, direct that such distribution be paid to the
legal guardian of the minor, or if none, to a parent of such minor or a
responsible adult with whom the minor maintains his or her residence, or to the
custodian for such minor under the Uniform Gift to Minors Act, if such is
permitted by the laws of the state in which said minor resides. Such a payment
to the legal guardian or parent of a minor or to such a custodian shall fully
discharge the Trustee, Employer, and Plan from further liability on account
thereof.

 

13.09

Location of Participant or Beneficiary Unknown. In the event that all, or any
portion, of the distribution payable to a Participant or his or her Beneficiary
hereunder shall, at

 

-48-



--------------------------------------------------------------------------------

 

the expiration of five years after it shall become payable, remain unpaid solely
by reason of the inability of the Plan Administrator, after sending a registered
letter, return receipt requested, to the payee’s last known address, and after
reasonable effort, to ascertain the whereabouts of such Participant or his or
her Beneficiary, the amount so distributable shall be forfeited and allocated in
accordance with the terms of this Plan. In the event a Participant or
Beneficiary is located subsequent to his or her benefit being forfeited, such
benefit shall be restored.

 

13.10 Small Balances; Forfeitures; Restoration of Benefits Upon Reemployment. If
a Participant terminates from employment and the present value of the
Participant’s vested Accrued Benefit does not exceed (or at the time of any
prior distribution did not exceed) $3,500 ($5,000 for periods between January 1,
1998 and March 27, 2005), except as provided in Section 13.13, for distributions
made prior to March 28, 2005, the Participant will receive a lump sum
distribution of the present value of the entire vested portion of such Accrued
Benefit and the nonvested portion will be forfeited and applied to reduce
Employer Match Contributions. Provided, however, if a Rollover Account described
in Section 13.03 is being maintained for a Participant, no such distribution may
be made to the Participant after Age 55 unless the Participant (and the spouse
of the Participant) consents in writing to such distribution. For purposes of
this paragraph, for terminations occurring at any time (including terminations
occurring on or after March 28, 2005), if the value of the Participant’s vested
Accrued Benefit is zero, the Participant shall be deemed to have received a
distribution of such vested Accrued Benefit.

If a Participant terminates from employment and the present value of the
Participant’s vested Accrued Benefit exceeds $3,500 ($5,000 for periods between
January 1, 1998 and March 27, 2005), or any dollar amount if the distribution
would otherwise be made on or after March 28, 2005, the Participant’s vested
Accrued Benefit shall be deferred to the earliest of the Participant’s death,
Total and Permanent Disability or attainment of Normal Retirement Age, at which
time such vested benefit shall be payable in accordance with Sections 13.05 and
13.12. Notwithstanding the foregoing, such a Participant may elect to have
payments commence at any time after termination in accordance with Section
13.05. Partial distributions of vested benefits will not be permitted except in
accordance with Section 13.05. The nonvested portion of the Participant’s
Accrued Benefit shall be forfeited when the Participant incurs five consecutive
One Year Breaks in Service or, if earlier, when the Participant or his or her
spouse (or surviving spouse) receives a distribution of his or her vested
Accrued Benefit.

Notwithstanding the above, the $5,000 amount shall apply to any Participant with
a vested Accrued Benefit on or after January 1, 1998, including those
Participants whose vested Accrued Benefit exceeded the prior cash-out amount
under the Plan. Further, in determining whether the vested Accrued Benefit
exceeds $5,000 for

 

-49-



--------------------------------------------------------------------------------

distributions made in accordance with this Section on or after October 17, 2000,
the look-back rule shall not apply, except in the case of periodic distributions
already in effect.

Except as provided below, the nonvested portion of the Accrued Benefit of any
terminated Participant will be used to reduce Employer Match Contributions for
the Plan Year in which the forfeiture occurs and for subsequent Plan Years, if
necessary. A Participant who separates from service and who subsequently resumes
employment with the Employer will again become a Participant on the entry date
determined in accordance with Plan Section 3.01.

If a Former Participant is subsequently reemployed, the following rules shall
also be applicable:

 

  (i) If any Former Participant shall be reemployed by the Employer before
incurring five consecutive One Year Breaks in Service, and such Former
Participant had received a distribution of his or her vested Accrued Benefit
prior to his or her reemployment, his or her forfeited Account balance shall be
reinstated if he or she repays the full amount attributable to Employer
Contributions which was distributed to him or her, not including, at the
Participant’s option, amounts attributable to any Salary Reduction
Contributions. Such repayment must be made by the Former Participant before the
date on which the individual incurs five consecutive One Year Breaks in Service
following the date of distribution. A Participant who was deemed to have
received a distribution of his or her vested amount shall be deemed to have
repaid such amount as of the first date on which he or she again becomes a
Participant. In the event the Former Participant does repay the full amount
distributed to him or her, the forfeited portion of the Participant’s Account
must be restored in full, unadjusted by any gains or losses occurring subsequent
to the date of distribution.

 

  (ii) Restorations of forfeitures will be made as of the date that the Plan
Administrator is notified that the required repayment has been received by the
Trustee. Any forfeiture amount that must be restored to a Participant’s Account
will be taken from any forfeitures that have not yet been applied and, if the
amount of forfeitures available for this purpose is insufficient, the Employer
will make a timely supplemental contribution of an amount sufficient to enable
the Trustee to restore the forfeiture amount to the Participant’s Account.

 

  (iii) If a Former Participant resumes service after incurring five consecutive
One Year Breaks in Service, forfeited amounts will not be restored under any
circumstances.

 

-50-



--------------------------------------------------------------------------------

 

If a Former Participant resumes service before incurring five consecutive One
Year Breaks in Service, both the pre-break and post-break service will count in
vesting both any restored pre-break and post-break employer-derived Account
balance.

 

13.11 Restrictions on Immediate Distributions

 

  (a) If the value of a Participant’s vested Accrued Benefit derived from
Employer and Employee Contributions exceeds (or at the time of any prior
distribution exceeded) $3,500 ($5,000 for Plan Years beginning January 1, 1998
and thereafter) and the Accrued Benefit is immediately distributable, the
Participant and the Participant’s spouse (or where either the Participant or the
spouse has died, the survivor must consent to any distribution of such Accrued
Benefit. Notwithstanding the above, in determining whether such consent is
necessary, the $5,000 amount shall apply to any Participant with an Accrued
Benefit on or after January 1, 1998, including those Participants whose Accrued
Benefit exceeded the prior cash-out amount under the Plan. Further, in
determining whether such consent is necessary for distributions on or after
October 17, 2000, the look-back rule shall not apply, except in the case of
periodic distributions already in effect.

Except as provided below, the consent of the Participant and the Participant’s
spouse shall be obtained in writing within the 90-day period ending on the
annuity starting date. The annuity starting date is the first day of the first
period for which an amount is paid as an annuity or any other form. The Plan
Administrator shall notify the Participant and the Participant’s spouse of the
right to defer any distribution until the Participant’s Accrued Benefit is no
longer immediately distributable. Such notification shall include a general
description of the material features, and an explanation of the relative values
of, the optional forms of benefit available under the Plan in a manner that
would satisfy the notice requirements of Section 417(a)(3) of the Code, if
applicable, and shall be provided no less than 30 days and no more than 90 days
prior to the annuity starting date. However, distribution may commence less than
30 days after the notice described in the preceding sentence is given, provided
the distribution is one to which sections 401(a)(11) and 417 of the Internal
Revenue Code do not apply, the Plan Administrator clearly informs the
participant that the participant has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and the
participant, after receiving the notice, affirmatively elects a distribution.

 

-51-



--------------------------------------------------------------------------------

 

For Plan Years beginning January 1, 1998, and thereafter, the annuity starting
date for a distribution to which 401(a)(11) and 417 apply, in a form other than
a qualified joint and survivor annuity, may be less than 30 days after receipt
of the written explanation required in accordance with 417 (or the annuity date
may precede receipt of such notice) provided: (a) the participant has been
provided with information that clearly indicates that the participant has at
least 30 days to consider whether to waive the qualified joint and survivor
annuity; and (b) the Participant receives the notice at least 7 days prior to
the later of the Participant’s annuity starting date or the date he receives a
distribution from the Plan, and the Participant may revoke his or her election
until the later of these two dates.

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the Accrued Benefit is immediately distributable. Furthermore, if
payment in the form of a Qualified Joint and Survivor Annuity is not required
with respect to the Participant, only the Participant need consent to the
distribution of an Accrued Benefit that is immediately distributable. The
consent of the Participant or the Participant’s spouse shall not be required to
the extent that a distribution is required to satisfy Section 401(a)(9) or
Section 415 of the Code. In addition, upon termination of this Plan if the Plan
does not offer an annuity option (purchased from a commercial provider) and if
the Employer or any entity within the same controlled group as the Employer does
not maintain another defined contribution plan (other than an employee stock
ownership plan as defined in Section 4975(e)(7) of the Code), the Participant’s
Accrued Benefit may, without the Participant’s consent, be distributed to the
Participant. However, if any entity within the same controlled group as the
Employer maintains another defined contribution plan (other than an employee
stock ownership plan as defined in Section 4975(e)(7) of the Code) then the
Participant’s Accrued Benefit will be transferred, without the Participant’s
consent, to the other plan if the Participant does not consent to an immediate
distribution.

An Accrued Benefit is immediately distributable if any part of the Accrued
Benefit could be distributed to the Participant (or surviving spouse) before the
Participant attains (or would have attained if not deceased) the later of Normal
Retirement Age or age 62.

 

13.12 Rollovers to Other Qualified Plans.

 

  (a)

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Article, a distributee

 

-52-



--------------------------------------------------------------------------------

 

may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

 

  (b) Definitions.

 

  (i) Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; any hardship distribution
described in section 401(k)(2)(B)(i)(iv) received after December 31, 1998; the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities); and any other distribution(s) that is reasonably expected
to total less than $200 during a year.

 

  (ii) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in section 403(a) of the Code, or a qualified Plan described in
section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

 

  (iii) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code, are distributees with regard to the
interest of the spouse or former spouse.

 

  (iv) Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

-53-



--------------------------------------------------------------------------------

 

13.13 Payment under Qualified Domestic Relations Orders. Notwithstanding any
provisions of the Plan to the contrary, if there is entered any Qualified
Domestic Relations Order that affects the payment of benefits hereunder, such
benefits shall be paid in accordance with the applicable requirements of such
Order, provided that such Order (i) does not require the Plan to provide any
type or form of benefits, or any option, that is not otherwise provided
hereunder, (ii) does not require the Plan to provide increased benefits, and
(iii) does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another order previously
determined to be a Qualified Domestic Relations Order.

To the extent required or permitted by any such Order, at any time on or after
the date the Plan Administrator has determined that the Order is a Qualified
Domestic Relations Order, the alternate payee shall have the right to request
the Plan Administrator to commence distribution of benefits under the Plan
regardless of whether the Participant is otherwise entitled to a distribution at
such time under the Plan.

 

13.14 Notwithstanding anything in the Plan to the contrary, effective January 1,
2002, for purposes of computing the value of involuntary distributions of vested
Accrued Benefits of $5,000 or less, the value of a Participant’s nonforfeitable
Account balances shall be determined without regard to that portion of the
Account balances that are attributable to Rollover Contributions (and earnings
allocable thereto) within the meaning of Code Sections 402(c)(4), 403(a)(4),
403(b)(8), 408(d)(3) and 457(e)(16). If the value of the Participant’s
nonforfeitable Account balances as so determined is $5,000 or less, for periods
prior to March 28, 2005, the Plan shall distribute the Participant’s entire
vested Account balances as soon as administratively feasible.

ARTICLE XIV

PLAN FIDUCIARY RESPONSIBILITIES

 

14.01 Plan Fiduciaries. The Plan Fiduciaries shall be:

 

  (i) the Board of Directors of First Allmerica;

 

  (ii) the Trustee(s) of the Plan;

 

  (iii) the Plan Administrator;

 

  (iv) the Retirement Plan Committee; and

such other person or persons as may be designated as a Fiduciary by First
Allmerica or by its Chief Executive Officer in accordance with the further
provisions of this Article XIV.

 

14.02

General Fiduciary Duties. Each Plan Fiduciary shall discharge his or her duties
solely

 

-54-



--------------------------------------------------------------------------------

 

in the interest of the Participants and their Beneficiaries and act:

 

  (i) for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

 

  (ii) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;

 

  (iii) by diversifying the investments of the Plan so as to minimize the risk
of large losses, unless under the circumstances it is clearly prudent not to do
so, if the Fiduciary has the responsibility to invest plan assets; and

 

  (iv) in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions of
current laws and regulations.

Each Plan Fiduciary shall perform the duties specifically assigned to him or
her. No Plan Fiduciary shall have any responsibility for the performance or
non-performance of any duties not specifically allocated to him or her.

 

14.03 Duties of the Board of Directors. The Board of Directors shall:

 

  (i) establish an investment policy and funding method consistent with
objectives of the Plan and with the requirements of applicable laws and
regulations;

 

  (ii) invest Plan assets except to the extent that they have delegated
investment duties to an Investment Manager; and

 

  (iii) evaluate from time to time investment policy and the performance of any
Investment Manager or Investment Advisor appointed by it.

 

14.04 Duties of the Trustee(s). The specific responsibilities and duties of the
Trustee(s) are set forth in the Trust Indenture between First Allmerica and the
Trustee(s). In general the Trustee(s) shall:

 

  (i) invest Plan assets, subject to directions from the Board of Directors or
from any duly appointed Investment Manager;

 

  (ii) maintain adequate records of receipts, disbursements, and other
transactions involving the Plan; and

 

-55-



--------------------------------------------------------------------------------

 

  (iii) prepare such reports, statements, tax returns and other forms as may be
required under the Trust Indenture or applicable laws and regulations.

 

14.05 Duties of the Plan Administrator. The Plan Administrator is First
Allmerica. The Plan Administrator shall:

 

  (i) administer the Plan on a day-to-day basis in accordance with the
provisions of this Plan and all other pertinent documents;

 

  (ii) retain and maintain Plan records, including Participant census data,
participation dates, compensation records, and such other records necessary or
desirable for proper Plan administration;

 

  (iii) prepare and arrange for delivery to Participants of such summaries,
descriptions, announcements and reports as are required to be given to
participants under applicable laws and regulations;

 

  (iv) file with the U.S. Department of Labor, the Internal Revenue Service and
other regulatory agencies on a timely basis all required reports, forms and
other documents; and

 

  (v) prepare and furnish to the Trustee(s) sufficient records and data to
enable the Trustee(s) to properly perform its obligations under the Trust
Indenture.

Notwithstanding any provision elsewhere to the contrary, the Plan Administrator
shall have total discretion to fulfill the above responsibilities as it sees fit
on a uniform and consistent basis and as it believes a prudent person acting in
a like capacity and familiar with such matters would do.

 

14.06 Duties of the Retirement Plan Committee. The Retirement Plan Committee
shall:

 

  (i) interpret and construe the Plan;

 

  (ii) determine questions of eligibility and of rights of Participants and
their Beneficiaries;

 

  (iii) provide guidelines for the Plan Administrator, as required for the
orderly and uniform administration of the Plan; and

 

  (iv) exercise overall control of the operation and administration of the Plan
in matters not allocated to some other Fiduciary either by the terms of this
Plan or by delegation from the Chief Executive Officer of First Allmerica.

 

-56-



--------------------------------------------------------------------------------

 

Notwithstanding any provisions elsewhere to the contrary, the Retirement Plan
Committee shall have total discretion to fulfill the above responsibilities as
they see fit on a uniform and consistent basis and as they believe a prudent
person acting in a like capacity and familiar with such matters would do.

 

14.07 Designation of Fiduciaries. The Board of Directors of First Allmerica
shall have the authority to appoint and remove Trustee(s) in accordance with the
Trust Indenture. The Board of Directors may appoint and remove an Investment
Manager and delegate to said Investment Manager power to manage, acquire or
dispose of any assets of the Plan.

While there is an Investment Manager, the Board of Directors shall have no
obligation under this Plan with regard to the performance or non-performance of
the duties delegated to the Investment Manager.

All other Fiduciaries shall be appointed by the Chief Executive Officer of First
Allmerica. In making his or her delegation, he or she may designate all of the
responsibilities to one person or he or she may allocate the responsibilities,
on a continuing basis or on an ad hoc basis, to one or more individuals either
jointly or severally. No individual named a Fiduciary shall have any
responsibility for the performance or non-performance of any responsibilities or
duties not allocated to him or her.

The appointing authority of a Fiduciary shall periodically, but not less
frequently than annually, review the performance of each fiduciary appointed in
order to carry out the general fiduciary duties specified in Section 14.02 and,
where appropriate, take or recommend remedial action.

 

14.08 Delegation of Duties by a Fiduciary. Except as provided in this Plan or in
the appointment as a Fiduciary, no Plan Fiduciary may delegate his or her
fiduciary responsibilities. If authorized by the appointing authority, a
Fiduciary may appoint such agents as may be deemed necessary and delegate to
such agents any non-fiduciary powers or duties, whether ministerial or
discretionary. No Fiduciary or agent of a Fiduciary who is a full-time employee
of the Employer will receive any compensation from the Plan for his or her
services.

ARTICLE XV

RETIREMENT PLAN COMMITTEE

 

15.01 Appointment of Retirement Plan Committee. The Committee shall consist of
three or more members appointed by the Chief Executive Officer of the Employer,
who shall also designate one of the members as chairman. Each member of the
Committee and its chairman shall serve at the pleasure of the Chief Executive
Officer of the Employer.

 

-57-



--------------------------------------------------------------------------------

 

15.02 Retirement Plan Committee to Act by Majority Vote, etc. The Committee
shall act by majority vote of all members. All actions, determinations,
interpretations and decisions of the Committee with respect to any matter within
their jurisdiction will be conclusive and binding on all persons. Any person may
rely conclusively upon any action if certified by the Committee.

 

15.03 Records and Reports of the Retirement Plan Committee. The Committee shall
keep a record of all of its proceedings and acts, and shall keep such books of
account, records and other data as may be necessary for the proper
administration of the Plan and file or deliver to Participants and their
Beneficiaries whatever reports are required by any regulatory authority.

 

15.04 Costs and Expenses of Administration. All expenses and costs of
administering the Plan, including Trustee’s fees, shall be paid by the Employer.
Effective September 22, 1998, notwithstanding any provisions of the Plan to the
contrary (but subject to the provisions of Section 12.01), all clerical, legal
and other expenses of the Plan and the Trust, including Trustee’s fees, shall be
paid by the Plan, except to the extent the Employer elects to pay such amounts;
provided, however, that if the Employer pays such amounts it shall be reimbursed
by the Trust for such amounts unless the Employers elects not to be so
reimbursed.

ARTICLE XVI

INVESTMENT OF THE TRUST FUND

 

16.01 In General. Subject to the direction of the Board of Directors or any duly
appointed Investment Manager in accordance with Section 14.07 (or subject to the
direction of the Plan Administrator if a Participant has requested that an
individual life insurance or annuity Policy be issued on his or her life in
accordance with Article XVII), the Trustee shall receive all contributions to
the Trust and shall hold, invest and control the whole or any part of the assets
in accordance with the provisions of the annexed Trust Indenture.

 

16.02

Investment of the Trust Fund. In order to provide retirement and other benefits
for Plan Participants and their Beneficiaries, the Trustee shall invest Plan
assets in one or more permissible investments specified in the Trust Indenture
and in such collective investment trusts or group trusts that may be established
for the primary objective of investing in securities issued by Allmerica
Financial Corporation, which investments shall be considered as investments in
qualifying employer securities as defined in Section 407(d) of the Employee
Retirement Income Security Act of 1974, as amended, as directed by the Board of
Directors of the Employer. Such permissible investments shall include the
Allmerica Financial Corporation Stock Fund, a group trust established by the
Allmerica Trust Company, N.A. for the purposes of investing in the common stock
of Allmerica Financial Corporation (“The AFC Stock Fund”). In addition, when
directed by the Plan Administrator per the request of a Participant,

 

-58-



--------------------------------------------------------------------------------

 

Plan assets shall be invested in individual life insurance and annuity Policies
in accordance with Article XVII. The Insurer shall only issue life insurance and
annuity policies which conform to the terms of the Plan. All collective
investment trusts and group trusts shall also confirm to the terms of the Plan.
Notwithstanding the foregoing, in no event may amounts allocated to
Participant’s Tax Deductible Contribution Account be invested in Policies of
life insurance.

Each Participant is responsible and has sole discretion to give directions to
the Trustee in such form as the Trustee may require concerning the investment of
his or her Accrued Benefit in one or more of the investments made available in
accordance with the preceding paragraph, which directions must be followed by
the Trustee, subject to the restrictions on life insurance premiums described in
Article XVII. All voting rights with respect to a Participant’s investment in
the AFC Stock Fund shall be the responsibility of that Participant, and the
Trustee shall receive direction from the Participant for such voting rights.
Neither the Plan Administrator, the Trustee, the Employer nor any other person
shall be under any duty to question any investment, voting or other direction of
the Participant or make any suggestions to the Participant in connection
therewith, and the Trustee shall comply as promptly as practicable with
directions given by the Participant hereunder. All such directions may be of
continuing nature or otherwise and may be revoked by the Participant at any time
in such form as the Trustee may require. Neither the Plan Administrator, the
Trustee, the Employer nor any other person shall be responsible or liable for
any costs, losses or expenses which may arise or result from or be related to
the compliance or refusal or failure to comply with any directions from the
Participant. The Trustee may refuse to comply with any direction from the
Participant in the event the Trustee, in its sole or absolute discretion, deems
such directions improper by virtue of applicable law or regulations. For
purposes of this section, all references to “Participant” shall include all
Beneficiaries of Participants who are deceased and any Alternate Payees under a
Qualified Domestic Relations Order, as provided for in Section 20.01.

ARTICLE XVII

INDIVIDUAL LIFE INSURANCE AND ANNUITY POLICIES

 

17.01 General Rules. For Plan Years beginning prior to January 1, 1999, once a
Participant becomes 100% vested, upon the written request of the Participant
made to the Plan Administrator, the Administrator in its sole discretion shall
direct the Trustee to purchase an individual life insurance or annuity Policy
from the Insurer to be issued upon the life of the Participant. Any such Policy
shall be of the type requested by the Participant, subject to the following:

 

  (a)

each Policy shall be issued by the Insurer to the Trustee only and shall provide
for premiums to be payable in accordance with the terms of the Policy. Purchase
of Policies in accordance with this Section 17.01 shall constitute an investment
of amounts allocated to the appropriate Account

 

-59-



--------------------------------------------------------------------------------

 

of the Participant, and each such Account shall be reduced by the amount paid
for such Policies;

 

  (b) any purchase of life insurance Policies shall be subject to the incidental
death benefit restrictions specified in Section 2.33;

 

  (c) as provided in Section 13.04, the Trustee shall be designated as
beneficiary of any individual life insurance or annuity Policy issued hereunder,
and upon the death of the Participant the Trustee shall pay the Policy proceeds
to the appropriate Plan Beneficiary;

 

  (d) each Policy shall be a Policy between the Insurer and Trustee and shall
reserve to the Trustee all rights, options and benefits;

 

  (e) each life insurance Policy shall provide a full or increasing death
benefit, or if an annuity Policy is issued, contain a provision for refund in
the event of the death of the annuitant;

 

  (f) each Policy shall provide settlement options (including lump sum cash
payment in the event of the surrender or maturity of such Policy) subject,
however, to Section 13.05;

 

  (g) any dividend payable while a Policy is on a premium paying basis shall be
applied or accumulated as indicated on the Policy application for the benefit of
the Participant on whose life the Policy was issued;

 

  (h) all classes of life insurance Policies purchased hereunder shall be alike
or substantially alike as to settlement option provisions, cash values, and as
to other Policy provisions, subject, however, to the provisions of
Section 17.01(i), 17.01(j) and 17.01(k);

 

  (i) if an eligible Employee is determined to be insurable by the Insurer at
its standard rates, a Policy shall be obtained upon his or her life, if
available from the Insurer, which provides a life insurance death benefit prior
to retirement to which the eligible Employee is entitled;

 

  (j) if an eligible Employee is not insurable at the standard rates of such
Insurer, if such coverage is available from the Insurer, the Policy shall
provide for a reduced but increasing death benefit as determined by the Insurer
(usually called increasing or graded death benefit);

 

  (k) if an eligible Employee is not insurable at the standard rates of the
Insurer, each Employer may elect to pay any excess premium that may be required
in order to obtain a Policy providing for full death benefits described in
Section 17.01(i), if the Insurer shall agree to issue such a Policy;

 

-60-



--------------------------------------------------------------------------------

 

  (l) the Trustee shall have the right at any time, or from time to time, to
increase or decrease the amount of any life insurance and annuity policy
coverages under the Plan and within the limits prescribed in Section 2.33;

 

  (m) in no event may amounts allocated to a Participant’s Tax Deductible
Contribution Account be invested in Policies of life insurance; and

 

  (n) the Insurer shall only issue Policies which conform to the terms of the
Plan.

 

17.02 Procedure Followed to Obtain Policies. When requested by the Plan
Administrator, the Trustee shall apply to the Insurer for Policies on the lives
of Participants with completed applications as may be required by the Insurer,
such Policies to have benefits which are purchasable by a premium or stipulated
payment equal to the portion of the contribution allocated for that purpose.

ARTICLE XVIII

CLAIMS PROCEDURE

 

18.01 Claims Fiduciary. The Plan Administrator and Retirement Plan Committee
will act as Claims Fiduciaries except to the extent that the Chief Executive
Officer of the Employer has allocated the function to someone else.

Notwithstanding any provision elsewhere to be contrary, the Claims Fiduciaries
shall have total discretion to fulfill their fiduciary duties as they see fit on
a uniform and consistent basis as they believe a prudent person acting in a like
capacity and familiar with such matters would do.

 

18.02 Claims for Benefits. Claims for benefits under the Plan may be filed with
the Plan Administrator on forms supplied by the Employer. For the purpose of
this procedure, “claim” means a request for a Plan benefit by a Participant or a
Beneficiary of a Participant. If the basis of the claim includes documentation
not a part of the records of the Plan or of the Employer, all such documentation
must be included with the claim.

 

18.03

Notice of Denial of Claim. If a claim is wholly or partially denied, the Plan
Administrator shall notify the claimant of the denial of the claim within a
reasonable period of time. Such notice of denial (i) shall be in writing,
(ii) shall be written in a manner calculated to be understood by the claimant,
and (iii) shall contain (A) the specific reason or reasons for denial of the
claim, (B) a specific reference to the pertinent Plan provisions upon which the
denial is based, (C) a description of any

 

-61-



--------------------------------------------------------------------------------

 

additional material or information necessary for the claimant to perfect the
claim, along with an explanation why such material or information is necessary,
and (D) an explanation of the Plan’s claim review procedure. Unless special
circumstances require an extension of time for processing the claim, the Plan
Administrator shall notify the claimant of the claim denial no later than 90
days after receipt of the claim. If such an extension is required, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. The extension notice shall indicate
the special circumstances requiring the extension of time and the date by which
the Plan Administrator expects to render the final decision.

 

18.04 Request for Review of Denial of Claim. Within 120 days of the receipt of
the claimant of the written notice of the denial of the claim, or such later
time as shall be deemed reasonable taking into account the nature of the benefit
subject to the claim and any other attendant circumstances or if the claim has
not been granted within a reasonable period of time, the claimant may file a
written request with the Retirement Plan Committee to conduct a full and fair
review of the denial of the claimant’s claim for benefits. In connection with
the claimant’s appeal of the denial of his or her benefit, the claimant may
review pertinent documents and may submit issues and comments in writing.

 

18.05 Decision on Review of Denial of Claim. The Retirement Plan Committee shall
deliver to the claimant a written decision on the claim promptly, but not later
than 60 days, after the receipt of the claimant’s request for review, except
that if there are special circumstances which require an extension of time for
processing, the aforesaid 60-day period may be extended to 120 days. Such
decision shall (i) be written in a manner calculated to be understood by the
claimant, (ii) include specific reasons for the decision, and (iii) contain
specific references to the pertinent Plan provisions upon which the decision is
based.

ARTICLE XIX

AMENDMENT AND TERMINATION

 

19.01 Employer May Amend Plan. The Plan may be modified or amended in whole or
in part by the action of the Board of Directors of the Employer at any time or
times, and retroactively if it is deemed advisable by the Directors to conform
the Plan to conditions which must be met to qualify the Plan or the Trust
Indenture for tax benefits available under the applicable provisions of the
Internal Revenue Code as it exists at any such time or times; provided, however,
that no such modifications or amendment shall make it possible for any part of
the Trust Fund to be used for purposes other than the exclusive benefit of the
Participants or their Beneficiaries.

Notwithstanding the foregoing, no amendment to the Plan shall decrease a
Participant’s Accrued Benefit or eliminate an optional form of distribution.
Furthermore, no amendment to the Plan shall have the effect of decreasing a

 

-62-



--------------------------------------------------------------------------------

Participant’s vested Accrued Benefit determined without regard to such amendment
as of the later of the date such amendment is adopted or the date it becomes
effective.

 

19.02 Employer May Discontinue Plan. The Employer reserves the right at any time
to partially terminate the Plan or to terminate the Plan in its entirety. Any
such termination or partial termination of such Plan shall become effective
immediately upon receipt by the Trustee of a copy of the vote or resolutions of
the Directors of the Employer terminating its Plan, certified as true and
correct by the clerk or secretary of the Employer.

In the event of termination of the Plan there shall be a 100% vesting and
nonforfeitability of all rights and benefits under this Trust and Plan
irrespective of the length of participation under the Plan. However, the Trust
shall remain in existence, and all of the provisions of the Trust shall remain
in force which are necessary in the sole opinion of the Trustees other than the
provisions relating to Employer and Employee contributions. All of the assets on
hand on the date specified in such resolution shall be held, administered and
distributed by the Trustees in the manner provided in the Plan, except that a
Participant shall have a 100% vested and nonforfeitable interest in his or her
Accounts, subject to Section 19.05.

Subject to Section 19.05, any other remaining assets of the Trust Fund shall
also be vested in Participants on a pro rata basis based on their respective
Accrued Benefit in relation to the aggregate of the Accrued Benefits of all
Participants.

In the event of a partial termination of Plan, this section will only apply to
those Participants who are affected by such partial termination of Plan.

In the event that the Board of Directors of the Employer shall decide to
terminate completely the Plan and Trust, they shall be terminated as of a date
to be specified in certified copies of its resolution to be delivered to the
Trustees. Upon termination of the Plan and Trust, after payment of all expenses
and proportional adjustment of Participants’ Accounts to reflect such expenses,
fund profits or losses and reallocations to the date of termination, each
Participant shall be entitled to receive in cash any amounts then credited to
his or her Participants’ Accounts.

 

19.03 Discontinuance of Contributions. In the event that the Employer shall
completely discontinue its contributions, each Participant or Beneficiary of a
Participant affected shall be fully vested in any values credited to his or her
Participant’s accounts.

All of the assets on hand on the date contributions are discontinued shall be
held, administered and distributed by the Trustees in the manner provided in the
Plan.

 

19.04

Merger and Consolidation of Plan, Transfer of Plan Assets or Liabilities. In the
case of any merger, consolidation with or transfer of assets or liabilities by
the Employer to another plan, each Participant in the Plan on the date of the
transaction shall have a

 

-63-



--------------------------------------------------------------------------------

 

benefit in the surviving plan (determined as if such plan were terminated
immediately after the transaction) at least equal to the benefit to which he or
she would have been entitled to receive immediately prior to the transaction if
the plan had then terminated.

 

19.05 Return of Employer Contributions Under Special Circumstances.
Notwithstanding any provisions of this Plan to the contrary:

 

  (a) Any monies or other Plan assets held in Trust by the Trustee attributable
to any contributions made to this Plan by the Employer because of a mistake of
fact may be returned to the Employer within one year after the date of
contribution.

 

  (b) Any monies or other Plan assets held in Trust by the Trustee attributable
to any contribution made by the Employer which is conditional on the initial
qualification of the Plan, as amended, under the Internal Revenue Code may be
refunded to the Employer; provided that:

 

  (i) the Plan amendment is submitted to the Internal Revenue Service for
qualification within one year from the date the amendment is adopted, and

 

  (ii) Such contribution that was made conditioned upon Plan requalification is
returned to the Employer within one year after the date the Plan’s
requalification is denied.

 

  (c) Any monies or other Plan assets held in Trust by the Trustee attributable
to any contribution made by the Employer which is conditional on the
deductibility of such contribution may be refunded to the Employer, to the
extent the deduction is disallowed under Section 404 of the Code, within one
year after the date of such disallowance.

ARTICLE XX

MISCELLANEOUS

 

20.01

Protection of Employee Interest. No Participant, Beneficiary or other person,
including alternate payees entitled to benefits pursuant to a Qualified Domestic
Relations Order, shall have the right to assign, pledge, alienate or convey any
right, benefit or payment to which he or she shall be entitled in accordance
with the provisions of the Plan, and any such attempted assignment, pledge,
alienation or conveyance shall be null and void and of no effect. To the extent
permitted by law, none of the benefits, payments, proceeds or rights herein
created and provided for shall in any way be subject to any debts, contracts or
engagements of any Participant, Beneficiary, alternate payee or other person
entitled to benefits hereunder, nor to any suits, actions or other judicial
process to levy upon or attach the same for the payment

 

-64-



--------------------------------------------------------------------------------

 

thereof. Provided, however, that this provision does not preclude the Plan
Administrator from complying with the terms of a Qualified Domestic Relations
Order.

If any Participant shall attempt to alienate or assign his or her interest
provided by the Plan, the Plan Administrator shall take such steps as it deems
necessary to preserve such interest for the benefit of the Participant or his or
her Beneficiary.

Notwithstanding anything in this Section or Plan to the contrary, the Plan
Administrator (i) shall comply with the terms of any Qualified Domestic
Relations Order, as described in Section 414(p) of the Internal Revenue Code
entered on or after January 1, 1985, and (ii) shall comply with the terms of any
domestic relations order entered before January 1, 1985 if the Administrator is
paying benefits pursuant to such order on such date.

 

20.02 USERRA Compliance. Notwithstanding any provisions of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with the rules and requirements
of the Uniformed Services Employment and Reemployment Rights Act of 1994
(“ERISA”) and Section 414(u) of the Code.

 

20.03 Amendment to Vesting Schedule. No amendment to the Plan vesting schedule
shall deprive a Participant of his or her nonforfeitable rights to benefits
accrued to the date of the amendment. Further, if the vesting schedule of the
Plan is amended, or the Plan is amended in any way that directly or indirectly
affects the computation of a Participant’s nonforfeitable percentage, each
Participant with at least 3 Years of Service with the Employer may elect, within
a reasonable period after the adoption of the amendment, to have his or her
nonforfeitable percentage computed under the Plan without regard to such
amendment. The period during which the election may be made shall commence with
the date the amendment is adopted and shall end on the latest of:

 

  (i) 60 days after the amendment is adopted;

 

  (ii) 60 days after the amendment becomes effective; or

 

  (iii) 60 days after the Participant is issued written notice of the amendment
by the Employer or Plan Administrator.

 

20.04 Meaning of Words Used in Plan. Wherever any words are used herein in the
masculine gender, they shall be construed as though they were also used in the
feminine or neuter gender in all cases where they would so apply. Wherever any
words are used herein in the singular form, they shall be construed as though
they were also used in the plural form in all cases where they would so apply.

Titles used herein are for general information only and this Plan is not to be
construed

 

-65-



--------------------------------------------------------------------------------

by reference thereto.

 

20.05 Plan Does Not Create Nor Modify Employment Rights. The Plan and Trust
shall not be construed as creating or modifying any contracts of employment
between the Employer and any Participant. All Employees of the Employer shall be
subject to discharge to the same extent that they would have been if the Plan
and Trust had never been adopted.

 

20.06 Massachusetts Law Controls. This Plan shall be governed by the laws of the
Commonwealth of Massachusetts to the extent that they are not pre-empted by the
laws of the United States of America.

 

20.07 Payments to Come from Trust Fund. All benefits and amounts payable under
the Plan or Trust Indenture shall be paid or provided for solely from the Trust
Fund, and neither the Employer nor the Retirement Plan Committee assumes any
liability or responsibility therefor.

 

20.08 Receipt and Release for Payments. Any payment to any Participant, his or
her legal representative, Beneficiary, or to any guardian or committee appointed
for such Participant or Beneficiary in accordance with the provisions of this
Plan and Trust, shall, to the extent thereof, be in full satisfaction of all
claims hereunder against the Trustee, the Employer and the Insurer, any of whom
may require such Participant, legal representative, Beneficiary, guardian,
custodian or committee, as a condition precedent to such payment, to execute a
receipt and release thereof in such form as shall be determined by the Trustee,
Employer or Insurer.

EXECUTED, this 29th day of December, 2005

 

First Allmerica Financial Life Insurance Company By:  

/s/ Susan Korthase

Name:   Susan Korthase Title:   Vice President, Chief HR Officer

 

-66-



--------------------------------------------------------------------------------

 

FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY

ACTION BY UNANIMOUS CONSENT OF DIRECTORS

March 5, 2007

In accordance with Section 3.8 of the Bylaws of First Allmerica Financial Life
Insurance Company (the “Company”), a Massachusetts insurance company, we the
undersigned, being all of the members of the Board of Directors of the aforesaid
Company, hereby unanimously adopt the following resolution:

 

VOTE: That for the 2006 Plan Year only, Section 4.03 of The Hanover Insurance
Group Retirement Savings Plan (the “Plan”) is hereby amended to read as follows:

4.03 Non-Elective Employer Contributions. Notwithstanding anything in the Plan
to the contrary, for the 2006 Plan Year only, and subject to compliance with
applicable Code discrimination laws, rules and regulations, all Employees, other
than First Allmerica Operating Committee Members, employed by the Employer on
December 31, 2006, shall receive an extra Employer paid contribution of $500,
whether or not the Employee has elected to participate in the Plan. Such extra
contribution shall be in addition to 3% of eligible Compensation, which shall be
paid as an Employer contribution to all eligible Employees employed by the
Employer on December 31, 2006.

Provided, however that employees who voluntarily terminated between January 1,
2007 and March 5, 2007, or employees who were terminated between such dates for
cause, are not eligible for the extra company paid $500 award.

The contribution and extra contribution shall be made in cash. Such contribution
and extra contribution shall be made to the Non-Elective Employer Contribution
Account established for each eligible Employee and shall be invested per the
direction of the Participant in accordance with Section 16.02 of the Plan.

 

/s/ Bryan D. Allen

    

/s/ Edward J. Parry III

Bryan D. Allen      Edward J. Parry III

/s/ Frederick H. Eppinger

    

/s/ Marilyn T. Smith

Frederick H. Eppinger      Marilyn T. Smith

/s/ J. Kendall Huber

    

/s/ Gregory D. Tranter

J. Kendall Huber      Gregory D. Tranter

/s/ Mark C. McGivney

    

/s/ Ann K. Tripp

Mark C. McGivney      Ann K. Tripp

 

1



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

SECOND AMENDMENT

to the Restatement Generally Effective January 1, 2005

This Second Amendment is executed by First Allmerica Financial Life Insurance
Company, a Massachusetts life insurance company (the “Company”).

WHEREAS, the Company established The Hanover Insurance Group Retirement Savings
Plan, formerly known as the “The Allmerica Financial Retirement Savings Plan”
and before that “The Allmerica Financial Employees’ 401(k) Matched Savings
Plan”, (the “Plan”) effective November 22, 1961 and has amended and restated the
Plan in certain respects subsequent to its effective date, including the most
recent restatement of the Plan generally effective January 1, 2005 and the first
amendment thereto adopted on March 5, 2007; and

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan; and

WHEREAS, the Company now desires to further amend the Plan;

NOW, THEREFORE, the Plan is amended effective as of the date hereof unless
otherwise specified, as follows:

1. For Plan Years beginning on or after January 1, 2006, the words “separation
from service” in Section 1.03 and in the sixth paragraph of Section 13.05 are
deleted and the words “severance from employment” are inserted in lieu thereof
and the words “separates from service” in the third paragraph of Section 13.03
and the fourth paragraph of Section 13.11 are deleted and the words “severs
employment” are inserted in lieu thereof.

2. The following new definition is added to Article II:

“Plan Administrator” shall mean the Benefits Committee, which shall have
fiduciary responsibility for the interpretation and administration of the Plan,
as provided for in Article XIV. Members of the Benefits Committee shall be
appointed as provided for in Section 15.01 hereof.

 

1



--------------------------------------------------------------------------------

 

3. Section 2.39 is deleted in its entirety.

4. Each of the references to “Retirement Plan Committee” throughout the Plan,
including those contained in Sections 2.06(a), 12.01, 14.01, 14.06, 15.01,
15.02, 15.03, 18.01, 18.04, 18.05, and 20.07 is changed to “Plan Administrator”,
except as otherwise provided for in this Amendment.

5. For Plan Years beginning on or after January 1, 2006, the following new
sentence is added to first paragraph of Section 3.01(b):

Except for occasional, bona fide administrative considerations, Salary Reduction
Contributions made pursuant to a salary reduction agreement cannot precede the
earlier of (1) the performance of services relating to the contribution and
(2) when the compensation that is subject to the election would be currently
available to the Participant in the absence of an election to defer.

6. The second sentence of the third paragraph of Section 4.02 is deleted in its
entirety and the following new sentence is inserted in lieu thereof:

Such contributions shall be made in cash and shall be allocated in accordance
with the Plan current match formula to the Match Contribution Account of each
eligible Participant.

7. The second sentence of Section 4.03 is deleted in its entirety and the
following new sentence is inserted in lieu thereof:

The contribution shall be made in cash.

8. For Plan Years beginning on or after January 1, 2006, the second paragraph of
Section 9.01(a) is deleted in its entirety and the following new paragraphs are
inserted in lieu thereof:

Additionally, if one or more other plans allowing contributions under Code
Section 401(k) are considered with this Plan as one for purposes of Code
Section 401(a)(4) or 410(b), the Actual Deferral Percentages for all Eligible
Participants under all such plans shall be determined as if this Plan and all
such other plans were one; provided that for Plan Years beginning on and after
January 1, 2006 the requirements of Treasury Regulation section
1.401(k)-1(b)(4)(iii)(B) are met.

If any Highly Compensated Employee is an Eligible Participant in one or more
other plans maintained by the same employer, which allow contributions under
Code Section 401(k), the Actual Deferral Percentage for that Employee shall be
determined as if this Plan and all such other plans were one; if such plans have
different plan years, all contributions that are made under all such plans
during the plan year being tested shall be aggregated, without regard to the
plan years of the other plans. However, for Plan Years beginning before
January 1, 2006, if the plans have different Plan Years, then all such cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single arrangement. Notwithstanding the foregoing, certain plans
shall be separate if mandatorily disaggregated under the regulations of Code
Section 401(k).

 

2



--------------------------------------------------------------------------------

 

9. For Plan Years beginning on or after January 1, 2006, Section 9.03 is deleted
in its entirety and the following new Section 9.03 is inserted in lieu thereof:

 

  9.03 Refund of Excess 401(k) Contributions. Notwithstanding any other
provision of this Plan except Section 9.05, Excess 401(k) Contributions,
adjusted for allocable income (gain or loss), including an adjustment for income
for the period between the end of the Plan Year and the date of the distribution
(the “gap period”), shall be distributed no later than the last day of each Plan
Year to Participants to whose Accounts such Excess 401(k) Contributions were
allocated for the preceding Plan Year. The Plan Administrator has the discretion
to determine and allocate income using any of the methods set forth below:

 

  (A) Reasonable method of allocating income. The Plan Administrator may use any
reasonable method for computing the income allocable to Excess 401(k)
Contributions, provided that the method does not violate Code section 401(a)(4),
is used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant’s Accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess 401(k) Contributions merely because the
income allocable to Excess 401(k) Contributions is determined on a date that is
no more than seven (7) days before the distribution.

 

  (B) Alternative method of allocating income. The Plan Administrator may
allocate income to Excess 401(k) Contributions for the Plan Year by multiplying
the income for the Plan Year allocable to the Salary Reduction Contributions and
other amounts taken into account for the purposes of the Average Actual Deferral
Percentage Tests (set forth in Section 9.02) including contributions made for
the Plan Year, by a fraction, the numerator of which is the Excess 401(k)
Contributions for the Participant for the Plan Year, and the denominator of
which is the sum of the:

 

  (i) Account balance attributable to Salary Reduction Contributions and other
amounts taken into account for the purposes of the Average Actual Deferral
Percentage Tests (set forth in Section 9.02) as of the beginning of the Plan
Year, and

 

  (ii) Any additional amount of such contributions made for the Plan Year.

 

  (C)

Safe harbor method of allocating gap period income. The Plan Administrator may
use the safe harbor method in this paragraph to determine income on excess
contributions for the gap period. Under this

 

3



--------------------------------------------------------------------------------

 

safe harbor method, income on Excess 401(k) Contributions for the gap period is
equal to ten percent (10%) of the income allocable to Excess 401(k)
Contributions for the Plan Year that would be determined under paragraph
(b) above, multiplied by the number of calendar months that have elapsed since
the end of the Plan Year. For purposes of calculating the number of calendar
months that have elapsed under the safe harbor method, a corrective distribution
that is made on or before the fifteenth (15th) day of a month is treated as made
on the last day of the preceding month and a distribution made after the
fifteenth day of a month is treated as made on the last day of the month.

 

  (D) Alternative method for allocating Plan Year and gap period income. The
Plan Administrator may determine the income for the aggregate of the Plan Year
and the gap period, by applying the alternative method provided by paragraph
(b) above to this aggregate period. This is accomplished by (1) substituting the
income for the Plan Year and the gap period, for the income for the Plan Year,
and (2) substituting the amounts taken into account for the purposes of the
Average Actual Deferral Percentage Tests (set forth in Section 9.02) for the
Plan Year and the gap period, for the amounts taken into account for the
purposes of the Average Actual Deferral Percentage Tests (set forth in
Section 9.02) for the Plan Year in determining the fraction that is multiplied
by that income.

Excess 401(k) Contributions are allocated to the Highly Compensated Employees
with the largest dollar amounts of Employer contributions taken into account in
calculating the Actual Deferral Percentage test for the year in which the excess
arose, beginning with the Highly Compensated Employee with the largest dollar
amount of such Employer contributions and continuing in descending order until
all the Excess 401(k) Contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined after distribution of any
Excess 401(k) Contributions.

The Plan Administrator shall make every effort to make all required
distributions and forfeitures within 2 1/2 months of the end of the affected
Plan Year; however, in no event shall such distributions be made later than the
end of the following Plan Year. Distributions and forfeitures made later than
2 1/2 months after the end of the affected Plan Year will be subject to tax
under Code Section 4979.

All forfeitures arising under this Section shall be applied as specified in
Section 4.05 of the Plan and treated as arising in the Plan Year after that in
which the Excess 401(k) Contributions were made; however, no forfeitures arising
under this Section shall be allocated to the Account of any affected Highly
Compensated Employee.

Excess 401(k) Contributions shall be treated as Annual Additions under the Plan.

 

4



--------------------------------------------------------------------------------

 

For a period of four 12-month periods beginning from the given Plan Year, or
such other period as the Secretary of the Treasury may designate, the Employer
shall maintain records showing what contributions and Compensation were used to
satisfy this Section and Section 9.02.

10. For Plan Years beginning on or after January 1, 2006, Section 9.05 is
deleted in its entirety and the following new Section 9.05 is inserted in lieu
thereof:

 

  9.05 Special Contributions.

 

  (a) Correction by Employer Contribution. Notwithstanding any other provisions
of this Plan except Section 9.09, in lieu of distributing Excess 401(k)
Contributions as provided in Section 9.03, the Employer may make 401(k) Employer
Contributions on behalf of Non-Highly Compensated Employees that are sufficient
to satisfy either of the Average Actual Deferral Percentage Tests. If a failed
Average Actual Deferral Percentage Test is to be corrected by making such
contributions, then any such corrective contribution made on behalf of any
Non-Highly Compensated Employees shall not exceed the targeted contribution
limits of set forth below, or in the case of a corrective contribution that is a
Qualified Matching Contribution, the targeted contribution limit of
Section 10.05.

 

  (b) Targeted Contribution Limit. Qualified Nonelective Contributions (as
defined in Treasury Regulation section 1.401(k)-6) cannot be taken into account
in determining the “actual deferral ratio” (ADR) for a Plan Year for a
Non-Highly Compensated Employee (NHCE) to the extent such contributions exceed
the product of that NHCE’s Code section 414(s) compensation and the greater of
five percent (5%) or two (2) times the Plan’s “representative contribution
rate.” Any Qualified Nonelective Contribution taken into account under an
Average Contribution Percentage Test under Treasury Regulation
Section 1.40l(m)-2(a)(6) (including the determination of the representative
contribution rate for purposes of Treasury Regulation section
1.401(m)-2(a)(6)(v)(B)), is not permitted to be taken into account for purposes
of this Section (including the determination of the “representative contribution
rate” under this Section). For purposes of this Section:

 

  (i) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and

 

  (ii)

The “applicable contribution rate” for an eligible NHCE is the sum of the
Qualified Matching Contributions (as defined in Treasury Regulation section
1.401(k)-6) taken into account in determining

 

5



--------------------------------------------------------------------------------

 

the ADR for the eligible NHCE for the Plan Year and the Qualified Nonelective
Contributions made for the eligible NHCE for the Plan Year, divided by the
eligible NHCE’s Code section 414(s) compensation for the same period.

Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the Average
Contribution Percentage Test for the Plan Year under the rules of Treasury
Regulation section 1.401(m)-2(a)(5)(ii) and as set forth in Section 10.02 of
this Plan.

 

  (c) Limitation on QNEC’s and QMAC’s. Qualified Nonelective Contributions (as
defined in Treasury Regulation section 1.401(k)-6) and Qualified Matching
Contributions (as defined in Treasury Regulation section 1.401(k)-6) cannot be
taken into account to determine an Actual Deferral Percentage to the extent such
contributions are taken into account for purposes of satisfying any other
Average Actual Deferral Percentage Test, any Average Contribution Percentage
Test, or the requirements of Treasury Regulation section 1.401(k)-3, 1.401(m)-3,
or 1.401(k)-4.

11. For Plan Years beginning on or after January 1, 2006, Section 9.08 is
deleted in its entirety and the following new Section 9.08 is inserted in lieu
thereof:

 

  9.08 Distribution of Excess Elective Deferrals. Notwithstanding any other
provision of this Plan, Excess Elective Deferrals adjusted for allocable income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the “gap period”) shall
be distributed to the affected Participant no later than the April 15 following
the calendar year in which such Excess Elective Deferrals were made.

For the purpose of this section, “income” shall be determined and allocated in
accordance with the provisions of Section 9.03 of this Plan, except that such
section shall be applied (i) by substituting the term “Excess Elective
Deferrals” for “Excess 401(k) Contributions” therein, (ii) by ignoring
references to “and other amounts taken into account for the purposes of the
Average Actual Deferral Percentage Tests (set forth in Section 9.02)”, (iii) by
substituting “Excess Elective Deferrals for the taxable year” for “the amounts
taken into account under the Average Actual Deferral Percentage Tests for the
Plan Year” and (iv) by ignoring the reference to the “Alternative method for
allocating Plan Year and gap period income”.

No distribution of an Excess Elective Deferral shall be made unless the
correcting distribution is made after the date on which the Plan received the
Excess Elective Deferral and both the Participant and the Plan designates the
distribution as a distribution of an Excess Elective Deferral.

 

6



--------------------------------------------------------------------------------

 

Notwithstanding any provision of this Plan to the contrary, any Match
Contributions plus earnings that are attributable to any Excess Elective
Deferrals that have been refunded shall be forfeited. All such forfeitures shall
be treated as arising in the Plan Year after that in which the refunded Excess
Deferrals were made and shall be used to reduce future Employer Match
Contributions.

12. For Plan Years beginning on or after January 1, 2006, the second sentence of
Section 10.01(a) is deleted in its entirety and the following new second
sentence is inserted in lieu thereof:

Salary Reduction Contributions (other than Catch-up Contributions) made on
behalf of Participants who are Non-Highly Compensated Employees which could be
used to satisfy the Code section 401(k)(3) limits (set forth in section 9.02
hereof) but are not necessary to be taken into account in order to satisfy such
limits, may instead be in included the above described numerator, to the extent
permitted by Treasury Regulation section 1.401(m)-2(a)(6).

13. For Plan Years beginning on or after January 1, 2006, the second and third
paragraphs paragraph of Section 10.01(b) are deleted in their entirety and the
following new paragraphs are inserted in lieu thereof:

Additionally, if one or more other Plans allowing contributions under Code
Section 401(k), voluntary after tax contributions or employer match
Contributions are considered with this Plan as one for purposes of Code
Section 401(a)(4) or 410(b), the Contribution Percentages for all eligible
participants under all such plans shall be determined as if this Plan and all
such others were one; provided that for Plan Years beginning on and after
January 1, 2006 the requirements of Treasury Regulation section
1.401(m)-1(b)(4)(iii)(B) are met.

If any Highly Compensated Employee is an Eligible Participant in one or more
other plans maintained by the same employer, which allow contributions under
Code Section 401(k), voluntary after tax contributions or employer match
Contributions, the Contribution Percentage for that Employee shall be determined
as if this Plan and all such other plans were one; if such plans have different
plan years, all contributions that are made under all such plans during the Plan
Year being tested shall be aggregated, without regard to the plan years of the
other plans. However, for Plan Years beginning before January 1, 2006, if the
plans have different plan years, then all such plans having plan years ending
with or within the same calendar year shall be treated as a single arrangement.
Notwithstanding the foregoing, certain plans shall be separate if mandatorily
disaggregated under the regulations of Code Section 401(m).

14. For Plan Years beginning on or after January 1, 2006, Section 10.03 is
deleted in its entirety and the following new Section 10.03 is inserted in lieu
thereof:

 

  10.03

Refund and Forfeiture of Excess 401(m) Contributions. Notwithstanding any other
provision of this Plan except Sections 10.05 and 10.06, Excess 401(m)

 

7



--------------------------------------------------------------------------------

 

Contributions adjusted for allocable income (gain or loss), including an
adjustment for income for the period between the end of the Plan Year and the
date of the distribution (the “gap period”) shall be distributed to affected
Highly Compensated Employees.

For the purpose of this section, “income” shall be determined and allocated in
accordance with the provisions of Section 9.03 of this Plan, except that such
section shall be applied (i) by substituting the term “Excess 401(m)
Contributions” for “Excess 401(k) Contributions” therein, and (ii) by
substituting amounts taken into account for the purposes of the Average
Contribution Percentage Tests for amounts taken into account for the purposes of
the Average Actual Deferral Percentage Tests.

The Plan Administrator shall make every effort to refund all Excess 401(m)
Contributions within 2 1/2 months of the end of the affected Plan Year; however,
in no event shall Excess 401(m) Contributions be refunded later than the end of
the following Plan Year. Distributions made later than 2 1/2 months after the
end of the affected Plan Year will be subject to tax under Code Section 4979.

Notwithstanding any provision of this Plan to the contrary, any Match
Contributions plus earnings that are attributable to any Excess 401(m)
Contributions that have been refunded shall be forfeited. All such forfeitures
shall be treated as arising in the Plan Year after that in which the refunded
Excess 401(m) Contributions were made and shall be used to reduce future
Employer Match Contributions.

For a period of four 12-month periods beginning from the given Plan Year, or
such other period as the Secretary of the Treasury may designate, the Employer
shall maintain records showing what contributions and compensation were used to
satisfy this Section and Section 10.02.

15. For Plan Years beginning on or after January 1, 2006, Section 10.05 is
deleted in its entirety and the following new Section 10.05 is inserted in lieu
thereof:

 

  10.05 Special 401(k) Employer Contributions.

 

  (a) Correction by Employer Contribution. Notwithstanding any other provisions
of this Plan except Section 10.07, in lieu of refunding Excess 401(m)
Contributions as provided in Section 10.03, the Employer may make 401(k)
Employer Contributions on behalf of Non-Highly Compensated Employees that are
sufficient to satisfy the Average Contribution Percentage test. If a failed
Average Contribution Percentage Test is to be corrected by making such
contributions, then any such corrective contribution made on behalf of any
Non-Highly Compensated Employees shall not exceed the targeted contribution
limits of set forth below,

 

8



--------------------------------------------------------------------------------

 

  (b) Targeted Matching Contribution Limit. A matching contribution with respect
to an Salary Reduction Contribution for a Plan Year is not taken into account
under the Actual Contribution Percentage Test for an NHCE to the extent it
exceeds the greatest of:

 

  (i) five percent (5%) of the NHCE’s Code Section 414(s) compensation for the
Plan Year;

 

  (ii) the NHCE’s Salary Reduction Contributions for the Plan Year; and

 

  (iii) the product of two (2) times the Plan’s “representative matching rate”
and the NHCE’s Salary Reduction Contributions for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Salary Reduction Contributions for the Plan Year (or, if greater, the lowest
“matching rate” for all eligible NHCEs in the Plan who are employed by the
Employer on the last day of the Plan Year and who make Salary Reduction
Contributions for the Plan Year).

For purposes of this Section, the “matching rate” for an Employee generally is
the matching contributions made for such Employee divided by the Employee’s
Salary Reduction Contributions for the Plan Year. If the matching rate is not
the same for all levels of Salary Reduction Contributions for an Employee, then
the Employee’s “matching rate” is determined assuming that an Employee’s Salary
Reduction Contributions are equal to six percent (6%) of Code Section 414(s)
compensation.

 

  (c) Targeted QNEC limit. Qualified Nonelective Contributions (as defined in
Treasury Regulation section 1.40l(k)-6) cannot be taken into account under the
Actual Contribution Percentage Test for a Plan Year for an NHCE to the extent
such contributions exceed the product of that NHCE’s Code Section 414(s)
compensation and the greater of five percent (5%) or two (2) times the Plan’s
“representative contribution rate.” Any Qualified Nonelective Contribution taken
into account under an Actual Deferral Percentage Test under Treasury Regulation
section 1.401 (k)-2(a)(6) (including the determination of the “representative
contribution rate” for purposes of Treasury Regulation section
1.401(k)-2(a)(6)(iv)(B)) is not permitted to be taken into account for purposes
of this Section (including the determination of the “representative contribution
rate” for purposes of subsection (a) below). For purposes of this Section:

 

  (i)

The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a

 

9



--------------------------------------------------------------------------------

 

group of eligible NHCEs that consists of half of all eligible NHCEs for the Plan
Year (or, if greater, the lowest “applicable contribution rate” of any eligible
NHCE who is in the group of all eligible NHCEs for the Plan Year and who is
employed by the Employer on the last day of the Plan Year), and

 

  (ii) The “applicable contribution rate” for an eligible NHCE is the sum of the
matching contributions (as defined in Treasury Regulation section 1.401
(m)-l(a)(2)) taken into account in determining the “actual contribution ratio”
for the eligible NHCE for the Plan Year and the Qualified Nonelective
Contributions made for that NHCE for the Plan Year, divided by that NHCE’s Code
section 414(s) compensation for the Plan Year.

16. For Plan Years beginning on or after January 1, 2006, Section 13.01 is
amended by the addition of the following new paragraph:

A Participant whose employment status changes from that of a common law employee
to that of a “leased employee” within the meaning of Code section 414(n) shall
not be considered to have a severance from employment for the purposes of this
section and this Article of the Plan (unless the safe harbor plan requirements
described in Code section 414(n)(5) are met).

17. For Plan Years beginning on or after January 1, 2007, the words “no more
than 90 days” in the second paragraph of Section 13.11(a) shall be deleted and
the words “no more than 90 days (180 days for Plan Years beginning January 1,
2007 and thereafter)” shall be inserted in lieu thereof and the words “90-day
period” in the fourth paragraph of Section 12.01, “ in the first paragraph of
Section 13.07, and the second paragraph of and Section 13.11(a) shall be deleted
and the words “90-day period (180-day period for Plan Years beginning January 1,
2007 and thereafter)” shall be inserted in lieu thereof.

18. The last sentence of the second paragraph and the third paragraph of
Section 7.07(c)(ii) is deleted in their entirety and the following new sentence
and paragraph are inserted in lieu thereof:

However, distribution may commence less than 30 days after the notice described
in the preceding sentence is given, provided the distribution is not one to
which Code Section 417 applies, the Participant is clearly informed of his or
her right to take 30 days after receiving the notice to decide whether or not to
elect a distribution (and, if applicable, a particular distribution option), and
the Participant, after receiving the notice, affirmatively elects to receive the
distribution prior to the expiration of the 30-day minimum period.

For Plan Years beginning January 1, 1998, and thereafter, if a distribution is
one to which Code Sections 411(a)(11)(A) and 417 applies, a Participant may
commence receiving a distribution in a form other than a Qualified Joint and
Survivor Annuity less than 30 days after receipt of the written explanation
described in the preceding paragraph provided: (1)

 

10



--------------------------------------------------------------------------------

the Participant has been provided with information that clearly indicates that
the Participant has at least 30 days to consider whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity; (2) the
Participant is permitted to revoke any affirmative distribution election at
least until the Distribution Commencement Date or, if later, at any time prior
to the expiration of the 7-day period that begins the day after the explanation
of the Qualified Joint and Survivor Annuity is provided to the Participant; and
(3) the Distribution Commencement Date is after the date the written explanation
was provided to the Participant. For distributions on or after December 31,
1996, the Distribution Commencement Date may be a date prior to the date the
written explanation is provided to the Participant if the distribution does not
commence until at least 30 days after such written explanation is provided,
subject to the waiver of the 30-day period. For the purposes of this paragraph,
the Distribution Commencement Date is the date a Participant commences
distributions from the Plan. If a Participant commences distribution with
respect to a portion of his/her Account Balance, a separate Distribution
Commencement Date applies to any subsequent distribution. If distribution is
made in the form of an annuity, the Distribution Commencement Date is the first
day of the first period for which annuity payments are made.

19. For Plan Years beginning on or after January 1, 2006, the following
sentences are added to Section 13.12(b)(2)(ii):

Eligible Retirement Plan also means an annuity contract described in Code
section 403(b) and an eligible plan under Code section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan.

20. The following sentences are added to Section 13.13:

Except as specifically provided in a Qualified Domestic Relations Order, amounts
distributed under this section shall be taken pro rata from the investment
options in which each of the Participant’s Accounts is invested. The Plan
Administrator shall establish reasonable procedures to determine whether an
order or other decree is a Qualified Domestic Relations Order, and to administer
distributions under such orders.

21. Article XIV is deleted in its entirety and the following new Article XIV is
inserted in lieu thereof:

PLAN FIDUCIARY RESPONSIBILITIES

 

  14.01 Plan Fiduciaries. The Plan Fiduciaries shall be:

 

  (i) the Trustee(s) of the Plan;

 

  (ii) the Plan Administrator;

 

11



--------------------------------------------------------------------------------

 

  (v) such other person or persons as may be designated by the Plan
Administrator in accordance with the provisions of this Article XIV.

 

  14.02 General Fiduciary Duties. Each Plan Fiduciary shall discharge his or her
duties solely in the interest of the Participants and their Beneficiaries and
act:

 

  (i) for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

 

  (ii) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;

 

  (iii) by diversifying the investments of the Plan so as to minimize the risk
of large losses, unless under the circumstances it is clearly prudent not to do
so, if the Fiduciary has the responsibility to invest plan assets; and

 

  (iv) in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions of
current laws and regulations.

Each Plan Fiduciary shall perform the duties specifically assigned to him or
her. No Plan Fiduciary shall have any responsibility for the performance or
non-performance of any duties not specifically allocated to him or her.

 

  14.03 Duties of the Trustee(s). The specific responsibilities and duties of
the Trustee(s) are set forth in the Trust Indenture between First Allmerica and
the Trustee(s). In general the Trustee(s) shall:

 

  (i) invest Plan assets, subject to directions from the Plan Administrator or
from any duly appointed investment manager;

 

  (ii) maintain adequate records of receipts, disbursements, and other
transactions involving the Plan; and

 

  (iii) prepare such reports, statements, tax returns and other forms as may be
required under the Trust Indenture or applicable laws and regulations.

 

  14.04 Powers and Duties of the Plan Administrator. The Plan Administrator is
the Benefits Committee. The Plan Administrator shall have the power,
discretionary authority, and duty to interpret the provisions of the Plan and to
make all decisions and take all actions and that shall be necessary or proper in
order to carry out the provisions of the Plan. Without limiting the generality
of the foregoing, the Plan Administrator shall:

 

  (i) monitor compliance with the provisions of ERISA and other applicable laws
with respect to the Plan;

 

12



--------------------------------------------------------------------------------

 

  (ii) establish an investment policy and funding method consistent with
objectives of the Plan and with the requirements of applicable laws and
regulations;

 

  (iii) invest Plan assets except to the extent that the Plan Administrator has
delegated such investment duties to an investment manager;

 

  (iv) evaluate from time to time investment policy and the performance of any
investment manager or investment advisor appointed by it;

 

  (v) interpret and construe the Plan in order to resolve any ambiguities
therein;

 

  (vi) determine all questions concerning the eligibility of any person to
participate in the Plan, the right to and the amount of any benefit payable
under the Plan to or on behalf of an individual and the date on which any
individual ceases to be a Participant, with any such determination to be
conclusively binding and final, to the extent permitted by applicable law, upon
all persons interested or claiming an interest in the Plan;

 

  (vii) establish guidelines as required for the orderly and uniform
administration of the Plan;

 

  (viii) exercise overall control of the operation and administration of the
Plan in matters not allocated to some other Fiduciary by the terms of this Plan.

 

  (ix) administer the Plan on a day-to-day basis in accordance with the
provisions of this Plan and all other pertinent documents;

 

  (x) retain and maintain Plan records, including Participant census data,
participation dates, compensation records, and such other records necessary or
desirable for proper Plan administration;

 

  (xi) prepare and arrange for delivery to Participants of such summaries,
descriptions, announcements and reports as are required to be given to
participants under applicable laws and regulations;

 

  (xii) file with the U.S. Department of Labor, the Internal Revenue Service and
other regulatory agencies on a timely basis all required reports, forms and
other documents;

 

  (xiii) prepare and furnish to the Trustee(s) sufficient records and data to
enable the Trustee(s) to properly perform its obligations under the Trust
Indenture; and

 

13



--------------------------------------------------------------------------------

 

  (xiv) to take appropriate actions required to correct any errors made in
determining the eligibility of any employee for benefits under the Plan or the
amount of benefits payable under the Plan and in correcting any error made in
computing the benefits of any participant or beneficiary, the Plan Administrator
may make equitable adjustments (an increase or decrease) in the amount of any
future benefits payable under the Plan, including the recovery of any
overpayment of benefits paid from the Plan as provided in Treas. Reg. §
1.401(a)-13(c)(2)(iii).

The Plan Administrator may appoint or employ such advisers or assistants as the
Plan Administrator deems necessary and may delegate to any one or more of its
members any responsibility it may have under the Plan or designate any other
person or persons to carry out any responsibility it may have under the Plan.

Notwithstanding any provisions elsewhere to the contrary, the Plan Administrator
shall have total discretion to fulfill the above responsibilities as the Plan
Administrator sees fit on a uniform and consistent basis and as the Plan
Administrator believes a prudent person acting in a like capacity and familiar
with such matters would do.

 

  14.05 Designation of Fiduciaries. The Plan Administrator shall have the
authority to appoint and remove Trustee(s) in accordance with the Trust
Indenture. The Plan Administrator may appoint and remove an investment manager
and delegate to said investment manager power to manage, acquire or dispose of
any assets of the Plan.

While there is an investment manager, the Plan Administrator shall have no
obligation under this Plan with regard to the performance or non-performance of
the duties delegated to the investment manager.

The Plan Administrator shall appoint all other Fiduciaries of this Plan. In
making its appointment or delegation of authority, the Plan Administrator may
designate all of the responsibilities to one person or it may allocate the
responsibilities, on a continuing basis or on an ad hoc basis, to one or more
individuals either jointly or severally. No individual named a Fiduciary shall
have any responsibility for the performance or non-performance of any
responsibilities or duties not allocated to him or her.

The appointing authority of a Fiduciary shall periodically, but not less
frequently than annually, review the performance of each fiduciary appointed in
order to carry out the general fiduciary duties specified in Section 14.02 and,
where appropriate, take or recommend remedial action.

 

  14.06

Delegation of Duties by a Fiduciary. Except as provided in this Plan or in the
appointment as a Fiduciary, no Plan Fiduciary may delegate his or her fiduciary
responsibilities. If authorized by the appointing authority, a Fiduciary may

 

14



--------------------------------------------------------------------------------

 

appoint such agents as may be deemed necessary and delegate to such agents any
non-fiduciary powers or duties, whether ministerial or discretionary. No
Fiduciary or agent of a Fiduciary who is a full-time employee of the Employer
will receive any compensation from the Plan for his or her services, but the
Employer or the Plan shall pay all expenses that such employee reasonably incurs
in the discharge of his or her duties.

22. Article XV is renamed “BENEFITS COMMITTEE”.

23. Sections 15.01, 15.02 and 15.03 shall be deleted in their entirety and the
following new Sections 15.01, 15.02 and 15.03 is inserted in lieu thereof:

 

  15.01 Appointment of Benefits Committee. The Benefits Committee shall consist
of three or more members appointed from time to time by the President of the
Employer (the “President”), who shall also designate one of the members as
chairman. Each member of the Benefits Committee and its chairman shall serve at
the pleasure of the President.

 

  15.02 Benefits Committee to Act by Majority Vote, etc. The Benefits Committee
shall act by majority vote of all members. All actions, determinations,
interpretations and decisions of the Benefits Committee with respect to any
matter within their jurisdiction will be conclusive and binding on all persons.
Any person may rely conclusively upon any action if certified by the Benefits
Committee.

Notwithstanding the above, a member of the Benefits Committee who is also a
Participant shall not vote or act upon any matter relating solely or primarily
to him or herself.

 

  15.03 Records and Reports of the Benefits Committee. The Benefits Committee
shall keep a record of all of its proceedings and acts, and shall keep such
books of account, records and other data as may be necessary for the proper
administration of the Plan and file or deliver to Participants and their
Beneficiaries whatever reports are required by any regulatory authority.

24. The following new Section 15.05 is added to Article XV immediately following
Section 15.04:

 

  15.05

Indemnification of the Plan Administrator and Assistants. The Employer shall
indemnify and defend to the extent permitted under the By-Laws of the Employer
any Employee or former Employee (i) who serves or has served as a member of the
Benefits Committee, (ii) who has been appointed to assist the Benefits Committee
in administering the Plan, or (iii) to whom the Benefits Committee has delegated
any of its duties or responsibilities against any liabilities, damages, costs
and expenses (including attorneys’ fees and amounts paid in settlement of any
claims approved by the Employer) occasioned by any act or omission to act in
connection with the Plan, if such act or omission to act is in good faith and

 

15



--------------------------------------------------------------------------------

 

without gross negligence; provided that such Employee or former Employee is not
otherwise indemnified or saved harmless under any liability insurance or other
indemnification arrangement.

25. Section 16.01 is deleted in its entirety and the following new Section 16.01
is inserted in lieu thereof:

 

  16.01 In General. Subject to the direction of the Plan Administrator or any
duly appointed investment manager in accordance with Section 14.05 (or subject
to the direction of the Plan Administrator if a Participant has requested that
an individual life insurance or annuity Policy be issued on his or her life in
accordance with Article XVII), the Trustee shall receive all contributions to
the Trust and shall hold, invest and control the whole or any part of the assets
in accordance with the provisions of the annexed Trust Indenture.

26. The first sentence of Section 16.02 is deleted in its entirety and the
following new sentence is inserted in lieu thereof:

In order to provide retirement and other benefits for Plan Participants and
their Beneficiaries, the Trustee shall invest Plan assets in one or more
permissible investments specified in the Trust Indenture (“Permissible
Investments”) and in such collective investment trusts or group trusts that may
be established for the primary objective of investing in securities issued by
The Hanover Group Insurance, Inc., which investments shall be considered as
investments in qualifying employer securities as defined in Section 407(d) of
the Employee Retirement Income Security Act of 1974, as amended. Such
permissible investments shall include The Hanover Insurance Group Company Stock
Fund, a group trust established for the purposes of investing in the common
stock of The Hanover Insurance Group (“The Employer Stock Fund”).

27. The second paragraph of Section 16.02 is deleted in its entirety and the
following new paragraph is inserted in lieu thereof:

This Plan is intended to comply with the requirements of Section 404(c) of
ERISA. Each Participant is responsible and has sole discretion to give
directions to the Trustee in such form as the Trustee may require concerning the
investment of his or her Accrued Benefit in one or more of the Permissible
Investments subject to the restrictions on life insurance premiums described in
Article XVII. The designation by a Participant of the allocation of his Accrued
Benefit among the Permissible Investments may be made from time to time, with
such frequency and in accordance with such procedures as established and set
forth in the Trust Indenture and applied in a uniform nondiscriminatory manner.
Any such procedure shall be communicated to the Participants and designed with
the intention of permitting the Participants to exercise control over the assets
in their respective accounts within the meaning of Section 404(c) of the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
promulgated thereunder. If and to the extent that a Participant fails to
designate an allocation of his Accrued Benefit, in whole or in part, the Trustee
shall allocate and invest such assets in the default investment fund selected by
the

 

16



--------------------------------------------------------------------------------

Plan Administrator. Otherwise, the Trustee shall allocate and invest the assets
of the Trust in accordance with the Participant’s selections subject to the
restrictions on life insurance premiums described in Article XVII. All voting
rights with respect to a Participant’s investment in the Employer Stock Fund
shall be the responsibility of that Participant, and the Trustee shall receive
direction from the Participant for such voting rights. Neither the Plan
Administrator, the Trustee, the Employer nor any other person shall be under any
duty to question any investment, voting or other direction of the Participant or
make any suggestions to the Participant in connection therewith, and the Trustee
shall comply as promptly as practicable with directions given by the Participant
hereunder. All such directions may be of continuing nature or otherwise and may
be revoked by the Participant at any time in such form as the Trustee may
require. Neither the Plan Administrator, the Trustee, the Employer nor any other
person shall be responsible or liable for any costs, losses or expenses which
may arise or result from or be related to the compliance or refusal or failure
to comply with any directions from the Participant. The Trustee may refuse to
comply with any direction from the Participant in the event the Trustee, in its
sole or absolute discretion, deems such direction improper by virtue of
applicable law or regulations. For purposes of this section, all references to
“Participant” shall include all Beneficiaries of Participants who are deceased
and any Alternate Payees under a Qualified Domestic Relations Order, as provided
for in Section 20.01.

28. The first sentence of Section 18.01 is deleted in its entirety and the
following new sentence is inserted in lieu thereof:

The Plan Administrator will act as Claims Fiduciary except to the extent that
the Plan Administrator has delegated the function to some other person or
persons, committee or entity.

29. For Plan Years beginning on or after January 1, 2006, Section 20.02 is
deleted in its entirety and the following new Section 20.02 is inserted in lieu
thereof:

 

  20.02 Notwithstanding any provisions of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with the rules and requirements of the
Uniformed Services Employment and Reemployment Rights Act of 1994 and
Section 414(u) of the Code. “Make-up” Salary Reduction Contributions made by
reason of an eligible Employee’s qualified military service under Code section
414(u) shall not be taken into account for any year when calculating an
employee’s Actual Deferral Percentage (under Section 9.1(a)) as provided for in
Treasury Regulation section 1.401(k)-2(a)(5)(v) and matching contributions
thereon shall not be taken into account for any year when calculating an
employee’s Average Contribution Percentage (under Section 10.1(a)) as provided
for in Treasury Regulation section 1.401(m)-2(a)(5)(vi).

 

17



--------------------------------------------------------------------------------

 

30. This Amendment is intended, in part, as a good faith compliance with the
requirements of the Final Regulations issued under Section 401(k) and 401(m) of
the Internal Revenue Code that were published on December 29, 2004.

31. This Amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this Amendment.

IN WITNESS WHEREOF, this Second Amendment has been executed this 26th day of
June 2007.

 

FIRST ALLMERICA FINANCIAL LIFE INSURANCE By:  

/s/ Lorna Stearns

  Authorized Representative

 

18



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

THIRD AMENDMENT

to the Restatement Generally Effective January 1, 2005

This Third Amendment is executed by The Hanover Insurance Company, a New
Hampshire company (the “Company”).

WHEREAS, Immediately prior to January 1, 2008, First Allmerica Financial Life
Insurance Company (“FAFLIC”) sponsored The Hanover Insurance Group Retirement
Savings Plan, formerly known as the “The Allmerica Financial Retirement Savings
Plan” and before that “The Allmerica Financial Employees’ 401(k) Matched Savings
Plan”, (the “Plan”);

WHEREAS, FAFLIC transferred sponsorship of, and the liabilities and obligations
associated with the Plan to The Hanover Insurance Company (the “Company”)
effective as of January 1, 2008 and the Company agreed to assume sponsorship of,
and the liabilities and obligations associated with the Plan as of such date;

WHEREAS, The Plan was established effective as of November 22, 1961 and was
amended and restated in certain respects subsequent to its effective date,

WHEREAS, The most recent restatement of the Plan was adopted on December 29,
2005 and was generally effective January 1, 2005, and such restatement was
amended by the adoption of the First Amendment on March 5, 2007, and the Second
Amendment on June 26, 2007;

WHEREAS, the Company (and the Company as successor in interest to FAFLIC) has
reserved the right to amend the Plan any time under Section 19.01 of the Plan;
and

WHEREAS, the Company desires to amend the Plan to reflect the votes adopted by
the Board of Directors of the Company at its December 19, 2007 meeting;

NOW, THEREFORE, the Plan is amended effective as of January 1, 2008 as follows:

 

1



--------------------------------------------------------------------------------

 

1. Section 2.09 of the Plan is deleted in its entirety and the following new
Section 2.09 inserted in lieu thereof:

2.09 “Employer” shall mean The Hanover Insurance Company provided that prior to
January 1, 2008 “Employer” shall mean First Allmerica Financial Life Insurance
Company.

2. The following new Section 2.11A is added to Article II:

2.11A “First Allmerica” shall mean First Allmerica Financial Life Insurance
Company.

3. Paragraph (v) of Section 2.17(f) of the Plan is deleted in its entirety and
the following new paragraphs (v) and (vi) are inserted in lieu thereof:

 

  (v) for periods prior to January 1, 2008 with First Allmerica; or

 

  (vi) with an Affiliate.

4. References to “First Allmerica” in Sections 2.24, 2.33, and 14.03 shall be
deleted and replaced by references to “the Employer” in such sections.

5. This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.

IN WITNESS WHEREOF, this Third Amendment has been executed this 30th day of
April 2008.

 

THE HANOVER INSURANCE COMPANY By:  

/s/ Lorna Stearns

  Authorized Representative

 

2



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP, INC.

RETIREMENT SAVINGS PLAN

FOURTH AMENDMENT

to the Restatement Generally Effective January 1, 2005

This Fourth Amendment is executed by The Hanover Insurance Company, a New
Hampshire company (the “Company”).

WHEREAS, the most recent restatement of the Plan was adopted on December 29,
2005 and was generally effective January 1, 2005, and such restatement was
amended by the adoption of the First Amendment on March 5, 2007, the Second
Amendment on June 26, 2007, and the Third Amendment on April 30, 2008;

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan; and

WHEREAS, the Company now desires to amend the Plan.

NOW, THEREFORE, the Plan is amended effective as of January 1, 2008 as follows:

 

1. The first sentence of Section 4.02 of the Plan is deleted in its entirety and
the following new sentences are inserted in lieu thereof:

For Plan Years beginning on or after January 1, 2009, unless otherwise voted by
the Board of Directors of the Employer, for each pay period that an eligible
Salary Reduction Contribution is made by a Participant to the Trust, not to
exceed the Code Section 402(g) limitation and not including Catch-up
Contributions, the Employer shall make a Match Contribution to the Trust on the
Participant’s behalf equal to 100% of the Participant’s Salary Reduction
Contributions that do not exceed 6% of the Participant’s Compensation, not
including Catch-up Contributions, made during the pay period.

For Plan Years beginning on or after January 1,2005 and before January 1, 2009,
unless otherwise voted by the Board of Directors of the Employer, for each pay
period that an eligible Salary Reduction Contribution is made by a Participant
to the Trust, not to exceed the Code Section 402(g) limitation and not including
Catch-up Contributions, the Employer shall make a Match Contribution to the
Trust on the Participant’s behalf equal to 100% of the first 5% of the
Participant’s Salary Reduction Contributions, not including Catch-up
Contributions, made during the pay period.



--------------------------------------------------------------------------------

 

2. Section 4.03 of the Plan be deleted in its entirety and the following
language inserted in lieu thereof:

Section 4.03. Non-Elective Employer Contributions

(a) For Plan Years beginning on or after January 1, 2008, eligible Employees who
are employed by the Employer on the last day of the Plan Year will receive an
Employer paid contribution, whether or not the Employee has elected to
participate in the Plan, in an amount equal to 2% of the Employee’s eligible
Plan Compensation, unless otherwise voted by the Board of Directors of the
Employer.

For Plan Years beginning on or after January 1, 2005 and before January 1, 2008,
unless otherwise voted by the Board of Directors of the Employer, eligible
Employees who are employed by the Employer on the last day of the Plan Year will
receive an Employer paid contribution, whether or not the Employee has elected
to participate in the Plan, equal to 3% of eligible Plan Compensation.

The contribution shall be made in cash. Such contribution shall be made to the
Non-Elective Employer Contribution Account to be established for each such
Employee and shall be invested per the direction of the Participant in
accordance with Section 16.02 of the Plan.

(b) Notwithstanding anything in the Plan to the contrary, for the 2006 Plan Year
only, and subject to compliance with applicable Code discrimination laws, rules
and regulations, all Employees, other than First Allmerica Operating Committee
Members, employed by the Employer on December 31, 2006, shall receive an extra
Employer paid contribution of $500, whether or not the Employee has elected to
participate in the Plan.

Provided, however that Employees who voluntarily terminated between January 1,
2007 and March 5, 2007, or employees who were terminated between such dates for
cause, are not eligible for the extra company paid $500 award.

The contribution and extra contribution shall be made in cash. Such contribution
and extra contribution shall be made to the Non-Elective Employer Contribution
Account established for each eligible Employee and shall be invested per the
direction of the Participant in accordance with Section 16.02 of the Plan.

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.

IN WITNESS WHEREOF, this Fourth Amendment has been executed this 19th day of
November, 2008.

 

THE HANOVER INSURANCE COMPANY By:  

/s/ Lorna Stearns

  Authorized Representative



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

FIFTH AMENDMENT

to the Restatement Generally Effective January 1, 2005

This Fifth Amendment is executed by The Hanover Insurance Company, a New
Hampshire life insurance company (the “Company”).

WHEREAS, The most recent restatement of the Plan was adopted on December 29,
2005 and was generally effective January 1, 2005, and such restatement was
amended by the adoption of the First Amendment on March 5, 2007, the Second
Amendment on June 26, 2007, and the Third Amendment on April 30, 2008; and the
Fourth Amendment on November 2, 2008;

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan;

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section XII of the Plan; and

WHEREAS, the Company desires to amend the Plan.

NOW, THEREFORE, the Plan is amended as follows:

 

1. Effective as of January 1, 2009, the Plan is amended as follows:

Section 1. General Information and Provisions

 

1.1 Effect of Amendment. This Amendment supersedes any conflicting provisions of
the Hanover Insurance Group Retirement Savings Plan (the “Plan”), any
administrative policy regarding Elective Deferrals, and/or the Plan’s funding
policy. Furthermore, this Amendment supersedes any State (or Commonwealth) law
that would directly or indirectly prohibit or restrict the inclusion of an
Automatic Contribution Arrangement in the Plan, pursuant to ERISA §514(e)(l) and
Department of Labor Regulation §2550.404c–5(f).

 

1.2 Good Faith Compliance. This document is an Amendment to the Plan, any
administrative policy regarding Elective Deferrals, and/or the Plan’s funding
policy; is intended as good faith compliance with all current guidance with
respect to Automatic Contribution Arrangements; and will incorporate any
subsequent guidance with respect to Automatic Contribution Arrangements, even to
the extent that such subsequent guidance would modify the terms of this
Amendment.

Section 2. Elective Deferrals

 

2.1 Elective Deferrals. All of the Elective Deferrals that are withheld under
the Automatic Contribution Arrangement will be treated as Pre-Tax Elective
Deferrals.



--------------------------------------------------------------------------------

 

Section 3. Eligible Participants

 

3.1 Eligible Participants. The following classes of Participants are Eligible
Participants and will be subject to the Automatic Contribution Arrangement:

 

  (a) New Participants. New Participants who are eligible to make Elective
Deferrals and who are entering the Elective Deferral component of the Plan.

 

  (b) Participants Who Have Not Made an Election. Participants who are eligible
to make Elective Deferrals, and who have not made an election with respect to
Elective Deferrals.

Section 4. Duration/Expiration of Automatic Contribution Overriding Election

 

4.1 Duration/Expiration of Automatic Contribution Overriding Election. The
Automatic Contribution Overriding Election will not expire, but will remain in
force until changed by the Eligible Participant. An Eligible Participant need
not execute a subsequent Automatic Contribution Overriding Election in order to
have the prior Automatic Contribution Overriding Election apply to the Automatic
Contribution Percentage or Qualified Percentage of a subsequent Plan Year. Any
subsequent change to the Automatic Contribution Overriding Election will be made
in accordance with the terms and conditions of the Plan relating to the
modification of Elective Deferrals.

Section 5. Type of Automatic Contribution Arrangement

 

5.1 Type of Automatic Contribution Arrangement. The type of Automatic
Contribution Arrangement which this Amendment reflects is a Qualified Automatic
Contribution Arrangement as described in PPA §902(a), which added Code
§401(k)(13).

Section 6. Qualified Automatic Contribution Arrangement

 

6.1 Effective Date. The Qualified Automatic Contribution Arrangement is
effective for Plan Years beginning on or after January 1, 2009.

 

6.2 Initial Qualified Percentage. An Eligible Participant will be treated as
having elected to have the Employer make Elective Deferrals to the Plan in an
amount equal to 3% of Compensation as the Qualified Percentage in the first
Applicable Plan Year.

 

6.3 Qualified Percentage for Subsequent Applicable Plan Years. An Eligible
Participant will be treated as having elected to have the Employer make Elective
Deferrals to the Plan in the amounts equal to the following percentages of
Compensation as the Qualified Percentages in subsequent Applicable Plan Years
after the first Applicable Plan Year:

 

  3%      of Compensation as the Qualified Percentage in the second Applicable
Plan Year.   4%      of Compensation as the Qualified Percentage in the third
Applicable Plan Year.   5%      of Compensation as the Qualified Percentage in
the fourth Applicable Plan Year.   6%      of Compensation as the Qualified
Percentage in any subsequent Applicable Plan Year after the fourth Applicable
Plan Year.

 

6.4 Matching Contribution Requirement.

 

(a)

Enhanced Matching Contribution. The Employer will make a matching contribution
equal to 100% of a Participant’s Elective Deferrals that do not exceed 6% of
Compensation as provided for in Section 4.02 of the Plan. Such matching
contribution will be made on behalf of any Participant who is eligible to make
an



--------------------------------------------------------------------------------

 

Elective Deferral component of the Plan who makes Elective Deferrals. The ratio
of such matching contributions to Elective Deferrals of a Participant who is a
highly compensated employee must not exceed the ratio of such matching
contributions to Elective Deferrals of any Participant who is a non-highly
compensated employee with Elective Deferrals at the same percentage of
Compensation as any highly compensated employee. Furthermore, the ratio of a
Participant’s matching contributions to the Participant’s Elective Deferrals may
not increase as the amount of a Participant’s Elective Deferrals increases.

 

(b) Compensation. The term “Compensation” means, for purposes of the matching
contribution, means as “Compensation” as defined in the Plan document, which
definition of compensation qualifies as a nondiscriminatory definition of
compensation under Code §414(s) and the Treasury Regulations thereunder. The
Compensation measuring period is the Plan Year.

 

(c) Withdrawal Restrictions. The matching contribution is subject to the
withdrawal restrictions set forth in Code §401(k)(2)(B) and Treasury Regulation
§1.401(k)-1(d).

 

6.5 Vesting Schedule. A Participant’s sub-account that holds the matching
contribution will be subject to the vesting schedule set forth in Section 2.22
of the Plan.

 

6.6 Usage of Forfeitures. With respect to any forfeiture of the non-vested
interest in a Participants sub-account that contains the matching contribution,
the Administrator may elect to use all or any portion of the forfeitures to pay
administrative expenses incurred by the Plan. Forfeitures that are not used to
pay administrative expenses will be used first to restore previous forfeitures
of Participants accounts as necessary and permitted pursuant to the provisions
of the Plan. Forfeitures that are not used to pay administrative expenses and
are not used to satisfy the provisions of the previous sentence will then be
allocated/used to reduce the matching contribution provided for in
Section 6.4(a).

 

6.7 Exemption from ADP Test. Notwithstanding anything in the Plan to the
contrary, the Plan will be treated as meeting the ADP test as set forth in Code
§401(k)(3)(A)(ii) in any Plan Year in which the Plan includes a Qualified
Automatic Contribution Arrangement pursuant to PPA §902(a), which added Code
§401 (k)( I3)(A).

 

6.8 Limited Exemption from ACP Test. Notwithstanding anything in the Plan to the
contrary, the Plan shall be treated as having satisfied the ACP test as set
forth in Code §401(m)(2) only with respect to the matching contribution in any
Plan Year in which the Plan includes a Qualified Automatic Contribution
Arrangement pursuant to PPA §902(b), which revised Code §401(m)(12).

 

6.9 Limited Exemption from Top Heavy. Notwithstanding anything in the Plan to
the contrary, in any Plan Year in which the Plan consists solely of: Employer
contributions consisting of matching contributions which meet the requirements
of Code §401(m)(12), then such Plan will not be treated as a top heavy Plan and
will be exempt from the top heavy requirements of Code §416. Furthermore, if the
Plan (but for the prior sentence) would be treated as a top heavy Plan because
the Plan is a member of an aggregation group which is a top heavy group, then
the contributions under the Plan may be taken into account in determining
whether any other plan in the aggregation group meets the top heavy requirements
of Code §416.

Section 7. Default Investment

 

7.1 Default Investment. If a Participant or beneficiary has the opportunity to
direct the investment of the assets in his or her account (but does not direct
the investment of such assets), then such assets in his or her account will be
invested in a Qualified Default Investment Alternative.

 

7.2

Transfer from Qualified Default Investment Alternative. Any Participant or
beneficiary on whose behalf assets are invested in a Qualified Default
Investment Alternative may transfer, in whole or in part,



--------------------------------------------------------------------------------

 

such assets to any other investment alternative available under the Plan with a
frequency consistent with that afforded to a Participant or beneficiary who
elected to invest in the Qualified Default Investment Alternative, but not less
frequently than once within any 3-month period.

 

  (a) No Fees during First 90 Days. Any Participant’s or beneficiary’s election
to make such transfer from the Qualified Default Investment Alternative, a
Permissible Withdrawal during the 90-day period beginning on the date of the
Participant’s first Elective Deferral as determined under Code §4l4(w)(2)(B), or
other first investment in a Qualified Default Investment Alternative on behalf
of a Participant or beneficiary, will not be subject to any restrictions, fees
or expenses (including surrender charges, liquidation or exchange fees,
redemption fees and similar expenses charged in connection with the liquidation
of, or transfer from, the investment), except as permitted in Department of
Labor Regulation §2550.404c–5(c)(5)(ii)(B).

 

  (b) Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (a), any transfer from the Qualified Default Investment
Alternative a Permissible Withdrawal will not be subject to any restrictions,
fees or expenses not otherwise applicable to a Participant or beneficiary who
elected to invest in that Qualified Default Investment Alternative.

 

7.3 Broad Range of Investment Alternatives. The Plan must offer a “broad range
of investment alternatives” within the meaning of Department of Labor Regulation
§2550.404c–l(b)(3).

 

7.4 Materials Must Be Provided. A fiduciary must provide to a Participant or
beneficiary the materials set forth in Department of Labor Regulation
§2550.404c-1(b)(2)(i)(B)(l)(viii) and (ix) and Department of Labor Regulation
§404c-l(b)(2)(i)(B)(2) relating to a Participant’s or beneficiary’s investment
in a Qualified Default Investment Alternative.

Section 8. Notice Requirements

 

8.1 Content and Timing of Notice for Automatic Contribution Arrangement. Within
a reasonable period before the beginning of each Plan Year, Eligible
Participants to whom the Automatic Contribution Arrangement applies for such
Plan Year must receive a sufficiently accurate and comprehensive written notice
of their rights and obligations under the Automatic Contribution Arrangement.
Such notice will be written in a manner calculated to be understood by the
average Eligible Participant to whom the Automatic Contribution Arrangement
applies. The notice must explain (a) under the Automatic Contribution
Arrangement, the Eligible Participant’s right pursuant to a Automatic
Contribution Overriding Election to elect either (1) not to have Elective
Deferrals made on the Eligible Participant’s behalf, or (2) to have Elective
Deferrals made at a different percentage; and (b) how contributions made under
the Automatic Contribution Arrangement will be invested in the absence of any
investment election by the Eligible Participant (the default investment(s)).
After receipt of the notice described in this paragraph, any Eligible
Participant to whom the Automatic Contribution Arrangement relates must have a
reasonable period of time before the first Elective Deferral is made to exercise
the rights set forth within the notice including, but not limited to, executing
an Automatic Contribution Overriding Election.

 

8.2 Content and Timing of Notice for Qualified Default Investment Alternative.
The following provisions apply to the notice required by a Qualified Default
Investment Alternative:

 

  (a) Manner. Such notice will be written in a manner calculated to be
understood by the average Plan Participant.



--------------------------------------------------------------------------------

 

  (b) Content. Such notice will contain the following:

 

  (1) A description of the circumstances under which assets in the individual
account of a Participant or beneficiary may be invested on behalf of the
Participant or beneficiary in a Qualified Default Investment Alternative; and,
if applicable, an explanation of the circumstances under which Elective
Deferrals will be made on behalf of a Participant, the percentage of such
Elective Deferrals, and the right of the Participant to elect not to have such
Elective Deferrals made on the Participant’s behalf (or to elect to have such
Elective Deferrals made at a different percentage);

 

  (2) An explanation of the right of Participants and beneficiaries to direct
the investment of assets in their individual accounts;

 

  (3) A description of the Qualified Default Investment Alternative, including a
description of the investment objectives, risk and return characteristics (if
applicable), and fees and expenses attendant to the Qualified Default Investment
Alternative;

 

  (4) A description of the right of the Participants and beneficiaries on whose
behalf assets are invested in a Qualified Default Investment Alternative to
direct the investment of those assets to any other investment alternative under
the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and

 

  (5) An explanation of where the Participants and beneficiaries can obtain
investment information concerning the other investment alternatives available
under the Plan.

 

  (c) Timing. The Participant or beneficiary on whose behalf an investment in a
Qualified Default Investment Alternative may be made must be furnished such
notice during the following periods:

 

  (1) At least 30 days in advance of the Participant’s Entry Date of the
Elective Deferral component of the Plan (or such other component of the Plan in
which a Participant’s account may be invested in a Qualified Default Investment
Alternative), or at least 30 days in advance of the date of any first investment
in a Qualified Default Investment Alternative on behalf of a Participant or
beneficiary; and

 

  (2) Within a reasonable period of time of at least 30 days in advance of each
subsequent Plan Year.

Section 9. Definitions

 

9.1 Applicable Plan Year. The term “Applicable Plan Year” means, for purposes of
determining the Qualified Percentage that applies to a specific Eligible
Participant, a specific Plan Year. The first Applicable Plan Year is the Plan
Year that contains the date upon which an Eligible Participant could first have
had Elective Deferrals withheld under the Qualified Automatic Contribution
Arrangement, regardless of whether the Eligible Participant executes an
Automatic Contribution Overriding Election. Subsequent Applicable Plan Years are
based upon the number of Plan Years after the first Applicable Plan Year,
regardless of whether the Eligible Participant executes an Automatic
Contribution Overriding Election.

 

9.2 Automatic Contribution Arrangement. The term “Automatic Contribution
Arrangement” means any arrangement under which (a) a Participant may elect to
have the Employer make payments as Elective Deferrals under the Plan on his or
her behalf, or to receive such payments directly in cash, and (b) an Eligible
Participant is treated as having elected to have the Employer make Elective
Deferrals to the Plan, in an amount equal to a uniform percentage of
Compensation until such Eligible Participant executes an Automatic Contribution
Overriding Election; such percentage may be set forth in either this Amendment
or such other Plan documentation as permitted by law. An Automatic Contribution
Arrangement includes a Qualified Automatic Contribution Arrangement.



--------------------------------------------------------------------------------

 

9.3 Automatic Contribution Percentage. The term “Automatic Contribution
Percentage” means, with respect to an Eligible Automatic Contribution
Arrangement the percent of Compensation that an Eligible Participant is treated
as having elected to have the Employer make as Elective Deferrals to the Plan,
as set forth in this Amendment or such other Plan documentation as permitted by
law.

 

9.4 Automatic Contribution Overriding Election. The term “Automatic Contribution
Overriding Election” means an affirmative election by an Eligible Participant to
override the Automatic Contribution Percentage or Qualified Percentage that is
applicable to such Eligible Participant. The Automatic Contribution Overriding
Election will provide either (a) to not have Elective Deferrals made under the
Automatic Contribution Arrangement, or (b) to have Elective Deferrals made at a
percentage of Compensation different than the Automatic Contribution Percentage
or Qualified Percentage, at the percentage of Compensation specified in the
Automatic Contribution Overriding Election.

 

9.5 Compensation. The term “Compensation” means, except for purposes of the
matching contribution compensation as defined in the Plan for the component or
the purpose for which the compensation relates. However, if the Plan is a
Qualified Automatic Contribution Arrangement, then the term “Compensation”
means, for purposes of the matching contribution, compensation as defined in
Section 6.4(b).

 

9.6 Effective Date of the Automatic Contribution Arrangement. The term
“Effective Date of the Automatic Contribution Arrangement” means the effective
date set forth in Section 6.1.

 

9.7 Eligible Automatic Contribution Arrangement. The term “Eligible Automatic
Contribution Arrangement” means an Automatic Contribution Arrangement that meets
all of the requirements of Code §414(w)(3) including, but limited to, a
Qualified Default Investment Alternative and the applicable notice requirements.

 

9.8 Elective Deferral. The term “Elective Deferral” means an Employer
contribution as described in Code §402(g)(3).

 

9.9 Eligible Participant. The term “Eligible Participant” means a Participant in
the Plan subject to the Automatic Contribution Arrangement.

 

9.10 Entry Date. The term “Entry Date” means the date or dates on which an
employee who is eligible to participate in the Elective Deferral component of
the Plan becomes a Participant in such component of the Plan, or, if applicable,
the date or dates on which an employee who is eligible to participate in another
component of the Plan becomes a Participant in such other component of the Plan.

 

9.11 Excess Aggregate Contributions. The term “Excess Aggregate Contributions”
means amounts as described in Code §4979(d).

 

9.12 Excess Contributions. The term “Excess Contributions” means amounts as
described in Code §4979(c).

 

9.13 Permissible Withdrawal. The term “Permissible Withdrawal” means any
withdrawal from an Eligible Automatic Contribution Arrangement which meets the
following requirements:

 

  (a) Employee’s Election and Timing. The distribution is made pursuant to an
election by an Eligible Participant, and such election is made no later than 90
days after the date of the first Elective Deferral with respect to the Eligible
Participant under the Eligible Automatic Contribution Arrangement;

 

  (b) Only Elective Deferrals and Earnings. The distribution consists of only
Elective Deferrals (and earnings attributable thereto):

 

9.14

Amount of Distribution. The amount of the distribution is equal to the amount of
Elective Deferrals made with respect to the first payroll period to which the
Eligible Automatic Contribution Arrangement applies to



--------------------------------------------------------------------------------

 

the Eligible Participant and any succeeding payroll period beginning before the
effective date of the election pursuant to paragraph (a) (and earnings
attributable thereto).

 

9.15 PPA. The term “PPA” means the Pension Protection Act of 2006.

 

9.16 Plan Year. The term “Plan Year” means computation period as set forth in
the Plan document.

 

9.17 Pre-Tax Elective Deferral. The term “Pre-Tax Elective Deferral” means an
Elective Deferral that is not includible in the Participant’s gross income at
the time that the Elective Deferral is deferred.

 

9.18 Qualified Automatic Contribution Arrangement. The term “Qualified Automatic
Contribution Arrangement” means an Automatic Contribution Arrangement that meets
all of the requirements set forth in Code §40l(k)(13)(B) including, but not
limited to, the applicable Qualified Percentage for the Applicable Plan Year,
the required Employer contributions of the matching contributions, and the
applicable notice requirements.

 

9.19 Qualified Default Investment Alternative. The term “Qualified Default
Investment Alternative” means an investment alternative available to
Participants and beneficiaries, subject to the following rules:

 

  (a) No Employer Securities. The Qualified Default Investment Alternative does
not hold or permit the acquisition of Employer securities, except as permitted
by Department of Labor Regulation §2550.404c–5(e)(1)(ii);

 

  (b) Transfer Permitted. The Qualified Default Investment Alternative permits a
Participant or beneficiary to transfer, in whole or in part, his or her
investment from the Qualified Default Investment Alternative to any other
investment alternative available under the Plan, pursuant to the rules of
Department of Labor Regulation §2550.404c–5(c)(5);

 

  (c) Management. The Qualified Default Investment Alternative is:

 

  (1) Managed by: (A) an investment manager, within the meaning of ERISA §3(38);
(B) a Plan trustee that meets the requirements of ERISA §3(38)(A), (B) and (C);
or (C) the Sponsor Employer who is a named fiduciary within the meaning of ERISA
§402(a)(2);

 

  (2) An investment company registered under the Investment Company Act of 1940;
or

 

  (3) An investment product or fund described in Department of Labor Regulation
§2550.404c–5(e)(4)(iv) or (v); and



--------------------------------------------------------------------------------

 

  (d) Types of Permitted Investments. The Qualified Default Investment
Alternative is one of the following:

 

  (1) An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide varying degrees of long-term appreciation
and capital preservation through a mix of equity and fixed income exposures
based on the Participant’s age, target retirement date (such as normal
retirement age under the Plan) or life expectancy, but is not required to take
into account risk tolerances, investments or other preferences of an individual
Participant or beneficiary.

 

  (2) An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide long-term appreciation and capital
preservation through a mix of equity and fixed income exposures consistent with
a target level of risk appropriate for Participants of the Plan as a whole, but
is not required to take into account the age, risk tolerances, investments or
other preferences of an individual Participant or beneficiary.

 

  (3) An investment management service with respect to which a fiduciary, within
the meaning of Department of Labor Regulation §2550.404c–5(e)(3)(i), applying
generally accepted investment theories, allocates the assets of a Participant’s
individual account to achieve varying degrees of long-term appreciation and
capital preservation through a mix of equity and fixed income exposures, offered
through investment alternatives available under the plan, based on the
Participant’s age, target retirement date (such as normal retirement age under
the Plan) or life expectancy, but is not required to take into account risk
tolerances, investments or other preferences of an individual Participant.

 

  (4) An investment product or fund designed to preserve principal and provide a
reasonable rate of return, whether or not such return is guaranteed, consistent
with liquidity. Such investment product shall: (A) Seek to maintain, over the
term of the investment, the dollar value that is equal to the amount invested in
the product; and (B) Be offered by a State or federally regulated financial
institution. Such investment product or fund described in this paragraph shall
constitute a Qualified Default Investment Alternative for not more than 120 days
after the date of the Participant’s first Elective Deferral as determined under
Code §414(w)(2)(B) or other first investment.

 

  (5) An investment product or fund designed to guarantee principal and a rate
of return generally consistent with that earned on intermediate investment grade
bonds, while providing liquidity for withdrawals by Participants and
beneficiaries, including transfers to other investment alternatives. Such
investment product must meet the following requirements: (A) There are no fees
or surrender charges imposed in connection with withdrawals initiated by a
Participant or beneficiary; and (B) Principal and rates of return are guaranteed
by a State or federally regulated financial institution. Such investment product
or fund described in this paragraph will constitute a Qualified Default
Investment Alternative solely for purposes of assets invested in such product or
fund before December 24, 2007.

An investment fund product or model portfolio that meets the requirements of
this paragraph (d) may be offered through variable annuity or similar contracts,
common or collective trust funds, or pooled investment funds without regard to
whether such contracts or funds provide annuity purchase rights, investment
guarantees, death benefit guarantees, or other features ancillary to the
investment fund product or model portfolio.

 

9.20

Qualified Percentage. The term “Qualified Percentage” means the uniform
percentage of Compensation that an Eligible Participant is treated as having
elected to have the Employer make to the Plan as Elective



--------------------------------------------------------------------------------

 

Deferrals under a Qualified Automatic Contribution Arrangement. Under no
circumstances can the Qualified Percentage exceed 10%.

 

9.21 Safe Harbor 401(k) and/or 401(m) Plan. The term “Safe Harbor 401(k) and/or
401(m) Plan” means a 401(k) plan which meets all of the requirements of Code
§401(k)(12) and/or a 401(m) plan which meets all of the requirements of Code
§401(m)(l1) for a Plan Year.

 

9.22 Year of Vesting Service. The term “Year of Vesting Service” means either
(a) if used for vesting purposes, a year of service (as defined in the Plan);
(b) if used for vesting purposes, a whole year (or 1-year) period of service (as
defined in the Plan); or (c) any other one year period that is used for vesting
purposes in the Plan.”

 

2. The first sentence of Section 9.03 is deleted in its entirety and the
following new sentence is inserted in lieu thereof:

“Notwithstanding any other provision of this Plan except Section 9.05, Excess
401(k) Contributions, adjusted for allocable income (gain or loss), including
for Plan Years beginning on and after January 1, 2006 and before January 1,
2008, an adjustment for income for the period between the end of the Plan Year
and the date of the distribution (the “gap period”), shall be distributed no
later than the last day of each Plan Year to Participants to whose Accounts such
Excess 401(k) Contributions were allocated for the preceding Plan Year.

 

3. Section 13.12(b)(ii) is amended by the addition of the following sentence:

“For Plan Years beginning on and after January 1, 2007, an Eligible Retirement
Plan shall also include a Roth Individual Retirement Account as defined in
Section 408A(b) of the Code.”

 

4. The first paragraph of section 19.02 is amended by the addition of the
following sentence:

“For Plan Years beginning on or after January 1, 2007, a partial plan
termination shall be deemed to have occurred based on the facts and
circumstances in existence at the time as required by Section 1.411(d)-2(b)(1)
of the Treasury Regulations and Revenue Ruling 2007-43.”

 

5. Article XX of the Plan is amended by the addition of the following
Section 20.09”

“20.09 Electronic Communications. Effective for Plan Years beginning on or after
January 1, 2007, any electronic communications made by the Plan to Participants
in regards to eligible rollover distribution tax notices, Participant consents
to distributions, and tax withholding notices shall comply with the requirements
contained in Section 1.401(a)-21 of the Treasury Regulations, in addition to all
otherwise applicable requirements relating to the specific communication.”



--------------------------------------------------------------------------------

 

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.

IN WITNESS WHEREOF, this Fifth Amendment has been executed this 22 day of
December 2008.

 

THE HANOVER INSURANCE COMPANY

By:

 

/s/ Lorna Stearns

  Authorized Representative



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

SIXTH AMENDMENT

to the Restatement Generally Effective January 1, 2005

This Sixth Amendment is executed by The Hanover Insurance Company, a New
Hampshire corporation (the “Company”).

WHEREAS, the most recent restatement of the Plan was adopted on December 29,
2005 and was generally effective January 1, 2005, and such restatement was
amended by the adoption of the First Amendment on March 5, 2007, the Second
Amendment on June 26, 2007, the Third Amendment on April 30, 2008, the Fourth
Amendment on November 2, 2008, and the Fifth Amendment on December 22, 2008;

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan; and

WHEREAS, the Company desires to amend the Plan.

NOW, THEREFORE, the Plan is amended, effective as of January 1, 2008, as
follows:

1. Section 2.02(b) is deleted in its entirety and the following new 2.02(b) is
inserted in lieu thereof:

“Affiliate shall also mean any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Employer; any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Employer; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Employer;
and any other entity required to be aggregated with the Employer pursuant to
Regulations under Code Section 414(o).”

2. Section 2.21 is amended by the addition of the following sentence at the end
thereof:

“The Limitation Year may only be changed by a Plan amendment. If the Plan is
terminated effective as of a date other than the last day of the Plan’s
Limitation Year, then the Plan shall be treated as if the Plan had been amended
to change its Limitation Year and, in any such case, the Defined Contribution
Dollar Limitation shall be prorated as prescribed by Treasury Regulation
Section 1.415(j)-1(d)(3).”

3. Section 2.06(a)(iv) is deleted in its entirety and the following new
2.06(a)(iv) is inserted in lieu thereof:

“(iv) severance payments paid in a lump sum, provided that for Plan Years
beginning on and after January 1, 2008 such excluded severance payments shall
not include any payment of regular compensation for services during the
participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential).



--------------------------------------------------------------------------------

commissions, bonuses, or other similar payments, if the payment would have been
paid to the Participant prior to a severance from employment, if the Participant
had continued in employment with the Employer and if the payment is made by the
later of 2 1/2 months after the Participant’s severance from employment or by
the end of the Plan Year in which the Participant’s severance from employment
occurs.”

4. Section 2.06(c) is amended by the addition of the following language:

“For purposes of applying the limitations of Article VII with respect to
Limitation Years beginning on and after July 1, 2007, the following provisions
shall be applicable.

 

  (i)

Compensation paid after severance from employment. Compensation actually paid or
includible in gross income during a Limitation Year shall be adjusted, as set
forth herein, for the following types of compensation paid after a Participant’s
severance from employment with the Employer (or any Affiliate). However, amounts
described in Paragraphs A. and B. below shall only be included in Compensation
for such Limitation Year to the extent such amounts are paid by the later of
2 1/2 months after severance from employment or by the end of the Limitation
Year that includes the date of such severance from employment. Any other payment
of compensation paid after severance of employment that is not described in the
following types of compensation shall not be considered Compensation for such
Limitation Year, even if payment is made within the time period specified above.

 

  A. Regular Pay. Compensation shall include regular pay after severance of
employment if: (1) The payment is regular compensation for services during the
participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and (2) The payment would have
been paid to the Participant prior to a severance from employment if the
Participant had continued in employment with the Employer.

 

  B. Leave Cashouts And Deferred Compensation. Leave cashouts shall be included
in Compensation if those amounts would have been included in the definition of
Compensation if they were paid prior to the Participant’s severance from
employment, and the amounts are payment for unused accrued bona fide sick,
vacation, or other leave, but only if the Participant would have been able to
use the leave if employment had continued. In addition, deferred compensation
shall be included in Compensation if the compensation would have been included
in the definition of Compensation if it had been paid prior to the Participant’s
severance from employment, and the compensation is received pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if the Participant had continued in employment
with the Employer and only to the extent that the payment is includible in the
Participant’s gross income.

 

  C. Salary Continuation Payments For Military Service Participants.
Compensation shall not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code Section 4l4(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.

 

2



--------------------------------------------------------------------------------

 

  D. Salary Continuation Payments For Disabled Participants. Compensation does
not include compensation paid to a Participant who is permanently and totally
disabled (as defined in Code Section 22(e)(3)).

 

  (ii) Compensation for a Limitation Year but not paid during the Limitation
Year. Compensation for a Limitation Year shall not include amounts earned but
not paid during the Limitation Year solely because of the timing of pay periods
and pay dates.

 

  (iii) Inclusion Of Certain Nonqualified Deferred Compensation Amounts.
Compensation for a Limitation Year shall include amounts that are includible in
the gross income of a Participant under the rules of Code Section 409A or
because the amounts are constructively received by the Participant.”

5. Section 7.04 is deleted in its entirety (not including the unnumbered
paragraph immediately preceding Plan Section 7.05) and the following new 7.04 is
inserted in lieu thereof:

“Excess Annual Additions. Notwithstanding any provision of the Plan to the
contrary, if the Annual Additions (within the meaning of Code Section 415) are
exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the Final Treasury Regulations under Code
Section 415.”

6. The unnumbered paragraph immediately preceding Plan Section 7.05 of the Plan
is deleted in its entirety and the following new Section 7.04A is inserted in
lieu thereof:

“7.04A.

 

  (a) Aggregation and Disaggregation of Plans. Sections 7.05 through 7.10 apply
if, in addition to this Plan, the Participant is covered under another qualified
defined contribution plan, a welfare benefit fund, an individual medical account
or a simplified employee pension maintained by the Employer during any
Limitation Year. The term “Employer” for this purpose means the Employer that
adopts this Plan and all members of a controlled group or an affiliated service
group that includes the Employer (within the meaning of Code Sections 414(b),
(c), (m) or (o)), except that for purposes of this Section, the determination
shall be made by applying Code Section 415(h), and shall take into account
tax-exempt organizations under Treasury Regulation Section 1.414(c)-5, as
modified by Treasury Regulation Section 1.415(a)-1(f)(1). For purposes of this
Section:

 

  (i) A former Employer is a “predecessor employer” with respect to a
participant in a plan maintained by an Employer if the Employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Treasury Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and
predecessor Employer constituted a single employer under the rules described in
Treasury Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the
cessation of affiliation (and as if they constituted two, unrelated employers
under the rules described in Treasury Regulation Section 1.415(a)-1(f)(1) and
(2) immediately after the cessation of affiliation) and cessation of affiliation
was the event that gives rise to the predecessor employer relationship, such as
a transfer of benefits or plan sponsorship.

 

3



--------------------------------------------------------------------------------

 

  (ii) With respect to an Employer of a Participant, a former entity that
antedates the Employer is a “predecessor employer” with respect to the
Participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

 

  (b) Break-Up Of An Affiliate Employer Or An Affiliated Service Group. For
purposes of aggregating plans for Code Section 415, a “formerly affiliated plan”
of an employer is taken into account for purposes of applying the Code
Section 415 limitations to the Employer, but the formerly affiliated plan is
treated as if it had terminated immediately prior to the “cessation of
affiliation.” For purposes of this paragraph, a “formerly affiliated plan” of an
Employer is a plan that, immediately prior to the cessation of affiliation, was
actually maintained by one or more of the entities that constitute the employer
(as determined under the employer affiliation rules described in Treasury
Regulation Section 1.415(a)-1(f)(1) and (2), and immediately after the cessation
of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Treasury Regulation Section 1.415(a)-1(f)(1) and (2). For purposes
of this paragraph, a “cessation of affiliation” means the event that causes an
entity to no longer be aggregated with one or more other entities as a single
employer under the employer affiliation rules described in Treasury Regulation
Section 1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a
controlled group), or that causes a plan to not actually be maintained by any of
the entities that constitute the employer under the employer affiliation rules
of Treasury Regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of
plan sponsorship outside of a controlled group).

 

  (c) Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code Section 415(f) and the Regulations
thereunder as of the first day of a Limitation Year do not fail to satisfy the
requirements of Code Section 415 with respect to a Participant for the
Limitation Year merely because they are aggregated later in that Limitation
Year, provided that no annual additions are credited to the Participant’s
account after the date on which the plans are required to be aggregated.”

7. Section 7.11 is amended by the addition of the following sentence immediately
after the first sentence of the section:

“Employee and Employer make-up contributions under USERRA received during the
current Limitation Year shall be treated as Annual Additions with respect to the
Limitation Year to which the make-up contributions are attributable.”

 

4



--------------------------------------------------------------------------------

 

8. Section 7.11 is amended by the addition of the following language:

Restorative Payments. Annual additions shall not include restorative payments. A
restorative payment is a payment made to restore losses to a Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under ERISA or under other applicable federal or
state law, where participants who are similarly situated are treated similarly
with respect to the payments. Generally, payments are restorative payments only
if the payments are made in order to restore some or all of the Plan’s losses
due to an action (or a failure to act) that creates a reasonable risk of
liability for such a breach of fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan). This includes
payments to a plan made pursuant to a Department of Labor order, the Department
of Labor’s Voluntary Fiduciary Correction Program, or a court-approved
settlement, to restore losses to a qualified defined contribution plan on
account of the breach of fiduciary duty (other than a breach of fiduciary duty
arising from failure to remit contributions to the Plan). Payments made to the
Plan to make up for losses due merely to market fluctuations and other payments
that are not made on account of a reasonable risk of liability for breach of a
fiduciary duty under ERISA are not restorative payments and generally constitute
contributions that are considered Annual Additions.

Other Amounts. Annual Additions shall not include: (1) The direct transfer of a
benefit or employee contributions from a qualified plan to this Plan;
(2) Rollover contributions (as described in Code Section 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of loans made
to a participant from the Plan; (4) Catch-up Contributions as defined in Plan
Section 2.05; and (5) Repayments of amounts described in Code
Section 411(a)(7)(B) (in accordance with Code Section 411(a)(7)(C)) and Code
Section 411(a)(3)(D), as well as Employer restorations of benefits that are
required pursuant to such repayments, as provide for in Plan Section 13.10.”

9. Section 15.04 is deleted in its entirety and the following new Section 15.04
is inserted in lieu thereof:

“Notwithstanding any provisions of the Plan to the contrary (but subject to the
provisions of Section 12.01), all clerical, legal and other expenses of the Plan
and the Trust, including Trustee’s fees, shall be paid by the Plan, except to
the extent the Employer elects to pay such amounts; provided, however, that if
the Employer pays such amounts it shall be reimbursed by the Trust for such
amounts unless the Employers elects not to be so reimbursed.”

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.

IN WITNESS WHEREOF, this Sixth Amendment has been executed this 9th day of
September, 2009.

 

THE HANOVER INSURANCE COMPANY By:  

/s/ Lorna W. Stearns

  Authorized Representative



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

SEVENTH AMENDMENT

to the Restatement Generally Effective January 1, 2005

This Seventh Amendment is executed by The Hanover Insurance Company, a New
Hampshire corporation (the “Company”).

WHEREAS, the most recent restatement of The Hanover Insurance Group Retirement
Savings Plan (the “Plan”) was adopted on December 29, 2005 and was generally
effective January 1, 2005, and such restatement was amended by the adoption of
the First Amendment on March 5, 2007, the Second Amendment on June 26, 2007, the
Third Amendment on April 30, 2008, the Fourth Amendment on November 19, 2008,
the Fifth Amendment on December 22, 2008, and the Sixth Amendment on
September 9, 2009;

WHEREAS, the Company has reserved the right to amend the Plan pursuant to
Section 19.01 of the Plan; and

WHEREAS, the Company now desires to amend the Plan to provide (i) that no new
investments into The Hanover Insurance Group Company Stock Fund will be accepted
after the close of trading on November 2, 2009, and (ii) that The Hanover
Insurance Group Stock Fund be discontinued and liquidated effective at the close
of trading on December 30, 2011.

NOW, THEREFORE, effective as of the date hereof, the Plan is amended as follows:

1. Existing Section 16.02 of the Plan is deleted in its entirety, and the
following is substituted in its place:

“In order to provide retirement and other benefits for Plan Participants and
their Beneficiaries, the Trustee shall invest Plan assets in one or more
permissible investments specified in the Trust Indenture (“Permissible
Investments”) and in such collective investment trusts or group trusts that may
be established for the primary objective of investing in securities issued by
The Hanover Insurance Group, Inc., which investments shall be considered as
investments in qualifying employer securities as defined in Section 407(d) of
the Employee Retirement Income Security Act of 1974, as amended. Except as
otherwise provided in this Section, such Permissible Investments shall include
The Hanover Insurance Group Company Stock Fund, a group trust established for
the purposes of investing in the common stock of The Hanover Insurance Group,
Inc. (“The Employer Stock Fund”). Notwithstanding anything else in the Plan to
the contrary, after the close of trading on November 2, 2009, the Trustee shall
not invest any Plan assets to acquire an interest in The Employer Stock Fund for
or on behalf of a Participant. Notwithstanding anything else in the Plan to the
contrary, effective after the close of trading on December 30, 2011. The
Employer Stock Fund shall automatically stop being offered as a Permissible
Investment under the Plan and shall be liquidated.

In addition, when directed by the Plan Administrator per the request of a
Participant Plan assets shall be invested in individual life insurance and
annuity Policies in accordance



--------------------------------------------------------------------------------

with Article XVII. The Insurer shall only issue life insurance and annuity
policies which conform to the terms of the Plan. All collective investment
trusts and group trusts shall also conform to the terms of the Plan.
Notwithstanding the foregoing, in no event may amounts allocated to
Participant’s Tax Deductible Contribution Account be invested in Policies of
life insurance.

This Plan is intended to comply with the requirements of Section 404(c) of
ERISA. Each Participant is responsible and has sole discretion to give
directions to the Trustee in such form as the Trustee may require concerning the
investment of his or her Accrued Benefit in one or more of the Permissible
Investments subject to the restrictions on life insurance premiums described in
Article XVII and, effective at the close of trading on November 2, 2009, the
prohibition contained in this Section denying future investments into The
Employer Stock Fund. The designation by a Participant of the allocation of his
Accrued Benefit among the Permissible Investments may be made from time to time,
with such frequency and in accordance with such procedures as are established
and set forth in the Trust Indenture and applied in a uniform nondiscriminatory
manner; provided, however, that notwithstanding the foregoing, effective at the
close of trading on November 2, 2009, a Participant shall not designate an
increase to the allocation of his Accrued Benefit in The Employer Stock Fund as
that allocation existed at the close of trading on November 2, 2009. Any such
procedure shall be communicated to the Participants and designed with the
intention of permitting the Participants to exercise control over the assets in
their respective accounts within the meaning of Section 404(c) of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
promulgated thereunder.

Notwithstanding anything else in the Plan to the contrary, if and to the extent
a Participant has assets invested in The Employer Stock Fund as of the close of
trading on November 2, 2009, such Participant shall be provided an opportunity
before the close of trading on December 30, 2011 to give directions to the
Trustee to transfer such assets out of the Employer Stock Fund and into another
Permissible Investment. Notwithstanding anything in the Plan to the contrary, if
and to the extent that (i) a Participant fails to designate an allocation of his
Accrued Benefit, in whole or in part, (ii) a Participant’s attempted allocation
into The Employer Stock Fund is disregarded under this Section, or (iii) a
Participant has any assets invested in The Employer Stock Fund as of the close
of business on December 30, 2011, the Trustee shall allocate and invest such
assets in the default investment fund which has been selected by the Plan
Administrator. Otherwise, the Trustee shall allocate and invest the assets of
the Trust in accordance with the Participant’s selections, subject to the
restrictions on life insurance premiums described in Article XVII and, effective
as provided in this Section, to the prohibition on investments into The Employer
Stock Fund. All voting rights with respect to a Participant’s investment in The
Employer Stock Fund shall be the responsibility of that Participant, and the
Trustee shall receive direction from the Participant for such voting rights.

Neither the Plan Administrator, the Trustee, the Employer nor any other person
shall be under any duty to question any investment, voting or other direction of
the Participant or make any suggestions to the Participant in connection
therewith, and the Trustee shall comply as promptly as practicable with
directions given by the Participant hereunder,

 

-2-



--------------------------------------------------------------------------------

except, notwithstanding anything in the Plan to the contrary, and effective at
the close of trading on November 2, 2009, directions to invest into The Employer
Stock Fund. All such directions may be of continuing nature or otherwise and may
be revoked by the Participant at any time in such form as the Trustee may
require. Neither the Plan Administrator, the Trustee, the Employer nor any other
person shall be responsible or liable for any costs, losses or expenses which
may arise or result from or be related to the compliance or refusal or failure
to comply with any directions from the Participant. The Trustee may refuse to
comply with any direction from the Participant in the event the Trustee, in its
sole or absolute discretion, deems such direction improper by virtue of
applicable law or regulations or as may be necessary or appropriate, in the sole
discretion of the Trustee, to prevent future investments by the Participant into
The Employer Stock Fund, effective at the close of trading on November 2, 2009.
For purposes of this Section, all references to “Participant” shall include all
Beneficiaries of Participants who are deceased and any Alternate Payees under a
Qualified Domestic Relations Order, as provided for in Section 20.01.”

IN WITNESS WHEREOF, this Seventh Amendment to the Plan has been executed this
18th day of September, 2009.

 

THE HANOVER INSURANCE COMPANY By:  

/s/ Lorna W. Stearns

  Authorized Representative

 

-3-



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

EIGHTH AMENDMENT

To the Restatement Generally Effective January 1, 2005

THIS EIGHTH AMENDMENT is executed by The Hanover Insurance Company, a New
Hampshire corporation (the “Company”).

WHEREAS, the most recent restatement of The Hanover Insurance Group Retirement
Savings Plan (the “Plan”) was adopted on December 29, 2005 and was generally
effective January 1, 2005, and such restatement was amended by the adoption of
the First Amendment on March 5, 2007, the Second Amendment on June 26, 2007, the
Third Amendment on April 30, 2008, the Fourth Amendment on November 19, 2008;
the Fifth Amendment on December 22, 2008; the Sixth Amendment on September 9,
2009; and the Seventh Amendment on September 18, 2009;

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan; and

WHEREAS, the Company desires to amend the Plan to address, among other things,
certain provisions of the Pension Protection Act of 2006 (PPA), Worker, Retiree,
and Employer Recovery Act of 2008 (PPA Technical Corrections Act) and the Heroes
Earnings Assistance and Relief Tax (HEART) Act of 2008 and intends that this
Amendment provide good faith compliance with the requirements of those
provisions.

NOW, THEREFORE, the Plan is amended effective for Plan Years beginning on or
after January 1, 2008 (unless otherwise indicated), as follows:

1. Article II of the Plan is amended by the addition of the following new
definition:

“‘USERRA’ shall mean the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended. Notwithstanding any provision of the Plan to the
contrary, contributions, benefits, Plan loan repayment, suspensions and service
credit with respect to qualified military service will be provided in accordance
with Code Section 414(u).”

2. Section 2.06 is amended by the addition of the following new paragraphs at
the end of the section:

 

  “(d) Notwithstanding paragraphs (a), (b) and (c) above,

(i) USERRA. For purposes of Employee and Employer make-up contributions,
Compensation during the period of military service shall be deemed to be the
Compensation the Employee would have received during such period if the Employee
were not in qualified military service, based on the rate of pay the Employee
would have received from the Employer but for the absence due to military leave.
If the Compensation the Employee would have received during the leave is not
reasonably certain, Compensation will be equal to the Employee’s average
Compensation from the Employer during the twelve (12) month period immediately
preceding the military leave or, if shorter, the Employee’s actual period of
employment with the Employer.



--------------------------------------------------------------------------------

 

(ii) Differential wage payments. For years beginning after December 31, 2008,
(i) an individual receiving a differential wage payment, as defined by Code
Section 3401(h)(2), shall be treated as an employee of the employer making the
payment, (ii) the differential wage payment shall be treated as compensation,
and (iii) the plan shall not be treated as failing to meet the requirements of
any provision described in Code Section 414(u)(1)(C) by reason of any
contribution or benefit which is based on the differential wage payment.
Subparagraph (iii) of the foregoing sentence shall apply only if all employees
of the Employer performing service in the uniformed services described in Code
Section 3401(h)(2)(A) are entitled to receive differential wage payments (as
defined in Code Section 3401(h)(2)) on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)).”

3. Section 2.34, which defines the term “Qualified Domestic Relations Order”, is
amended by the addition of the following new paragraph at the end of the
section:

“Effective April 6, 2007, a domestic relations order that otherwise satisfies
the requirements for a qualified domestic relations order (QDRO) will not fail
to be a QDRO: (i) solely because the order is issued after, or revises, another
domestic relations order or QDRO; or (ii) solely because of the time at which
the order is issued, including issuance after the annuity starting date or after
the Participant’s death.”

4. Section 3.01 is amended by the addition of the following new paragraph,
paragraph (c), immediately following Section 3.01(b):

“Make-up Elective Deferrals under USERRA. A Participant who has the right to
make-up elective deferrals (Salary Reduction Contributions) under USERRA shall
be permitted to increase his or her elective deferral with respect to a make-up
year without regard to any provision limiting contributions for such Plan Year.
Make-up contributions shall be limited to the maximum amount permitted under the
Plan and the statutory limitations applicable with respect to the make-up year.
Employee-related make-up contributions must be made within the time period
beginning on the date of reemployment and continuing for the lesser of five
(5) years or three (3) times the period of military service.”

5. Section 4.01 is amended by changing the reference from “Section 3.01(b)” to
“Sections 3.01(b) and (c).”

6. Article IV of the Plan is amended by the addition of the following new
section, Section 4.04A, immediately following Section 4.04:

“4.04A Contributions Under USERRA. The Employer shall also make Matching
Contributions, Top-Heavy minimum contributions and any other Employer
contribution for the benefit of Participants who are covered by USERRA. Employer
Matching Contributions under USERRA shall be made in the Plan Year for which the
Participant exercises his or her right to make-up elective deferrals
contributions (Salary Reduction Contributions) for prior years. Top-Heavy
minimum contributions and other Employer contributions for USERRA protected
Service shall be made during the Plan Year in which the individual returns to
employment with the Employer. Employer contributions required under USERRA are
not increased or decreased with respect to Plan investment earnings for the
period to which such contributions relate. The Employer’s contribution for any
Plan Year shall be subject to the limitations on allocations contained in
Article VII.”

 

2



--------------------------------------------------------------------------------

 

7. Section 9.03 is amended by the addition of the following new sentence
immediately after the first sentence of the first paragraph of the section:

“Notwithstanding the forgoing, for Plan Years beginning after December 31, 2007,
the requirement that Excess Contributions be adjusted for allocable income (gain
or loss) during gap period shall no longer apply.”

8. Section 9.08 is amended by the addition of the following new sentence at the
end of the first paragraph of the section:

“Notwithstanding the forgoing, for Plan Years beginning after December 31, 2007,
the requirement that Excess Elective Deferrals be adjusted for allocable income
(gain or loss) during gap period income pursuant to Code
Section 402(g)(2)(A)(ii) shall no longer apply.”

9. Section10.03 is amended by the addition of the following sentence as a new
paragraph at the end of the section:

“Notwithstanding the forgoing, for Plan Years beginning after December 31, 2007,
the requirement that Excess 401(m) Contributions be adjusted for gap period
income shall no longer apply to Excess Aggregate Contributions.”

10. Article XIII is amended by the addition of the following new section,
Section 13.03A, immediately following Section 13.03:

“13.03A Death Benefits Under USERRA. Effective for deaths occurring on or after
January 1, 2007, in the case of a Participant who dies while performing
qualified military service as defined in Code Section 414(u), the survivors of
the Participant are entitled to any additional benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan had the Participant resumed and then terminated employment on account
of death.”

11. Section 13.04 is amended by the addition of the following new sentence at
the end of the first paragraph of Section 13.04:

“If a Participant completes or has completed a Beneficiary designation in which
the Participant designates his or her Spouse as the Beneficiary, and the
Participant and the Participant’s Spouse are legally divorced subsequent to the
date of such designation, then the designation of such Spouse as a Beneficiary
hereunder will be deemed null and void unless the Participant, subsequent to the
legal divorce, reaffirms the designation by completing a new Beneficiary
designation form.

Effective for distributions made after June 9, 2009, a designated Beneficiary
will also include a non-spouse designated Beneficiary. For this purpose, a
non-spouse Designated Beneficiary means a Designated Beneficiary other than
(i) a surviving spouse (as defined in section 13.07) or (ii) a spouse or former
spouse who is an Alternate Payee under a Qualified Domestic Relations Order.”

12. Section 13.05 is amended by deleting the following language in its entirety:
“An annuity for the joint lives of the Participant and his or her spouse with
50%, 66 2/3% or 100% (whichever is specified when

 

3



--------------------------------------------------------------------------------

this option is elected) of such amount payable as an annuity for life to the
survivor” and by substituting the following language in lieu thereof: “An
annuity for the joint lives of the Participant and his or her spouse with 50%,
66 2/3%, 75% or 100% (whichever is specified when this option is elected) of
such amount payable as an annuity for life to the survivor.”

13. The last sentence of the first paragraph of Section 13.07 is deleted in its
entirety and the following new sentence is inserted in lieu thereof:

“For purposes of this Section the term “spouse” means the lawful spouse of the
Participant on the date of the Participant’s death or on the date Plan benefits
commence, whichever is applicable; provided that a former Spouse will be treated
in the same manner as a Spouse to the extent provided under a Qualified Domestic
Relations Order as described in Code Section 414(p).”

14. The third sentence of the second paragraph of Section 13.11 deleted in its
entirety and the following new sentence is inserted in lieu thereof:

“The Plan Administrator shall notify the Participant and/or the Participant’s
spouse of the right to defer any distribution until the Participant’s Accrued
Benefit is no longer immediately distributable and, effective for Plan Years
beginning after December 31, 2006, the consequences of failing to defer receipt
of the distribution.”

15. Section 13.12(b)(i) is amended by the addition of the following sentence at
the end of the section:

“A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, effective
January 1, 2007, such portion may be transferred only to an individual
retirement account or individual retirement annuity described in Code section
408(a) or Code Section 408(b), or to a qualified plan described in Code
Section 401(a) or Code Section 403(a), or to an annuity contract described in
Code Section 403(b), which plan or contract agrees to separately account for
amounts so transferred, including separate accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible. Effective January 1, 2008, such portion
may also be transferred to a Roth IRA, provided that for amounts transferred in
2008 or in 2009, the same income and tax filing restrictions that apply to a
rollover from a traditional IRA to a Roth IRA are complied with by the
distributee.”

16. The last sentence of Section 13.12(b)(ii) is deleted in its entirety and the
following sentence is inserted in lieu thereof:

“For Eligible Rollover Distributions made after December 31, 2007, an Eligible
Retirement Plan shall also include a Roth individual retirement account as
described in Section 408A of the Code, provided that for Eligible Rollover
Distributions made in 2008 or in 2009, the same income and tax filing status
restrictions that apply to a rollover from a traditional IRA into a Roth IRA,
will also apply to rollovers to a Roth IRA.”

 

4



--------------------------------------------------------------------------------

 

17. Section 13.12 is amended by the addition of the following paragraph,
paragraph (c), immediately following paragraph (b):

“(c) Effective for distributions made after June 9, 2009, in the case of an
Eligible Rollover Distribution to a non-spouse designated Beneficiary defined in
paragraph 13.04, an Eligible Retirement Plan is an individual retirement or
individual retirement annuity as defined in Code Sections 408(a) and 408(b). A
Direct Rollover of a distribution by a non-spouse Beneficiary is a rollover of
an Eligible Rollover Distribution for purposes of Code Section 402(c) only.
Accordingly, the distribution is not subject to the Direct Rollover requirements
of Code Section 401(a)(31), the notice requirements of Code Section 402(f), or
the mandatory withholding requirements of Code Section 3405(c). If an amount is
distributed from a Plan and is received by a non-spouse Beneficiary, the
distribution is not eligible for rollover.

Effective for distributions made on or after June 9, 2009, in the case of an
Eligible Rollover Distribution to a non-spouse designated Beneficiary, an
Eligible Retirement Plan also includes a Roth IRA as defined in Code
Section 408A. A non-spouse designated Beneficiary, other than a former Spouse
who is an Alternate Payee under a qualified Domestic Relations Order, cannot
elect to treat the Roth IRA as his or her own. In the case of a rollover where
the non-spouse designated Beneficiary cannot treat the Roth IRA as his or her
own, required minimum distributions from the Roth IRA are determined in
accordance with Notice 2007-7, Q&As 17, 18 and 19 and any subsequent IRS
guidance. For taxable years beginning before January 1, 2010, a non-spouse
designated Beneficiary cannot make a qualified rollover contribution to a Roth
IRA from an Eligible Retirement Plan other than a Roth IRA, if he or she has
modified adjusted gross income exceeding $100,000 or is married and files a
separate return. For purposes of this paragraph, to the extent provided in rules
prescribed by the Secretary, a trust maintained for the benefit of one or more
designated beneficiaries shall be treated in the same manner as a designated
Beneficiary.

For purposes of this paragraph, to the extent provided in rules prescribed by
the Secretary, a trust maintained for the benefit of one or more designated
beneficiaries shall be treated in the same manner as a designated Beneficiary.”

18. Article XIII is amended by the addition of the following new section,
Section 13.15, immediately following Section 13.14:

“13.15 USERRA. For years beginning after December 31, 2008, the following rules
shall apply:

(a) Severance from Employment. An individual shall be treated as having been
severed from employment for purposes of Code Section 401(k)(2)(B)(i)(I) during
any period the individual is performing service in the uniformed services
described in Code §3401(h)(2)(A). If an individual performing such service in
the uniformed services elects to receive a distribution by reason of severance
from employment, the individual may not make an elective deferral or employee
contribution during the 6-month period beginning on the date of the
distribution.

(b) Qualified Reservist Distribution under USERRA. A Participant who is ordered
or called to active duty or called to active duty may take a Qualified Reservist
Distribution if the following are satisfied:

 

  (1) the distribution consists solely of elective deferrals (salary reduction
contributions);

 

5



--------------------------------------------------------------------------------

 

  (2) the participant was ordered or called to active duty for a period in
excess of one hundred and seventy nine (179) days or for an indefinite period;
and

 

  (3) the distribution from the plan is made during the period which begins on
the date of such order or call and ends at the close of the active duty period.

The ten percent (10%) early withdrawal penalty tax will not apply to a qualified
reservist distribution, which meets the requirements stated above.”

19. Section 3.01(a) of the Plan is amended by the addition of the following new
sentence at the end of such section:

“The rights of each person (i) who became employed by the Employer on or after
December 3, 2009, in connection with the transactions contemplated by the
Renewal Rights and Asset Purchase Agreement dated December 3, 2009 by and among
The Hanover Insurance Company, The Hanover Insurance Group, Inc., OneBeacon
Insurance Group, LTD. and certain business entities affiliated with One Beacon
Insurance Group, LTD. and (ii) who was employed by OneBeacon Insurance Group,
LTD. or a business entity affiliated with OneBeacon Insurance Group, LTD.
immediately before being employed by the Employer shall be subject to the
provisions of Appendix A attached hereto.”

20. The Plan is amended by the addition Appendix A at the end of the Plan:

“EXHIBIT A

Special Provisions Applicable to Employees formerly employed by OneBeacon
Insurance Group, LTD. or a business entity affiliated with OneBeacon Insurance
Group, LTD.

Notwithstanding anything elsewhere in the Plan to the contrary, the following
special rules shall apply to each person (i) who became employed by the Employer
on or after December 3, 2009, in connection with the transactions contemplated
by the Renewal Rights and Asset Purchase Agreement dated December 3, 2009 by and
among The Hanover Insurance Company, The Hanover Insurance Group, Inc.,
OneBeacon Insurance Group, LTD. and certain business entities affiliated with
OneBeacon Insurance Group, LTD. and (ii) who was employed by OneBeacon Insurance
Group, LTD. or a business entity affiliated with OneBeacon Insurance Group, LTD.
immediately before being employed by the Employer:

1. For the purposes of vesting, each such person shall be given a past service
credit under the Plan for his or her period of employment with OneBeacon
Insurance Group, LTD. or any business entity affiliated with OneBeacon Insurance
Group, LTD. from his most recent date of hire as shown on records furnished to
the Employer to and including the date on which such person became employed by
the Employer to the same extent as though such period were a period of
employment with the Employer.

2. Any compensation paid to any such person by OneBeacon Insurance Group, LTD.
or a business entity affiliated with OneBeacon Insurance Group, LTD. prior to
the date on which such person became employed by the Employer shall NOT be taken
into account for the purposes of this Plan.”

 

6



--------------------------------------------------------------------------------

 

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment and, except as
hereby amended; the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Eighth Amendment has been executed this 17th day of
December, 2009.

 

THE HANOVER INSURANCE COMPANY By:   /s/ Lorna W. Stearns   Authorized
Representative

 

7



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

NINTH AMENDMENT

To the Restatement Generally Effective January 1, 2005

THIS NINTH AMENDMENT is executed by The Hanover Insurance Company, a New
Hampshire corporation (the “Company”).

WHEREAS, the most recent restatement of The Hanover Insurance Group Retirement
Savings Plan (the “Plan”) was adopted on December 29, 2005 and was generally
effective January 1, 2005, and such restatement was amended by the adoption of
the First Amendment on March 5, 2007, the Second Amendment on June 26, 2007, the
Third Amendment on April 30, 2008, the Fourth Amendment on November 19, 2008;
the Fifth Amendment on December 22, 2008; the Sixth Amendment on September 9,
2009; the Seventh Amendment on September 18, 2009; and the Eighth Amendment on
December 17, 2009; and

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan.

NOW, THEREFORE, the Plan is amended as follows:

1. Section 4.03 of the Plan is amended by the addition of the following new
paragraph (c):

(c) Notwithstanding any other provision in the Plan to the contrary, for the
2010 Plan Year only, and subject to compliance with applicable Code
discrimination laws, rules and regulations, each Participant who was an Employee
on December 31, 2009, has been continuously employed from December 31, 2009
through March 1, 2010 and who earned Compensation during the Plan Year ended
December 31, 2009, shall receive an Employer paid contribution of $500, whether
or not such Employee has elected to make Salary Reduction Contributions to the
Plan during such continuous period of employment. This Employer contribution
shall be made in cash to the Non-Elective Employer Contribution Account
established for any such eligible Employee as soon after March 1, 2010 as is
practicable and shall be invested per the direction of the Participant in
accordance with Section 16.02 of the Plan.

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment and, except as
hereby amended; the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Ninth Amendment has been executed this 25th day of
February, 2010.

 

THE HANOVER INSURANCE COMPANY By:   /s/ Lorna W. Stearns           Authorized
Representative



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

TENTH AMENDMENT

To the Restatement Generally Effective January 1, 2005

THIS TENTH AMENDMENT is executed by The Hanover Insurance Company, a New
Hampshire corporation (the “Company”).

WHEREAS, the most recent restatement of The Hanover Insurance Group Retirement
Savings Plan (the “Plan”) was adopted on December 29, 2005 and was generally
effective January 1, 2005, and such restatement was amended by the adoption of
the First Amendment on March 5, 2007; the Second Amendment on June 26, 2007; the
Third Amendment on April 30, 2008; the Fourth Amendment on November 19, 2008;
the Fifth Amendment on December 22, 2008; the Sixth Amendment on September 9,
2009; the Seventh Amendment on September 18, 2009; the Eighth Amendment on
December 17, 2009; and the Ninth Amendment on February 25, 2010; and

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan; and

WHEREAS, the Company desires to amend the Plan to reflect certain provisions of
the Worker, Retiree and Employer Recovery Act of 2008, and to reflect the
provisions of the final Treasury Regulations relating to qualified automatic
contribution arrangements.

NOW, THEREFORE, the Plan is amended effective as of January 1, 2009 except as
otherwise provided as follows:

1. Article II of the Plan is amended by the addition of the following new
definitions and section references in Article II and throughout the Plan are
renumbered to reflect the addition of such definitions:

“‘Account’ shall mean an account established and maintained pursuant to
Section 8.01 for each Participant, when appropriate, to account for the
Participant’s Accrued Benefit.

‘Affirmative Election’ shall mean an election by an Eligible Participant to
(a) have Salary Reduction Contributions made at the percentage of Compensation
specified in his or her Salary Reduction Agreement, or (b) not have Salary
Reduction Contributions made on his or her behalf.

‘Automatic Contributions’ shall mean the Salary Reduction Contributions that
result from the operation of this Section 5.05(c) of the Plan.

‘Automatic Contribution Arrangement’ shall mean the arrangement set forth in
Section 5.05 of the Plan pursuant to which, in the absence of an Affirmative
Election, an Employee, who is eligible to participate in the Plan is treated as
having elected to direct the Employer to reduce his or her Compensation in order
that the Employer may make Salary Reduction Contributions to the Plan on behalf
of the Participant equal to a uniform percentage of Compensation.

‘Eligible Employee’ shall mean an Employee who has satisfied the requirements to
participate in this Plan as set forth in Section 3.01.

‘Eligible Participant’ shall mean an Eligible Employee subject to the Automatic
Contribution Arrangement as provided for in Section 5.05(b) of the Plan.



--------------------------------------------------------------------------------

 

‘Permissible Withdrawal’ shall mean a withdrawal by an Eligible Participant who
is enrolled in the Automatic Contribution Account prior to January 1, 2011
pursuant to Section 5.05(e) of this Plan which meets the following rules:

 

  (a) Election and Timing of Election. The withdrawal is made pursuant to an
election by an Eligible Participant and such election is made no later than 90
days after the date of the first Automatic Contribution with respect to the
Eligible Participant under the Automatic Contribution Arrangement. The effective
date of any such election shall not be after the earlier of (i) the pay date for
the second pay period that begins after the date the election is made; and
(ii) the first pay date that occurs at least 30 days after the election is made.

 

  (b) Amount of Withdrawal. The amount of such withdrawal shall be equal to the
amount of the Automatic Contributions made through the effective date of the
Participant’s election (described in (a) above), adjusted for allocable gains
and losses to the date of such withdrawal.

‘Qualified Automatic Contribution Arrangement (“QACA”)’ shall mean a qualified
automatic contribution arrangement that meets the requirements of Code
Section 401(k)(13)(B). Effective for Plan Years beginning on or after January 1,
2009, this Plan is intended to satisfy the requirements of Code
Section 401(k)(13)(B) including but not limited to, the automatic enrollment and
contribution provisions and the applicable notice requirements of Section 5.05
and the required Employer contributions of the Match Contribution made by the
Employer to the Trust pursuant to Section 4.02 of the Plan. Further, this Plan
is intended to be an eligible automatic contribution arrangement that satisfies
the provisions of Code Section 414(w)(3) with respect to Eligible Participants
who are enrolled in the Automatic Contribution Arrangement prior to January 1,
2011.

‘Qualified Default Investment Alternative’ shall mean an investment alternative
available to Participants and Beneficiaries that satisfies the requirements of
ERISA § 404(c)(5) and the applicable Department of Labor regulations thereunder
and shall be subject to the following rules:

 

  (a) No Employer Securities. The Qualified Default Investment Alternative does
not hold or permit the acquisition of Employer securities, except as permitted
by Department of Labor Regulation Section 2550.404c–5(e)(1)(ii);

 

  (b) Transfer Permitted. The Qualified Default Investment Alternative permits a
Participant or Beneficiary to transfer, in whole or in part, his or her
investment from the Qualified Default Investment Alternative to any other
investment alternative available under the Plan, pursuant to the rules of
Department of Labor Regulation Section 2550.404c–5(c)(5);

 

  (c) Management. The Qualified Default Investment Alternative is:

 

  (1) Managed by: (A) an investment manager, within the meaning of ERISA
Section 3(38); (B) a Plan trustee that meets the requirements of ERISA
Section 3(38)(A), (B) and (C); or (C) the Sponsor Employer who is a named
fiduciary within the meaning of ERISA Section 402(a)(2);

 

  (2) An investment company registered under the Investment Company Act of 1940;
or

 

  (3) An investment product or fund described in Department of Labor Regulation
Section 2550.404c–5(e)(4)(iv) or (v); and



--------------------------------------------------------------------------------

 

  (d) Types of Permitted Investments. The Qualified Default Investment
Alternative must be an investment product or fund described in Department of
Labor Regulation Section 2550.404c–5(e)(4).

‘Salary Reduction Agreement’ shall mean an agreement between the Employer and an
Eligible Employee as set forth in Sections 3.01(b) and 5.04 pursuant to which
the Eligible Employee authorizes the Employer to withhold a specified percentage
of his or her Compensation (otherwise payable in cash) for deposit to the Plan
on behalf of such Employee.

‘Salary Reduction Contribution’ shall mean a pre-tax contribution made by the
Employer on behalf of an Eligible Employee pursuant to a Salary Reduction
Agreement and or an Automatic Contribution made by the Employer on behalf of an
Eligible Participant pursuant to the Automatic Contribution Arrangement
provisions of Section 5.05 of the Plan.”

2. The first two sentences and the first clause of the third sentence of
paragraph (a) of the definition of the term definition, “Compensation” in
Article II and the two subparagraphs thereunder (i) and (ii) of the Plan are
deleted in their entirety and the following new language is inserted in lieu
thereof:

“For purposes of Articles IX and X, for purposes of determining a Participant’s
Salary Reduction Contributions pursuant to Section 3.01(b), 5.04, and 5.05 and
for purposes of determining an Eligible Employee’s Match Contribution under
Section 4.02 and Non-Elective Employer Contribution pursuant to Section 4.03,
Compensation shall mean the total wages or salary, overtime, bonuses, and any
other taxable remuneration paid to an Employee by the Employer during the Plan
Year, while the Employee is a Participant, as reported on the Participant’s W-2
for the Plan Year. Provided, however, that Compensation for this purpose shall
be determined without reduction for (i) any Salary Reduction Contributions
contributed to the Plan on the Participant’s behalf for the Plan Year; and
(ii) any other amount which is contributed or deferred by the Employer at the
election of a Participant which is not includible in the gross income of the
Participant by reason of Code Section 125, 132(f)(4), 402(e)(3), 402(h), or
403(b).

Notwithstanding the above, for purposes of determining a Participant’s Salary
Reduction Contributions pursuant to Section 3.01(b), 5.04, and 5.05 and for
purposes of determining an Eligible Employee’s Match Contribution under
Section 4.02 and Non-Elective Employer Contribution pursuant to Section 4.03,
Compensation shall not include:

 

  (i) incentive compensation paid to Participants pursuant to the Employer’s
Executive Long Term Performance Unit Plan or pursuant to any similar or
successor executive incentive compensation plan;

 

  (ii) Employer contributions to a deferred compensation plan or arrangement
(other than (i) Salary Reduction Contributions contributed to the Plan on the
Participant’s behalf for the Plan Year; and (ii) any other amount which is
contributed or deferred by the Employer at the election of a Participant which
is not includible in the gross income of the Participant by reason of Code
Section 125, 132(f)(4), 402(e)(3), 402(h), or 403(b)) either for the year of
deferral or for the year included in the Participant’s gross income;”

3. The definition of the term, “Top Heavy Plan” in Article II of the Plan is
amended by the addition of the following new paragraph:

“For Plan Years beginning on and after January 1, 2009, the Match Contribution
provided for in Section 4.02 may also be used to satisfy the minimum
contribution requirement for a Top-Heavy Plan, provided no other contribution is
made to the Plan for that Plan Year. Further,



--------------------------------------------------------------------------------

notwithstanding anything in the Plan to the contrary, in any Plan Year beginning
on and after January 1, 2009 in which Employer contributions to the Plan consist
solely of the Match Contribution provided for in Section 4.02, then such Plan
will not be treated as a Top Heavy Plan and will be exempt from the top heavy
requirements of Code Section 416. Furthermore, if the Plan (but for the prior
sentence) would be treated as a Top Heavy Plan because the Plan is a member of
an aggregation group which is a top heavy group, then the contributions under
the Plan may be taken into account in determining whether any other plan in the
aggregation group meets the top heavy requirements of Code Section 416.”

4. The first three paragraphs of Section 3.01(a) of the Plan are deleted in
their entirety and the following new paragraphs are inserted in lieu thereof:

 

  “(a) “In General. Employees who are employed by the Employer on January 1,
2010 and who were eligible to participate in this Plan on December 31, 2009
shall be Participants in this Plan on January 1, 2010.

For Plan Years beginning on and after January 1, 2005, an Employee shall be
eligible to participate in this Plan upon completion of one Hour of Service,
provided the Employee is then employed in an eligible class of Employees. For
Plan Years beginning prior to January 1, 2005, an Employee shall be eligible to
participate in this Plan on the first day of the calendar month coincident with
or following the completion of one Year of Service, provided the Employee is
then employed in an eligible class of Employees.

For Plan Years beginning on or after January 1, 2005, an Employee shall be
eligible to receive Match Contributions upon completion of one Hour of Service,
provided the Employee is then employed in an eligible class of Employees. For
Plan Years beginning prior to January 1, 2005, an Employee shall be eligible to
receive Match Contributions effective on the first day of the calendar month
coincident with or following completion of one Year of Service, provided the
Employee is then employed in an eligible class of Employees.”

5. Section 3.01(b) of the Plan is deleted in its entirety and the following new
section 3.01(b) is inserted in lieu thereof:

 

  “(b) Employee Participation. On or after the date an Employee first becomes
eligible to participate in the Plan, the Employee may direct the Employer to
reduce his or her Compensation in order that the Employer may make Salary
Reduction Contributions to the Plan, including Catch-up Contributions, on the
Employee’s behalf-in accordance with Section 5.04; provided that for Plan Years
beginning on January 1, 2009 and thereafter, any Eligible Participant shall be
subject to the automatic enrollment and contribution provisions of
Section 5.05.”

6. The first paragraph of Section 4.01 of the Plan is deleted in its entirety
and the following new paragraph is inserted in lieu thereof:

 

  “4.01 Salary Reduction Contributions. The Employer shall make Salary Reduction
Contributions to the Plan and Trust, including Catch-up Contributions described
in Code Section 414(v), to the extent and in the manner specified in Sections
3.01(b), 5.04, and 5.05.”



--------------------------------------------------------------------------------

 

7. Section 4.02 of the Plan is deleted in its entirety and following new
Section 4.02 is inserted in lieu thereof:

 

  “4.02 Match Contributions.

 

  (a) For Plan Years beginning on or after January 1, 2009, for each pay period
during a Plan Year that a Salary Reduction Contribution is made to the Plan on
behalf of a Participant, the Employer shall make a Match Contribution to the
Plan on behalf of the Participant equal to 100% of such Salary Reduction
Contributions that do not exceed 6% of the Participant’s Compensation for such
pay period; provided that no such Match Contribution shall be made with respect
to any part or all of any such Salary Reduction Contribution that, when added to
other such Salary Reduction Contributions made to the Plan on behalf of the
Participant during the Plan Year, would cause the applicable dollar amount under
Code Section 402(g)(1)(B) to be exceeded for such Plan Year unless the Salary
Reduction Contribution may be treated as a Catch-up Contribution that does not
exceed the limitation under Code Section 402(g)(1)(C). All such Match
Contributions shall be made to the Match Contribution Account established for
the Participant as soon after each such pay period as practicable.

For Plan Years beginning on or after January 1, 2005 and before January 1, 2009,
unless otherwise voted by the Board of Directors of the Employer, for each pay
period that an eligible Salary Reduction Contribution is made by a Participant
to the Trust, not to exceed the Code Section 402(g)(1)(B) limitation and not
including Catch-up Contributions, the Employer shall make a Match Contribution
to the Trust on the Participant’s behalf equal to 100% of the first 5% of the
Participant’s Salary Reduction Contributions, not including Catch-up
Contributions, made during the pay period. Such Match Contribution shall be made
to the Match Contribution Account established for the Participant.

The Employer shall contribute Match Contributions to the Trust Fund as soon as
practicable following the end of each pay period. Such Match Contributions shall
be made in cash and shall be allocated to the Match Contribution Account of each
Participant. Such Match Contributions shall be invested per the directions of
Participants in accordance with Section 16.02.

For Plan Years beginning on and after January 1, 2009, within 30 days following
the end of each Plan Year, if required, the Employer shall make a “true-up”
Match Contribution to the Match Contribution Account of each Participant
employed by the Employer during the Plan Year, such that the total amount of
Match Contributions for each Participant for the Plan Year shall be equal to
100% of the Participant’s Salary Reduction Contributions that do not exceed 6%
of the Participant’s Compensation for such Plan Year (and not merely 100% of the
Participant’s Salary Reduction Contributions that do not exceed 6% of the
Participant’s Compensation for each pay period during the Plan Year); provided
that no such Match Contribution shall be made with respect to any part or all of
any such Salary Reduction Contributions that would cause the applicable dollar
amount under Code Section 402(g)(1)(B) to be exceeded for such Plan Year unless
the Salary Reduction Contribution can be treated as a Catch-up Contribution that
does not exceed the limitation under Code Section 402(g)(1)(C).

For Plan Years beginning on or after January 1, 2005 and before January 1, 2009,
within 30 days following the end of each Plan Year, if required, the Employer
shall make a “true-up” Match Contribution to the Match Contribution Account of
each Participant employed by the Employer on the last day of the Plan Year, such
that the Match Contribution for such eligible Participant for the Plan Year
shall be 100% of the eligible Employer Match Contribution percentage of each
such Participant’s Salary Reduction Contributions made during the entire Plan
Year, not including Catch-up Contributions, not merely 100% of the eligible
Employer Match Contribution percentage



--------------------------------------------------------------------------------

of the Participant’s Salary Reduction Contributions, not including Catch-up
Contributions, made each pay period during the Plan Year.

 

  (b)

For Plan Years beginning on or after January 1, 2009, (i) the Match
Contributions made pursuant to Section 4.02(a) shall be subject to the
withdrawal restrictions set forth in Code Section 401(k)(2)(B) and Treasury
Regulation Section 1.401(k)-1(d); and (ii) pursuant to Code Section 401(k)(2)(B)
and Treasury Regulations Section 1.401(k)-1(d), such contributions (and earnings
thereon) shall not be distributable earlier than severance from employment,
death, disability, an event described in Code Section 401(k)(10), or the
attainment of age 59 1/2 and shall not be eligible for distribution for reasons
of “financial hardship”.”

8. Article V of the Plan is amended by the addition of the following new
Sections 5.04 and 5.05:

 

  “5.04. Salary Reduction Contributions.

 

  (a) An Employee who is eligible to participate in the Plan may execute a
Salary Reduction Agreement to reduce his or her Compensation in order to make
Salary Reduction Contributions to the Plan, including Catch-up Contributions.
The Salary Reduction Agreement shall be made in a form approved by the Plan
Administrator (including, if applicable, by means of telephone, computer, or
other paperless media). The Compensation of any Eligible Employee electing
salary reduction shall be reduced by the whole percentage requested by the
Employee; provided, however, that the Plan Administrator shall identify the
maximum whole percentage on an annual basis. Any Salary Reduction Agreement
shall become effective as soon as administratively feasible after the Employee
elects to have his or her salary reduced. For Plan Years beginning on or after
January 1, 2006, except for occasional, bona fide administrative considerations,
Salary Reduction Contributions made pursuant to a Salary Reduction Agreement
cannot precede the earlier of (1) the performance of services relating to the
contribution and (2) when the compensation that is subject to the election would
be currently available to the Participant in the absence of an election to
defer.

A Participant may elect at any time to change or discontinue his or her Salary
Reduction Agreement. Unless otherwise agreed to by the Plan Administrator, the
election shall become effective as soon as administratively feasible after the
Employee elects such change or discontinuance.

 

  (b) Make-up Elective Deferrals under USERRA. Effective for Plan Years
beginning on and after January 1, 2008, a Participant who has the right to
make-up elective deferrals (Salary Reduction Contributions) under USERRA shall
be permitted to increase his or her elective deferral with respect to a make-up
year without regard to any provision limiting contributions for such Plan Year.
Make-up contributions shall be limited to the maximum amount permitted under the
Plan and the statutory limitations applicable with respect to the make-up year.
Employee-related make-up contributions must be made within the time period
beginning on the date of reemployment and continuing for the lesser of five
(5) years or three (3) times the period of military service.

For Plan Years beginning prior to January 1, 2009, “Make-up” Salary Reduction
Contributions made by reason of an Eligible Employee’s qualified military
service under Code section 414(u) shall not be taken into account for any year
when calculating an employee’s Actual Deferral Percentage (under
Section 9.01(a)) as provided for in Treasury Regulation section
1.401(k)-2(a)(5)(v) and Match Contributions thereon shall not be taken into
account for any year when calculating an employee’s Average Contribution
Percentage (under Section 10.01(a)) as provided for in Treasury Regulation
section 1.401(m)-2(a)(5)(vi).



--------------------------------------------------------------------------------

 

  5.05 Qualified Automatic Contribution Arrangement (“QACA”).

 

  (a) Effective Date of the QACA. Effective for Plan Years beginning on or after
January 1, 2009, the provisions of this Section 5.05 of the Plan shall apply to
each Participant subject to the QACA and the Employer will provide the Match
Contribution specified in Section 4.02 of the Plan. This Section 5.05 of the
Plan supersedes any State (or Commonwealth) law that would directly or
indirectly prohibit or restrict the inclusion of an automatic contribution
arrangement in the Plan, pursuant to ERISA Section 514(e)(1) and Department of
Labor Regulation Section 2550.404c–5(f).

 

  (b) Participants Subject to the QACA. The following Eligible Employees shall
be Eligible Participants subject to the Automatic Contribution Arrangement:

 

  (i) Each Employee who becomes eligible to participate in the Plan on and after
January 1, 2009 and is eligible to make a Salary Reduction Contribution.

 

  (ii) Each Employee who became eligible to participate in the Plan prior to
January 1, 2009 and who is eligible to participate in the Plan on January 1,
2009, except any such Participant who had in effect a Salary Reduction Agreement
on such date (regardless of the amount of the Salary Reduction Contribution
affirmatively elected under the agreement).

 

  (c) Automatic Contribution Arrangement.

 

  (i) Automatic Contributions. Except as provided in Section 5.05(d) of the
Plan, an Eligible Participant will be treated as having elected to direct the
Employer to reduce his or her Compensation in order that the Employer may make
Salary Reduction Contributions to the Plan equal to the following uniform
percentages of Compensation:

 

  A. Initial Period. An Eligible Participant will be treated as having elected
to have the Employer make Salary Reduction Contributions to the Plan in an
amount equal to 3% of his or her Compensation during the initial period. For
this purpose, the initial period begins when the Employee is first subject to
the Automatic Contributions default election under this Section 5.05(c)(i) and
ends on the last day of the following Plan Year.

 

  B. Subsequent Plan Years. For the three Plan Years immediately following the
initial period, an Eligible Participant will be treated as having elected to
have the Employer make Salary Reduction Contributions to the Plan in the amounts
equal to 4%, 5% and 6% respectively, of his or her Compensation. For all Plan
Years thereafter, an Eligible Participant will be treated as having elected to
have the Employer make Salary Reduction Contributions to the Plan in the amounts
equal to 6% of his or her Compensation.

 

  C.

Treatment of Rehires. The default percentages of Compensation stated above for
the purposes of the Automatic Contributions are based on the date the initial
period begins, regardless of whether the Employee continues to be eligible to
make Salary Reduction Contributions under the Plan after that date. Thus, the
applicable percentage is generally determined based on the number of years since
an Automatic Contribution was first made on behalf of an Eligible Participant.
However, if Automatic Contributions are not made on behalf of an Eligible
Participant for an entire Plan Year (e.g., due to termination of employment),
such Eligible Participant shall be treated as having a new initial period for
determining



--------------------------------------------------------------------------------

 

the default percentage of Compensation stated above (if Automatic Contributions
are to recommence with respect to the Eligible Participant), regardless of what
minimum percentage would otherwise apply to that Eligible Participant.

 

  (ii) Effective Date of Automatic Contributions. The effective date of the
first Automatic Contribution provided for in paragraph (i) above, will be as
soon after an Eligible Participant becomes subject to the QACA as is
practicable, consistent with (a) applicable law, and (b) the objective of
affording the Eligible Participant a reasonable period of time after receipt of
the notice to make an Affirmative Election (and, an investment election).
However, in no event will the Automatic Contribution be effective later than the
earlier of (a) the pay date for the second payroll period that begins after the
date the QACA safe harbor notice (described in Section 5.05(f) of the Plan) is
provided to the Eligible Participant, or (b) the first pay date that occurs at
least 30 days after the QACA safe harbor notice is provided to the Eligible
Participant.

 

  (d) Rules Related to Automatic Contributions.

 

  (i) Affirmative Election to Override Automatic Contributions. An Eligible
Participant will have a reasonable period of time after receipt of the notice to
make an Affirmative Election (and, an investment election). The Automatic
Contributions provided for in Section 5.05(c) of the Plan shall cease with
respect to an Eligible Participant as soon as administratively feasible after
the Eligible Participant makes an Affirmative Election. An Eligible
Participant’s Affirmative Election will not expire, but will remain in force
until changed by the Eligible Participant. An Eligible Participant need not
execute a subsequent or new Affirmative Election in order to have the prior or
old Affirmative Election apply to override the Automatic Contributions provided
for in Section 5.05(c) of the Plan in any subsequent Plan Year. Any subsequent
change to an Eligible Participant’s Affirmative Election will be made in
accordance with Section 5.04 of the Plan relating to a Participant’s right to
elect at any time to change or discontinue his or her Salary Reduction
Agreement.

 

  (ii) Applying Statutory Limits to Automatic Contributions. The Automatic
Contributions provided for in Section 5.05(c) of the Plan shall be limited each
Plan Year so as not to exceed the limits of Code Sections 401(a)(17), 402(g)(1),
or 415.

 

  (iii) No Automatic Contributions during Hardship Suspension. No Automatic
Contributions provided in Section 5.05(c) of the Plan shall apply during the
six-month period of suspension, under Section 11.02 of the Plan, of a
Participant’s right to make Salary Reduction Contributions to the Plan following
a distribution for “financial hardship”.

 

  (e) Permissible Withdrawals.

 

  (i) Withdrawal Election. An Eligible Participant who is enrolled in the
Automatic Contribution Arrangement prior to January 1, 2011 may elect to make a
Permissible Withdrawal of the Automatic Contributions that are made to the Plan
on his or her behalf.

 

  (ii)

Forfeiture of Match Contribution. Notwithstanding the vesting provisions of this
Plan, any amounts attributable to Match Contributions allocated to the Match
Contribution Account of an Eligible Participant with respect to Automatic
Contributions that have been withdrawn pursuant to this Section 5.05(e) shall be
forfeited. In the event that Match Contributions would otherwise be allocated to
the Eligible Participant’s Match



--------------------------------------------------------------------------------

 

Contribution Account with respect to Automatic Contributions that have been so
withdrawn, the Employer shall not contribute such Match Contributions to the
Plan.

 

  (f) Default Investment. If an Eligible Participant does not direct the
investment of the assets in his or her Account, including the Automatic
Contributions and Match Contributions related thereto, then such assets will be
invested in a Qualified Default Investment Alternative as provided for in
Section 16.03 of the Plan.

 

  (g) Notice Requirements for QACA Safe Harbor. The notice requirement is
satisfied if each Eligible Participant is given an annual notice of his or her
rights and obligations under the Plan and the notice provided satisfies the
content requirement and the timing requirement as follows:

 

  (i) The notice shall be sufficiently accurate and comprehensive to inform the
Eligible Participant of the Eligible Participant’s rights and obligations under
the Plan and written in a manner calculated to be understood by the average
Eligible Participant. The notice shall accurately describe: (1) the Match
Contribution formula stated in Section 4.02 of the Plan; (2) any other
contributions under the Plan and the conditions under which such contributions
are made; (3) the type and amount of Compensation that may be deferred under the
Plan; (4) how to make cash or deferred elections, including any administrative
requirements that apply to such elections; (5) the periods available under the
Plan for making cash or deferred elections; (6) withdrawal and vesting
provisions applicable to contributions under the Plan; and (7) information that
makes it easy to obtain additional information about the Plan; provided that the
notice requirement with respect to the information described in items (2), (3),
and (4) may be satisfied by cross-reference to the applicable sections of the
Plan’s summary plan description. In addition, the notice shall accurately
describe: (1) the Automatic Contributions that will be made on behalf of the
Eligible Participant in the absence of an Affirmative Election; (2) the Eligible
Participant’s right to elect not to have the Automatic Contributions made on his
or her behalf (or to elect to have Salary Reduction Contributions made in a
percentage of Compensation different than that which is provided for in
Section 5.05(c) of the Plan, at the percentage of Compensation specified in his
or her Salary Reduction Agreement); (3) how contributions made under the
Automatic Contribution Arrangement will be invested in the absence of any
investment election by the Eligible Participant; and (4) with respect to
Eligible Participants who are enrolled in the Automatic Contribution Account
prior to January 1, 2011, the Eligible Participant’s right to make a Permissible
Withdrawal of the Automatic Contributions made on his or her behalf and the
procedures for doing so. After receipt of the notice described in this
paragraph, any Eligible Participant to whom the Automatic Contribution
Arrangement relates must have a reasonable period of time before the first
Automatic Contribution is made to exercise the rights set forth within the
notice including, but not limited to, executing an Affirmative Election to
override the Automatic Contributions provided for in Section 5.05(c) of the
Plan.

 

  (ii)

If the notice is provided to Eligible Participants within a reasonable period
before the beginning of each Plan Year (or in the Plan Year an Employee becomes
eligible, within a reasonable period before the Employee becomes eligible), the
Plan shall satisfy the notice requirements. Notwithstanding the foregoing
general rule, a notice shall be deemed to have been provided in timely manner if
the notice is provided to each Employee who is eligible to participate in the
Plan for the Plan Year at least thirty (30) days but no more than ninety
(90) days before the beginning of the Plan Year. If an Employee does not receive
the notice because he or she only becomes eligible to participate in the Plan
after the ninetieth day before the beginning of the Plan Year, the requirement
to give the notice



--------------------------------------------------------------------------------

 

will be satisfied if the notice is provided not more than ninety (90) days
before the Employee becomes eligible to participate in the Plan, but in no event
later than the date the Employee becomes eligible to participate in the Plan.

 

  (iii) Each Eligible Participant may make or modify a deferral election during
the thirty (30) day period immediately following receipt of the notice described
above, as provided for in Section 5.04 of the Plan.

 

  (iv) The Plan may provide the notice in writing or by electronic means. If
provided electronically, the notice must be no less understandable than a
written paper document and at the time of delivery of the electronic notice, the
Employee is advised that he or she may request to receive the notice in writing
at no additional charge.”

9. Delete paragraph (c) of Section 9.01 in its entirety and change the section
references throughout the Plan to reflect the deletion of paragraph (c) of
Section 9.01 and change all references from “Eligible Participant” in Article IX
of the Plan to “Eligible Employee”.

10. The first clause of the first sentence of Section 9.02 of the Plan is
deleted in its entirety and following language is inserted in lieu thereof
(creating paragraphs (a) and (b) of Section 9.02):

 

  “(a) For Plan Years beginning on or after January 1, 2009, the Plan will be
treated as meeting the actual deferral percentage test set forth in Code
Section 401(k)(3)(A)(ii) in each Plan Year with respect to which the Qualified
Automatic Contribution Arrangement provisions of this Plan remain in effect.

 

  (b) For Plan Years beginning before January 1, 2009, the Average Actual
Deferral Percentage for Highly Compensated Employees for each Plan Year compared
to the Average Actual Deferral Percentage for Non-Highly Compensated Employees
for the Plan Year must satisfy one of the following tests:”

11. The first sentence of Section 9.03 of the Plan is deleted in its entirety
and following new sentence is inserted in lieu thereof:

“For Plan Years beginning before January 1, 2009, notwithstanding any other
provision of this Plan except Section 9.05, Excess 401(k) Contributions as
adjusted for gain or loss, including for the Plan Year ended December 31, 2007,
an adjustment for gain or loss for the period between the end of the Plan Year
and the date of the distribution (the “gap period”), shall be distributed no
later than the last day of each Plan Year to Participants to whose Accounts such
Excess 401(k) Contributions were allocated for the preceding Plan Year.”

12. Section 9.04 is amended to provide that it applies to Plan Years beginning
before January 1, 2009 and Section 9.05 is amended to provide that it applies to
Plan Years beginning on and after January 1, 2006 and before January 1, 2009.

13. Article X of the Plan amended by the addition of the following language
immediately before Section 10.01:

“For Plan Years beginning on or after January 1, 2009, the Plan will be treated
as meeting the actual contribution percentage test set forth in Code
Section 401(m)(2) in each Plan Year with respect to which the Qualified
Automatic Contribution Arrangement provisions of this Plan remain in effect. The
following provisions of this Article shall apply with respect to Plan Years
prior to January 1, 2009 unless otherwise noted.”



--------------------------------------------------------------------------------

 

14. Delete the second sentence of paragraph (b) of Section 10.01 in its entirety
and insert in lieu thereof the following new sentence:

“For Plan Years beginning on and after January 1, 2006, Salary Reduction
Contributions (other than Catch-up Contributions) made on behalf of Participants
who are Non-Highly Compensated Employees which could be used to satisfy the Code
section 401(k)(3) limits (set forth in Section 9.02(b) hereof) but are not
necessary to be taken into account in order to satisfy such limits, may instead
be included in the above described numerator, to the extent permitted by
Treasury Regulation section 1.401(m)-2(a)(6).”

15. Delete paragraph (c) of Section 10.01 in its entirety and change the section
references throughout the Plan to reflect the deletion of paragraph (c) of
Section 10.01 and change all references from “Eligible Participant” in Article X
of the Plan to “Eligible Employee”.

16. Paragraphs B. and D. of Section 11.02(ii) are deleted in their entirety and
the following new Paragraphs B. and D. of Section 11.02(ii) are inserted in lieu
thereof:

 

  “B. All plans maintained by the Employer provide that the Employee’s Salary
Reduction Contributions (and any other Employee contributions) will be suspended
for six months (twelve months for hardship distributions made prior to
January 1, 2002) after the receipt of the hardship distribution; provided that
in the case of an Eligible Participant, Automatic Contributions shall resume at
the end of such suspension period subject to the provisions of Section 5.05 of
the Plan;

 

  D. In addition for hardship distributions made before 2002, all plans
maintained by the Employer provide that the Employee may not make Salary
Reduction Contributions for the Employee’s taxable year immediately following
the taxable year of the hardship distribution in excess of the applicable limit
under Section 402(g)(1) of the Code for such taxable year less the amount of
such Salary Reduction Contributions for the taxable year of the hardship
distribution.”

17. Paragraph (c) of Section 13.12 of the Plan is deleted in its entirety and
the following new paragraph (c) is inserted in lieu thereof:

 

  “(c) For distributions after June 9, 2009, a non-spouse Beneficiary who is a
“designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer (“direct rollover”), may
roll over all or any portion of his or her distribution to an individual
retirement account the Beneficiary establishes for purposes of receiving the
distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.

Although a non-spouse Beneficiary may roll over directly a distribution as
provided in above, any distribution made prior to January 1, 2010 is not subject
to the direct rollover requirements of Code 401(a)(31) (including Code
Section 401(a)(31)(B), the notice requirements of Code Section 402(f) or the
mandatory withholding requirements of Code Section 3405(c)). If a non-spouse
Beneficiary receives a distribution from the Plan, the distribution is not
eligible for a “60-day” rollover.

If the Participant’s named Beneficiary is a trust, the Plan may make a direct
rollover to an individual retirement account on behalf of the trust, provided
the trust satisfies the requirements to be a “designated beneficiary” within the
meaning of Code Section 401(a)(9)(E).

A non-spouse Beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury Regulations and other
Internal Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-spouse Beneficiary



--------------------------------------------------------------------------------

rolls over to an IRA the maximum amount eligible for rollover, the Beneficiary
may elect to use either the 5-year rule or the life expectancy rule, pursuant to
Treasury Regulations Section 1.401(a)(9)-3, A-4(c), in determining the required
minimum distributions from the IRA that receives the non-spouse Beneficiary’s
distribution.”

18. Article XVI of the Plan amended by the addition of the following new section
16.03 immediately after section 16.02 of the Plan:

 

  “16.03 Default Investment.

 

  (a) General Rules.

 

  (i) Qualified Default Investment Alternative. If a Participant or Beneficiary
has the opportunity to direct the investment of the assets in his or her Account
(but does not direct the investment of such assets), then such assets in his or
her Account will be invested in a Qualified Default Investment Alternative.

 

  (ii) Transfer from Qualified Default Investment Alternative. Any Participant
or Beneficiary on whose behalf assets are invested in a Qualified Default
Investment Alternative may transfer, in whole or in part, such assets to any
other investment alternative available under the Plan with a frequency
consistent with that afforded to a Participant or Beneficiary who elected to
invest in the Qualified Default Investment Alternative, but not less frequently
than once within any 3-month period.

 

  (iii) No Fees during First 90 Days. Any Participant’s or Beneficiary’s
election to make such transfer from the Qualified Default Investment
Alternative, or a Permissible Withdrawal (by any Eligible Participant who is
enrolled in the Automatic Contribution Arrangement prior to January 1, 2011), or
other first investment in a Qualified Default Investment Alternative on behalf
of a Participant or Beneficiary, will not be subject to any restrictions, fees
or expenses (including surrender charges, liquidation or exchange fees,
redemption fees and similar expenses charged in connection with the liquidation
of, or transfer from, the investment), except as permitted in Department of
Labor Regulation Section 2550.404c–5(c)(5)(ii)(B).

 

  (iv) Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (iii), any transfer described in paragraph (ii) above or
Permissible Withdrawal (by any Eligible Participant who is enrolled in the
Automatic Contribution Arrangement prior to January 1, 2011) shall not be
subject to any restrictions, fees or expenses not otherwise applicable to a
Participant or Beneficiary who elected to invest in that Qualified Default
Investment Alternative.

 

  (v) Materials Must Be Provided. A Plan fiduciary shall provide to a
Participant or Beneficiary the materials set forth in Department of Labor
Regulation Section 2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and Department of
Labor Regulation Section 404c-1(b)(2)(i)(B)(2) relating to a Participant’s or
Beneficiary’s investment in a Qualified Default Investment Alternative.



--------------------------------------------------------------------------------

 

  (b) Notice Requirements. The following provisions apply to the notice required
by a Qualified Default Investment Alternative:

 

  (i) Manner. Such notice will be written in a manner calculated to be
understood by the average Plan Participant.

 

  (ii) Content. Such notice will contain the following:

 

  A. A description of the circumstances under which assets in the individual
Account of a Participant or Beneficiary may be invested on behalf of the
Participant or Beneficiary in a Qualified Default Investment Alternative; and,
if applicable, an explanation of the circumstances under which Automatic
Contributions will be made on behalf of a Participant, the percentage of
Compensation that such Automatic Contributions represent, and the right of the
Participant to elect not to have such made on the Participant’s behalf (or to
elect to have Salary Reduction Contributions made at a different percentage);

 

  B. An explanation of the right of Participants and Beneficiaries to direct the
investment of assets in their individual accounts;

 

  C. A description of the Qualified Default Investment Alternative, including a
description of the investment objectives, risk and return characteristics (if
applicable), and fees and expenses attendant to the Qualified Default Investment
Alternative;

 

  D. A description of the right of the Participants and Beneficiaries on whose
behalf assets are invested in a Qualified Default Investment Alternative to
direct the investment of those assets to any other investment alternative under
the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and

 

  E. An explanation of where the Participants and Beneficiaries can obtain
investment information concerning the other investment alternatives available
under the Plan.

 

  (iii) Timing. The Participant or Beneficiary on whose behalf an investment in
a Qualified Default Investment Alternative may be made must be furnished such
notice during the following periods: (1) At least 30 days in advance of the
Participant’s eligibility to participate in the Plan, or at least 30 days in
advance of the date of any first investment in a Qualified Default Investment
Alternative on behalf of a Participant or Beneficiary; and (2) Within a
reasonable period of time of at least 30 days in advance of each subsequent Plan
Year.”

19. The second sentence of Section 20.02 is deleted in its entirety (and moved
to Section 5.04(b) as above provided).



--------------------------------------------------------------------------------

 

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment and, except as
hereby amended; the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Tenth Amendment has been executed this 14th day of
September, 2010.

 

THE HANOVER INSURANCE COMPANY By:   /s/ Lorna Stearns   Authorized
Representative



--------------------------------------------------------------------------------

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

ELEVENTH AMENDMENT

To the Restatement Generally Effective January 1, 2005

THIS ELEVENTH AMENDMENT is executed by The Hanover Insurance Company, a New
Hampshire corporation (the “Company”).

WHEREAS, the most recent restatement of The Hanover Insurance Group Retirement
Savings Plan (the “Plan”) was adopted on December 29, 2005 and was generally
effective January 1, 2005, and such restatement was amended by the adoption of
the First Amendment on March 5, 2007; the Second Amendment on June 26, 2007; the
Third Amendment on April 30, 2008; the Fourth Amendment on November 19, 2008;
the Fifth Amendment on December 22, 2008; the Sixth Amendment on September 9,
2009; the Seventh Amendment on September 18, 2009; the Eighth Amendment on
December 17, 2009; the Ninth Amendment on February 25, 2010; and the Tenth
Amendment on September 14, 2010; and

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 19.01 of the Plan; and

WHEREAS, the Company desires to amend the Plan to address the participation of
certain employees of the Company who were formerly employed by (i) Campania
Holding Company, Inc. or its direct or indirect subsidiaries; (ii) Benchmark
Professional Insurance Services, Inc. or its direct or indirect subsidiaries; or
(iii) Insurance Company of the West or its direct or indirect subsidiaries;

WHEREAS, the Company desires to amend the Plan to remove the provisions of the
Plan that relate to the investment of Plan assets in individual life insurance
and annuity policies, because (i) such investments were only permitted with
respect to Plan Years beginning prior to January 1, 1999; (ii) no Plan assets
are currently invested in such policies; and (ii) the removal of such provisions
will have no effect on any participant in the Plan; and

WHEREAS, the Company desires to amend the Plan to clarify the provisions of the
Plan that relate to vesting and make such other changes in the Plan as the
Company deems desirable.

NOW, THEREFORE, the Plan is amended effective as of January 1, 2010 except as
otherwise specified, as follows:

1. Article II of the Plan is amended by the addition of the following new
definition and section references in Article II and throughout the Plan are
renumbered to reflect the addition of such definition.

“‘Annuity Starting Date’ shall mean the first day of the first period for which
the Plan pays an amount as an annuity. In the case of a payment not in an
annuity form, Annuity Starting Date shall mean the first day of the first period
for which the benefit form is paid.”

2. Delete the last sentence in the first paragraph of the definition of the term
“Catch-up Contributions” in its entirety.



--------------------------------------------------------------------------------

 

3. Delete the definition of the term “Former Participant” in Article II of the
Plan in its entirety and insert the following new definition in lieu thereof:

“‘Former Participant’ shall mean a person on whose behalf an Account is
maintained, who was an Eligible Employee but who is not entitled to accrue a
benefit under this Plan because he or she has ceased to be eligible to
participate in the Plan for any reason.”

4. Delete the definition of the term “Internal Revenue Code” or “Code” in
Article II of the Plan in its entirety and insert the following new definition
in lieu thereof:

“Internal Revenue Code” or “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time. Reference to any section or subsection to the
Code, includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces any such section or
subsection, and also includes reference to any regulation issued pursuant to or
with respect to such section or subsection.”

5. Delete the definition of the term “Insurer” in Article II of the Plan and
change the section references throughout the Plan to reflect the deletion of the
section of the Plan that defines the term “Insurer”.

6. Delete the definition of the term “Match Contribution” in Article II of the
Plan in its entirety and insert the following new definition in lieu thereof:

“‘Match Contribution’ shall mean the contribution made by the Employer to the
Trust pursuant to Section 4.02 of the Plan.”

7. Delete the definition of the term “Non-Elective Employer Contributions” in
Article II of the Plan in its entirety and insert the following new definition
in lieu thereof:

“‘Non-Elective Employer Contributions’” shall mean Employer contributions that
are made by the Employer pursuant to Section 4.03 of the Plan.”

8. Delete the definition of the term “Normal Retirement Age” in Article II of
the Plan in its entirety and insert the following new definition in lieu
thereof:

“‘Normal Retirement Age’ shall mean the date on which the Participant attains
Age 65.”

9. Delete definition of the term “Participant” in Article II of the Plan in its
entirety and insert the following new definition in lieu thereof:

“‘Participant’ shall mean an Eligible Employee and, where the context requires,
a Former Participant.”

10. Delete the definition of the term “Policy” in Article II of the Plan and
change the section references throughout the Plan to reflect the deletion of the
Plan that defines the term, “Policy”.

11. Delete the definition of the term “Profits”, including the definition of the
term “Accumulated Profits”, in Article II of the Plan and change the section
references throughout the Plan to reflect the deletion of the section of the
Plan that defines the terms “Profits” and “Accumulated Profits”.

12. Delete the last sentence of the definition of the term “Trust Fund” in its
entirety.



--------------------------------------------------------------------------------

 

13. Section 3.01(a) of the Plan is amended by the addition of the following new
sentence at the end of such section:

“Special rules for certain persons who were employed by (i) Campania Holding
Company, Inc. or its direct or indirect subsidiaries; (ii) Benchmark
Professional Insurance Services, Inc. or its direct or indirect subsidiaries; or
(iii) Insurance Company of the West or its direct or indirect subsidiaries,
immediately before being employed by the Employer are stated in Appendix B
attached hereto.”

14. Delete the last sentence of Section 3.03 in its entirety.

15. Delete the first paragraph of Section 4.03(a) in its entirety and insert the
following new paragraphs in lieu thereof

“For Plan Years beginning on or after January 1, 2010, the Board of Directors of
the Employer may, in its discretion, determine to make a Non-Elective Employer
Contribution to the Plan on behalf of the Employer for each Eligible Employee
who is employed by the Employer on the last day of such Plan Year in an amount
equal to a uniform percentage of each such Employee’s Compensation. Any such
contribution shall be made in cash to the Non-Elective Employer Contribution
Account established for each such Eligible Employee.

For Plan Years beginning on or after January 1, 2008 and before January 1, 2010,
Eligible Employees who are employed by the Employer on the last day of the Plan
Year will receive an Employer paid contribution in an amount equal to 2% of the
Employee’s Compensation, unless otherwise voted by the Board of Directors of the
Employer.”

16. Delete the first and second sentence of Section 4.08 in its entirety and
insert the following new sentence in lieu thereof:

“The Trustee shall accept and hold under the Trust such contributions of money,
or other property approved by the Employer for acceptance by the Trustee, on
behalf of the Employer and Participants as it may receive from time to time from
the Employer.”

17. Delete the last sentence of Section 5.02 in its entirety.

18. Delete the last sentence of Section 5.03 in its entirety and insert the
following two new sentences in lieu thereof:

“Notwithstanding the foregoing, for Plan Years beginning on and after January 1,
2011, the Trustee shall not accept funds transferred from any such plan, which
would otherwise provide for a life annuity form of payment to the Participant.
Rollover Contributions to the Plan shall continue to be allowed in accordance
with this Section 5.03.”

19. Renumber “Section 7.04A” as “Section 7.05” of Article VII and change the
section references throughout the Plan to reflect the deletion of the change in
the numbering of this section. Delete the parenthetical at the beginning Article
VII in its entirety and insert the following parenthetical in lieu thereof:
“(See Sections 7.12-7.16 for definitions applicable to this Article VII).”
Delete the parenthetical before Section 7.12 in its entirety and insert the
following parenthetical in lieu thereof: “(Sections 7.12-7.16 are definitions
used in this Article VII).”



--------------------------------------------------------------------------------

 

20. Delete the first sentence of the second paragraph of Section 8.01 in its
entirety and insert the following new sentence in lieu thereof:

“The Plan Administrator shall instruct the Trustee to credit all appropriate
amounts to each Participant’s Accounts.”

21. Delete the last sentence of Section 8.02 in its entirety and insert the
following new sentence in lieu thereof:

“In making any such valuation of the Trust Fund, the Trustee shall not include
any contributions made by the Employer, which have not been allocated to
Participant Accounts prior to such Valuation Date.”

22. Delete the third paragraph of Section 13.01 in its entirety and insert the
following new paragraph in lieu thereof:

“Notwithstanding the foregoing, each actively employed Participant’s Accrued
Benefit shall become 100% vested and nonforfeitable when the Participant attains
his or her Normal Retirement Age, dies, or becomes Totally and Permanently
Disabled.”

23. Delete the first paragraph of Section 13.03 in its entirety and insert the
following new paragraph in lieu thereof:

“If a Participant or Former Participant shall die prior to the commencement of
any benefits otherwise provided under this Article XIII, except as provided
below, his or her Beneficiary shall be entitled to a lump sum death benefit
equal to the amount credited to the Participant’s Account as of the date the
Plan Administrator receives due proof of the Participant’s death. In lieu of
receiving benefits in a lump sum, a Beneficiary may elect to receive benefits
under any option described in Section 13.06; provided that effective January 1,
2011, in lieu of receiving a lump sum death benefit, and except with respect to
amounts held in a Rollover Account as described below in this Section, the
Beneficiary of a Participant may only elect to receive benefits under the
installment payment option described in Section 13.06.”

24. Delete the last sentence of Section 13.04 in its entirety.

25. Delete the first sentence of Section 13.05 in its entirety and insert the
following new sentence in lieu thereof:

“The Plan Administrator shall direct the Trustee to make payment of any benefits
provided under this Article XIII upon the event giving rise to distribution of
such benefit, or within 60 days thereafter.”

26. Delete the seventh paragraph of Section 13.05 in its entirety and insert the
following new paragraphs in lieu thereof:

“Prior to January 1, 2011, if a Qualified Joint and Survivor Annuity is not
required under the above rules or pursuant to Section 13.07, a Participant’s
Accrued Benefit shall be distributed by the Trustee in such manner as the
Participant shall elect, in accordance with one or more of the following methods
of distribution, which may be paid in cash or in kind, or a combination of them:



--------------------------------------------------------------------------------

 

  (i) One lump sum payment.

 

  (ii) An annuity for the life of the Participant.

 

  (iii)

An annuity for the joint lives of the Participant and his or her spouse with
50%, 662/3%, 75% or 100% (whichever is specified when this option is elected) of
such amount payable as an annuity for life to the survivor. No further benefits
are payable after the death of both the Participant and his or her spouse.

 

  (iv) An annuity for the life of the Participant with installment payments for
a period certain not longer than the life expectancy of the Participant.

 

  (v) Installment payments for a period certain not longer than the life
expectancy of the Participant and his or her spouse.

On and after January 1, 2011, the portion of the Participant’s Accrued Benefit
that is attributable to a Rollover Account as described in Section 13.03 shall
be distributed by the Trustee in such manner as the Participant shall elect, in
accordance with one or more of the above-described methods of distribution,
which may be paid in cash or in kind, or a combination of them; provided that an
in-kind distribution shall only be available with respect to an annuity contract
that is purchased by the Trustee at the time of distribution or shares of common
stock of The Hanover Insurance Group that are held in the Participant’s Account
at the time of distribution as represented by the Participant’s investment in
The Employer Stock Fund (defined in Section 16.02 of the Plan).

On and after January 1, 2011, the portion of the Participant’s Accrued Benefit
that is not attributable to a Rollover Account as described in Section 13.03
shall be distributed by the Trustee in such manner as the Participant shall
elect, in accordance with one or more of the following methods of distribution,
which may be paid in cash or in kind, or a combination of them; provided that an
in-kind distribution shall only be available with respect to shares of common
stock of The Hanover Insurance Group. Inc. that are held in the Participant’s
Account at the time of distribution as represented by the Participant’s
investment in The Employer Stock Fund (defined in Section 16.02 of the Plan:

 

  (i) One lump sum payment.

 

  (ii) Installment payments for a period certain not longer than the life
expectancy of the Participant and his or her spouse.

All optional forms of benefits shall be actuarially equivalent.

27. Delete the third sentence of Section 13.07 in its entirety and insert the
following new sentence in lieu thereof:

“Any election (by a Participant on whose behalf a Rollover Account as described
in Section 13.03 is maintained) out of a Qualified Joint and Survivor Annuity
must be in writing and may be made during the election period, which shall be
the 90-day period (180-day period for Plan Years beginning January 1, 2007 and
thereafter) ending on the annuity starting date.”

28. Delete Section 16.01 in its entirety and insert the following new
Section 16.01 in lieu thereof:



--------------------------------------------------------------------------------

 

“16.01 In General. Subject to the direction of the Plan Administrator or any
duly appointed investment manager in accordance with Section 14.05, the Trustee
shall receive all contributions to the Trust and shall hold, invest and control
the whole or any part of the assets in accordance with the provisions of the
annexed Trust Indenture.”

29. Delete the second paragraph of Section 16.02 in its entirety and insert the
following new paragraph in lieu thereof:

“All collective investment trusts and group trusts shall also conform to the
terms of the Plan.”

30. Delete the second sentence of the third paragraph of Section 16.02 in its
entirety and insert the following new sentence in lieu thereof:

“Each Participant is responsible and has sole discretion to give directions to
the Trustee in such form as the Trustee may require concerning the investment of
his or her Accrued Benefit in one or more of the Permissible Investments, which
directions must be followed by the Trustee, subject to the restriction contained
above restricting investments in The Employer Stock Fund.”

31. Delete the third sentence of the fourth paragraph of Section 16.02 in its
entirety and insert the following new sentence in lieu thereof:

“Otherwise, the Trustee shall allocate and invest the assets of the Trust in
accordance with the Participant’s selections as provided in this Section,
subject to the restriction on investments in The Employer Stock Fund.”

32. Delete Article XVII of the Plan in its entirety and change the Article and
section references throughout the Plan to reflect the deletion of Article XVII.

33. The first sentence of the second paragraph of Section 19.01 (as in effect
before the deletion of Article XVII as set forth in Section 32 of this
Amendment) is deleted in its entirety the following new sentence is inserted in
lieu thereof:

“Notwithstanding the above paragraph, an amendment to the Plan may not decrease
a Participant’s Accrued Benefit and may not reduce or eliminate a benefit, right
or feature of this Plan that is protected under Code Section 411(d)(6) (except
as provided for by the Code or the Treasury Regulations issued thereunder)
determined immediately prior to the date of adoption, or if later, the effective
date of the amendment. Should any early retirement benefit or other optional
retirement benefits be changed by amendment to this Plan, all benefits accrued
prior to the date of such amendment shall not be reduced.”

34. Delete Section 20.08 (as in effect before the deletion of Article XVII as
set forth in Section 32 of this Amendment) in its entirety and insert the
following new Section 20.08 in lieu thereof:

“Receipt and Release for Payments. Any payment to any Participant, his or her
legal representative, Beneficiary, or to any guardian or committee appointed for
such Participant or Beneficiary in accordance with the provisions of this Plan
and Trust, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Trustee and the Employer, any of whom may require such
Participant, legal representative, Beneficiary, guardian, custodian or
committee, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as shall be determined by the Trustee or Employer.”



--------------------------------------------------------------------------------

 

35. The following new section 20.10 (as in effect before the deletion of Article
XVII as set forth in Section 32 of this Amendment) shall be added to Article XX:

“Plan Interpretation. If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by all Plan fiduciaries in a
fashion consistent with its intent, as determined by the Employer in its sole
discretion. The Employer shall amend the Plan retroactively to cure any such
ambiguity. This section may not be invoked by any person to require the Plan to
be interpreted in a manner that is inconsistent with its interpretation by Plan
fiduciaries.”

36. The Plan is amended by the addition of the following Appendix B at the end
of the Plan:

“Appendix B

Special provisions applicable to Employees formerly employed by (i) Campania
Holding Company, Inc. or its direct or indirect subsidiaries (“Campania”);
(ii) Benchmark Professional Insurance Services, Inc. or its direct or indirect
subsidiaries (“Benchmark”); or (iii) Insurance Company of the West or its direct
or indirect subsidiaries (“ICW”).

Notwithstanding anything elsewhere in the Plan to the contrary, the following
special rules shall apply to each person who became employed by the Employer:

 

  •  

On or about January 15, 2010, in connection with the transactions contemplated
by the Stock Purchase Agreement by and among The Hanover Insurance Group, Inc.,
Richard J. O’Gorman, Katherine Dimitrakopoulos and Benchmark Professional
Insurance Services, Inc. dated January 15, 2010, and who was employed by
Benchmark immediately before being employed by the Employer;

 

  •  

On about March 31, 2010, in connection with the transactions contemplated by the
Stock Purchase Agreement by and among The Hanover Insurance Group, Inc., Iona
LLC, Campania Holding Company, Inc. and the Principal Members of Iona, LLC,
dated January 15, 2010, and who was employed by Campania immediately before
being employed by the Employer; or

 

  •  

On or after July 8, 2010, in connection with the transactions contemplated by
Surety Business Transition Agreement by and among Insurance Company of the West,
certain of its insurance company subsidiaries and The Hanover Insurance Company
dated July 8, 2010, and who was employed by ICW immediately before being
employed by the Employer.

1. For the purposes of vesting, each such person shall be given a past service
credit under the Plan for his or her period of employment with, as applicable,
Campania, Benchmark or ICW, that immediately preceded his or her employment with
the Employer, from his or her most recent date of hire as shown on records
furnished to the Employer to and including the date on which such person became
employed by the Employer to the same extent as though such period were a period
of employment with the Employer.



--------------------------------------------------------------------------------

 

2. Any compensation paid to any such person by, as applicable, Campania,
Benchmark or ICW prior to the date on which such person became employed by the
Employer shall NOT be taken into account for the purposes of this Plan.

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment and, except as
hereby amended; the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Eleventh Amendment has been executed this 13th day of
October, 2010.

 

THE HANOVER INSURANCE COMPANY By:   /s/ Lorna Stearns   Lorna D. Stearns, Vice
President